Exhibit 10.2

 

(WHEREVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERIK*, SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT)

 

REGENTS/REPLIGEN SETTLEMENT AGREEMENT

 

THIS REGENTS/REPLIGEN SETTLEMENT AGREEMENT (the “Agreement”) is made this 16th
day of November 2004 by and among Repligen Corporation, a Delaware corporation
(“Repligen”), The Regents of the University of California (the “Regents”) and
Robert Naviaux, M.D., Ph.D. (“Naviaux”). Each of Repligen, the Regents and
Naviaux is referred to herein as a “Party” and they are collectively referred to
herein as the “Parties.”

 

This Agreement is effective on the date on which the last-to-sign party executes
a counterpart of the last-to-be-executed of any of the Resolution Documents (as
defined below).

 

W I T N E S S E T H:

 

WHEREAS, Wellstat Therapeutics Corporation (formerly known as Pro-Neuron, Inc.),
a California corporation (“Wellstat”), brought suit against the Regents, Naviaux
and Repligen, in the Superior Court of the State of California, County of San
Diego in Case No. GIC 769430 and The Regents and Naviaux filed counterclaims
against Wellstat and Reid von Borstel, Ph.D. (“von Borstel”) (such action,
together with any and all complaints, amended complaints, cross complaints and
amended cross complaints associated therewith, the “Litigation”); and

 

WHEREAS, on June 4, 2003, Wellstat, von Borstel, the Regents, Naviaux and
Repligen entered into a Term Sheet for Settlement of Legal Dispute (the “Term
Sheet”).

 

In view of the foregoing, and without admitting the validity of any assertion,
contention or defense made in the Litigation, the Parties have agreed to settle
the Litigation on the terms set forth herein and in the other Resolution
Documents.

 

NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1. Definitions. For purposes of this Agreement, each of the following terms or
phrases shall have the meaning ascribed thereto.

 

1.1 “Actions and Claims” mean any and all claims, demands, obligations or causes
of action for compensatory or punitive damages, unjust enrichment, costs,
losses, expenses, attorney’s fees and compensation, whether based on statute,
tort, contract or other theory of recovery, that have accrued or may accrue as a
result of events which have already occurred, and that relate to the subject
matter referenced in the Complaint, the First, Second and Third Amended
Complaints, the Cross-Complaint and the Amended Cross-Complaint filed in the

 

 

*  CONFIDENTIAL TREATMENT REQUESTED

 

-1



--------------------------------------------------------------------------------

Litigation, excluding claims of inventorship which will be governed by
arbitration as set forth in Section 2 of the Regents/Wellstat Settlement
Agreement and/or interference proceedings as described in Section 2.1.5 of the
Regents/Wellstat Settlement Agreement.

 

1.2 “Affiliate” means any Person that controls, is controlled by, or is under
common control with a specified Person. For purposes of this Section, “control”
shall mean (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (b) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interest with the power to direct the management and policies of such
non-corporate entities.

 

1.3 “Amended Repligen Licenses” means the License Agreement dated November 28,
2000 (the “November 2000 License”) between Repligen and the Regents for Case No.
SD 2000-166 “Treatment for Hyperuricosuric Autism” and the License Agreement
dated December 13, 2000 (the “December 2000 License”) between Repligen and the
Regents for Case No. SD 1999-068 “The Use of PN401 in the Treatment of
Mitochondrial Disease,” each as amended as of even date herewith.

 

1.4 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, union, unincorporated organization, corporation, limited
partnership, limited liability partnership, limited liability company,
governmental agency or department, or other entity or organization.

 

1.5 “Regents Released Parties” means any or all of (a) the Regents, (b) the
current or former Affiliates of the Regents, (c) the successors and assigns of
the entities and individuals described in clauses (a) and (b) of this Section,
and (d) the officers, directors, trustees and employees of the entities and
individuals described in clauses (a), (b) and (c) of this Section, including
Naviaux.

 

1.6 “Regents/Wellstat License Agreement” means that certain License Agreement of
even date herewith by and between the Regents and Wellstat.

 

1.7 “Regents/Wellstat Settlement Agreement” means that certain Regents/Wellstat
Settlement Agreement of even date herewith by and between Wellstat and the
Regents.

 

1.8 “Repligen Released Parties” means any or all of (a) Repligen, (b) the
current and former Affiliates of Repligen, (c) the successors and assignees of
the entities and individuals described in clauses (a) and (b) of this Section
and (d) the officers, directors and employees of the entities and individuals
described in clauses (a), (b) and (c) of this Section.

 

1.9 “Resolution Documents” means this Agreement, the Regents/Wellstat Settlement
Agreement, the Wellstat/Repligen Settlement Agreement, the Regents/Wellstat
License Agreement, and each of the Amended Repligen Licenses.

 

1.10 “Term Sheet Effective Date” means July 11, 2003.

 

1.11 “Wellstat/Repligen Settlement Agreement” means that certain
Wellstat/Repligen Settlement Agreement of even date herewith by and between
Wellstat and Repligen.

 

 

*  CONFIDENTIAL TREATMENT REQUESTED

 

-2



--------------------------------------------------------------------------------

2. Resolution Documents

 

2.1 Each of Repligen and the Regents has reviewed and is familiar with each of
the Resolution Documents and has had the opportunity to confer with counsel of
its choice with respect to the effect on its rights and obligations, both direct
and indirect, of each such agreement. In particular, Repligen has reviewed and
is familiar with the rights and obligations of Repligen, the Regents, and
Wellstat under the Regents/Wellstat Settlement Agreement and agrees to be bound
by Articles 1 and 2 and Sections 3.1.3, 3.3, 5.1.3, 5.3, 5.6 and 5.7 of the
Regents/Wellstat Settlement as if it were a party thereto.

 

2.2 Repligen and the Regents agree to enter into the amendments to the November
2000 License and the December 2000 License attached hereto as Exhibit A and
Exhibit B (the “License Amendments”) simultaneously with the execution of this
Agreement.

 

3. Releases and Covenant not to Sue.

 

3.1 Upon the Term Sheet Effective Date, in consideration of mutual releases,
covenants, licenses, agreements, rights and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Regents and its predecessors, successors, heirs and past, present and future
officers, directors, trustees, agents and employees including, without
limitation, Naviaux, hereby release, acquit and forever discharge each of the
Repligen Released Parties from all Actions and Claims.

 

3.2 Upon the Term Sheet Effective Date, in consideration of mutual releases,
covenants, licenses, agreements, rights and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Repligen and its predecessors, successors, heirs and past, present and future
officers, directors, trustees, agents and employees hereby release, acquit and
forever discharge each of the Regents Released Parties from all Actions and
Claims.

 

3.3 Each Party, for itself, agrees and covenants that such Party shall not,
directly or indirectly, bring, commence, initiate, institute, maintain or
prosecute any Actions and Claims against any Person or other entity that such
Party has released pursuant to this Agreement for any matters that such Party
has released pursuant to this Agreement and any such Person or entity so
released may plead this Agreement as a full and complete defense against any
Action and Claim brought against such Person or other entity in violation of the
terms of this Section.

 

3.4 THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY THEIR LEGAL COUNSEL
AND ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542,
WHICH PROVIDES AS FOLLOWS: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.” THE PARTIES, BEING AWARE OF SAID CODE SECTION,
HEREBY EXPRESSLY WAIVE ANY RIGHTS THEY MAY HAVE THEREUNDER, AS WELL UNDER ANY
OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT. The Parties
acknowledge that there is a risk that

 

 

*  CONFIDENTIAL TREATMENT REQUESTED

 

-3



--------------------------------------------------------------------------------

subsequent to the execution of this Agreement, one or more of them may incur or
suffer loss, damages or injuries in some way caused by the matters covered by
the aforementioned releases, but which are unknown or unanticipated at the time
this Agreement is executed. The Parties hereby assume this risk and understand
that the releases herein shall apply to all unknown or unanticipated Actions and
Claims (as previously defined), as well as those known and anticipated.

 

4. Payment. In consideration for the License Amendments, The Regents hereby
agrees to pay, in lawful currency of the United States of America, a single
payment of * to Repligen. This payment shall be made by wire-transfer within
thirty (30) business days after the last Party executes this Agreement.

 

The proper wire-transfer information for payment is as follows:

 

        Bank Name:

  

*

        ABA Routing Number:

  

*

        Customer Name:

  

*

        Customer Account Number:

  

*

        With copy of the transaction receipt to:

    

        Repligen Corporation

    

        41 Seyon Street

    

        Building #1, Suite 100

    

        Waltham, MA 02453

    

        Attention: Vice President, Finance & Administration

    

        Telephone: 781-250-0110

    

        Telefax: 781-250-0115

    

 

5. Miscellaneous.

 

5.1 Payment of Costs. Each of the Parties understands and agrees that each shall
be responsible for the payment of its attorneys’ fees and costs incurred in
connection with the Litigation, including negotiating, drafting and executing of
the Term Sheet, this Agreement, the Resolution Documents and any other
agreements and documents related to the settlement of the Litigation.

 

5.2 Waiver of Breach or Violation Not Deemed Continuing. The waiver by any Party
of a breach or violation of any provision of this Agreement shall not operate as
or be construed to be a waiver of any subsequent breach hereof.

 

5.3 Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of California without regard to its conflict
of laws rules.

 

-4

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

5.4 Paragraph Headings. The paragraph headings contained in this Agreement are
for convenience only and shall in no manner be construed as a part of this
Agreement.

 

5.5 Entire Agreement. This Agreement and the other Resolution Documents contain
the entire understanding and agreement between the Parties with regard to the
subject matter hereof, and are intended to settle any and all disputes relating
to the matters as set forth herein. Exhibit A and Exhibit B to this Agreement
are incorporated herein by reference. This Agreement and the other Resolution
Documents supersede any prior understandings or agreements regarding the subject
matter hereof, including, without limitation, the Term Sheet, and there are no
representations, agreements, arrangements, or understandings, oral or written,
that set forth the terms of this Agreement which are not fully expressed herein.

 

5.6 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

5.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
Furthermore, if any of the terms set forth in this Agreement fails to comply
with all applicable laws, statutes and regulations, or is void as against public
policy or otherwise unenforceable (or render any other provision illegal,
against public policy or unenforceable), the Parties will negotiate in good
faith to revise such terms and to renegotiate such other terms that fairly
relate to the problematic term.

 

5.8 Modifications; Waivers. No change, modification, extension, termination or
waiver of any obligation, term or provision contained herein shall be valid or
enforceable unless same is reduced to writing and signed by a duly authorized
representative of each of the Parties to be bound hereby. No waiver of any right
in any one instance shall constitute a waiver of that right or of any other
right in other instances under this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

-5

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Regents/Repligen
Settlement Agreement to be executed and acknowledged by themselves or their
authorized representatives on the day and year written below.

 

REPLIGEN

Repligen Corporation,
a Delaware corporation

By:

  

/s/ Walter Herlihy

--------------------------------------------------------------------------------

    

Its: Authorized Officer

Date: November 15, 2004

REGENTS

The Regents of the University of California

By:

  

/s/ P. Martin Simpson

--------------------------------------------------------------------------------

    

P. Martin Simpson, General Counsel

    

Its: Authorized Officer

Date:_November 8, 2004

NAVIAUX

/s/ R.K. Naviaux

--------------------------------------------------------------------------------

Robert Naviaux, M.D., Ph.D.

Date: November 16, 2004

 

-6

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT A

 

Amendment to November 2000 License

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

AMENDMENT TO THE LICENSE AGREEMENT

BETWEEN REPLIGEN CORPORATION AND

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

FOR CASE NO. SD 2000-166

“TREATMENT FOR

HYPERURICOSURIC AUTISM”

 

THIS AMENDMENT (“Amendment”) is made by and between Repligen Corporation, a
Delaware corporation having an address at 41 Seyon Street, Building #1, Waltham,
Massachusetts 02453 (“Repligen” or “LICENSEE”) and The Regents of the University
of California, a California corporation having its statewide administrative
offices at 1111 Franklin Street, Oakland, California 94607-5200 (“The Regents”
or “UNIVERSITY”), represented by its San Diego campus having an address at
University of California, San Diego, Technology Transfer & Intellectual Property
Services, Mail-code 0910, 9500 Gilman Drive, La Jolla, California 92093-0910
(“UCSD”). Repligen and The Regents are each referred to herein as a “Party” and
they are collectively referred to herein as the “Parties.”

 

This Agreement is effective on the date on which the last-to-sign party executes
a counterpart of the last-to-be-executed of any of the Resolution Documents (as
defined below) (“Effective Date”).

 

RECITALS

 

WHEREAS, the Parties entered into a License Agreement, effective November 28,
2000, entitled “License Agreement between Repligen Corporation and The Regents
of the University of California for Case No. SD 2000-166 ‘Treatment for
Hyperuricosuric Autism,’” which is attached hereto as Exhibit A (the “License
Agreement”), pursuant to which Repligen obtained certain rights from The Regents
for commercial development, use, and sale of the inventions disclosed in UCSD
Case Docket No. SD 2000-166, naming Theodore Page, Ph.D (“Page”) as inventor, in
return for good and valuable consideration as described therein; and

 

WHEREAS, Wellstat Therapeutics Corporation (formerly known as Pro-Neuron, Inc.)
(“Wellstat”) brought suit against The Regents, Dr. Robert Naviaux (“Naviaux”)
and Repligen in the Superior Court of the State of California, County of San
Diego in Case No. GIC 769430 and The Regents and Naviaux filed counterclaims
against Wellstat and Dr. Reid von Borstel (“von Borstel”) (such action, together
with any and all complaints, amended complaints, cross complaints and amended
cross complaints associated therewith, the “Litigation”); and

 

WHEREAS, Wellstat, von Borstel, The Regents, Naviaux and Repligen participated
in mediation conducted in San Diego, California from May 27 to June 3, 2003; and

 

-8-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

WHEREAS, on June 4, 2003, Wellstat, von Borstel, the Regents, Naviaux and
Repligen entered into a Term Sheet for Settlement of Legal Dispute (the “Term
Sheet”) and certain terms of which were implemented in, and which in its
entirety was superceded by, a Settlement Agreement of even date herewith, by and
between Wellstat, von Borstel, The Regents and Naviaux (“Regents/Wellstat
Settlement Agreement”), in a Settlement Agreement of even date herewith, by and
between The Regents and Repligen (“Regents/Repligen Settlement Agreement”), and
in a Settlement Agreement of even date herewith, by and between Wellstat and
Repligen (“Wellstat/Repligen Settlement Agreement”);

 

WHEREAS, the Parties hereto wish to amend the License Agreement with Repligen
agreeing to relinquish certain rights granted by The Regents therein in return
for good and valuable consideration;

 

WHEREAS, the Parties recognize that, while certain issues with respect to
inventorship shall remain uncertain until the completion of the Patent
Arbitration, this Amendment shall nonetheless be effective as of the Effective
Date; and

 

WHEREAS, in view of the foregoing, and without admitting the validity of any
assertion, contention or defense made in the Litigation, the Parties have agreed
to amend the License Agreement as set forth herein;

 

NOW, THEREFORE, for and in consideration of the promises and agreements
contained within the License Agreement and this Amendment, and other good and
valuable consideration (as described in Article 4 of the Regents/Repligen
Settlement Agreement; Article 4 is reproduced here as Exhibit B), the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. The first Recital is hereby amended to read:

 

WHEREAS, the inventions claimed in the Patent Rights (as defined below) shall be
referred to herein as the “Inventions.”

 

2. The second Recital is hereby deleted in its entirety.

 

3. Definitions. For purposes of this Amendment, each of the following terms or
phrases shall have the meaning ascribed thereto. Capitalized terms used but not
defined herein shall have the meaning set forth in the License Agreement.

 

4. Paragraph 1.6 is hereby amended to read:

 

  1.6

“Patent Rights” means all rights under patent laws anywhere in the world in and
to (i) the Naviaux/Page Invented Claims and the Jointly Invented Claims of the
Page Applications that, as a result of the Patent Arbitration, become or remain
owned by UNIVERSITY (either solely or jointly with Wellstat and/or LICENSEE), in
the event that the Page Applications are

 

-9-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

subject to Patent Arbitration, (ii) all of the claims of the Page Applications,
in the event that the Page Applications are not subject to Patent Arbitration.

 

5. Paragraph 1.8 is hereby deleted in its entirety.

 

6. Paragraph 1.9 of the License Agreement is hereby amended to read:

 

  1.9 “Licensed Product” means compounds that are not Acylated Pyrimidines, in
combination with or not in combination with a Permitted Impurity, that are used
to practice any Licensed Method.

 

7. Paragraph 1.11 of the License Agreement is hereby amended to read:

 

  1.11 “Patent Costs” means all out-of-pocket expenses for the Patent
Prosecution of all United States and foreign patents included in the Page
Applications.

 

8. Paragraph 1.14 is hereby amended to read:

 

  1.14 “Pro-Neuron” means any or all of: (i) Wellstat Therapeutics Corporation
(formerly known as Pro-Neuron, Inc.) (“Wellstat”), (ii) any entity which is a
successor to Wellstat, and (iii) any company acquiring assets from Wellstat
wherein said assets are inclusive of rights that overlap or conflict with Patent
Rights.

 

9. Paragraph 1.15 is hereby added to the License Agreement to read:

 

  1.15 “Acylated Pyrimidines” means a derivative of a uridine nucleoside or
nucleotide or a derivative of a cytidine nucleoside or nucleotide in which an
acyl substituent derived from a carboxylic acid is attached to one or more of
the free hydroxyl groups of the ribose moiety of the nucleoside with an ester
linkage and/or where such a substituent is attached to the amine substituent of
the pyrimidine ring of cytidine, with an amide linkage. Such acyl substituents
are derived from carboxylic acids which include, but are not limited to,
compounds selected from the group consisting of a fatty acid, an amino acid,
nicotinic acid, dicarboxylic acids, lactic acid, p-aminobenzoic acid and orotic
acid. A compound is included in “Acylated Pyrimidines” based on its chemical
structure, regardless of the manner in which it is made. By way of example and
not limitation, Acylated Pyrimidines include, but are not limited to
2’,3’,5’-tri-O-acetyluridine, 2’-O-propanoyluridine, N4-acetylcytidine,
2’-O-acetyl-3’-O-ethoxyuridine, uridine 2’-O-malonate, and
2’,3’-diacetyluridine-5’-monophosphate. By way of example and not limitation,
Acylated Pyrimidines exclude uridine, cytidine, acyl derivatives of
6-carboxycytidine, 2’-O-carboxypropyluridine, 3’-O-acetoxyethyluridine, and
uridine-5’-monophosphate.

 

-10-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

10. Paragraph 1.16 is hereby added to the License Agreement to read:

 

  1.16 “Jointly Invented Claims” means those claims within the Page Applications
that are determined in the Patent Arbitration (regardless of the decision of any
other authority) to have been invented jointly by (a) one or more Wellstat
Inventors and (b) one or more Regents Inventors and/or one or more Third Party
Inventors.

 

11. Paragraph 1.17 is hereby added to the License Agreement to read:

 

  1.17 “Naviaux/Page Invented Claims” means those claims of the Page
Applications that are determined in the Patent Arbitration (regardless of the
decision of any other authority), if review is requested, to have been invented
by one or more Regents Inventors and/or one or more Third Party Inventors, and
not by any Wellstat Inventor. In the event that the Page Applications are not
subject to Patent Arbitration pursuant to the Regents/Wellstat Settlement
Agreement, then all of the claims in the Page Applications shall be Naviaux/Page
Invented Claims.

 

12. Paragraph 1.18 is hereby added to the License Agreement to read:

 

  1.18 “Non-Acylated Pyrimidines” means any pyrimidine, derivative of a
pyrimidine, or pyrimidine-based nucleoside, other than an Acylated Pyrimidine.

 

13. Paragraph 1.19 is hereby added to the License Agreement to read:

 

  1.19 “Page Applications” means U.S. Application No. 09/689,551 and the
corresponding PCT application WO 02/30354 and any continuing applications
thereof, including continuations, divisions, substitutions,
continuations-in-part, and any patents issued with respect to any such
applications, including any reissue, re-examination, renewal or extension of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all foreign counterparts of any of the
foregoing.

 

14. Paragraph 1.20 is hereby added to the License Agreement to read:

 

  1.20 “Patent Arbitration” means the process for determining inventorship of
the Page Applications, if review is requested, contemplated by Article 2 of the
Regents/Wellstat Settlement Agreement (reproduced here as Exhibit C).

 

 

-11-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

15. Paragraph 1.21 is hereby added to the License Agreement to read:

 

  1.21 “Patent Prosecution” means the preparation, filing, prosecution and
maintenance of patent and/or patent applications, including, without limitation,
activities in connection with any patentability opinions, inventorship
determinations, re-examinations, reissues, interferences and/or opposition
activities arising out of the foregoing, but excluding interferences and/or
opposition activities in connection with interferences and/or oppositions
between the Regents, Wellstat, and/or Repligen. For the avoidance of doubt,
Patent Prosecution shall not include activities in connection with the Patent
Arbitration contemplated by Article 2 of the Regents/Wellstat Settlement
Agreement.

 

16. Paragraph 1.22 is hereby added to the License Agreement to read:

 

  1.22 “Permitted Impurity” means, with respect to compounds that are not
Acylated Pyrimidines, a trace amount of Acylated Pyrimidine not intended to and
unlikely to have any significant therapeutic effect and resulting solely from
the inability of Repligen or its Sublicensees, acting in a commercially
reasonable manner, to produce such compound free of Acylated Pyrimidines, the
percentage of which by weight is no greater than one percent (1.0%) of the total
combined weight of Acylated Pyrimidines and Non-Acylated Pyrimidines in such
combination in finished form.

 

17. Paragraph 1.23 is hereby added to the License Agreement to read:

 

  1.23 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, union, unincorporated organization, corporation, limited
partnership, limited liability partnership, limited liability company,
governmental agency or department, or other entity or organization.

 

18. Paragraph 1.24 is hereby added to the License Agreement to read:

 

  1.24 “Regents Inventor” means, with respect to a claim, Naviaux, Page, or any
Person who is obliged to assign rights in the invention disclosed in such claim
to UNIVERSITY other than pursuant to Article 3 of the Regents/Wellstat
Settlement Agreement (reproduced here as Exhibit D).

 

19. Paragraph 1.25 is hereby added to the License Agreement to read:

 

  1.25 “Regents/Wellstat License Agreement” means that certain License Agreement
of even date herewith between Wellstat and UNIVERSITY.

 

-12-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

20. Paragraph 1.26 is hereby added to the License Agreement to read:

 

  1.26 “Resolution Documents” shall have the meaning set forth in Section 1.26
of the Regents/Wellstat Settlement Agreement (reproduced here in Exhibit H).

 

21. Paragraph 1.27 is hereby added to the License Agreement to read:

 

  1.27 “Third Party Inventor” means Deborah Brewer or Charles Moseley.

 

22. Paragraph 1.28 is hereby added to the License Agreement to read:

 

  1.28 “von Borstel Invented Claims” means those claims of the Page
Applications, if any, determined in the Patent Arbitration (regardless of the
decision of any other authority), if review is requested, to have been invented
by one or more Wellstat Inventors, and not by any Regents Inventor and/or Third
Party Inventor.

 

23. Paragraph 1.29 is hereby added to the License Agreement to read:

 

  1.29 “Wellstat Inventor” means, with respect to a claim, von Borstel or any
other employee of Wellstat or one or more of its Affiliates who is not obliged
to assign rights in the invention disclosed in such claim to UNIVERSITY, other
than pursuant to Article 3 of the Regents/Wellstat Settlement Agreement
(reproduced here as Exhibit D), or to Repligen.

 

24. Paragraph 2.1 is hereby amended to read:

 

  2.1 License.

 

  (a) Subject to the limitations set forth in this Agreement, UNIVERSITY hereby
grants to LICENSEE, and LICENSEE hereby accepts, a license under UNIVERSITY’s
rights in the Patent Rights to develop, make, have made, use, sell, offer for
sale, and import Licensed Products and practice Licensed Methods using Licensed
Products in the Field within the Territory and during the Term.

 

  (b)

The license granted herein under UNIVERSITY’s rights in the Patent Rights in the
Naviaux/Page Invented Claims is exclusive (subject to Wellstat’s rights with
respect to “Permitted Impurities” as defined in the Regents/Wellstat License
Agreement) with respect to Licensed Products. The license granted herein under
UNIVERSITY’s rights in the Patent Rights in the Jointly Invented Claims is
co-exclusive (with Wellstat and its sublicensees) with respect to Licensed
Products. Notwithstanding the foregoing, under no circumstances (other than
application of Paragraph 2.1(c) below) is any license granted pursuant to this
Agreement under the Patent Rights, whether by implication, exhaustion, estoppel,
waiver or otherwise, to develop, make, have made, use, offer for sale, sell, or
import

 

-13-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

any Acylated Pyrimidine, whether alone or in combination with other compositions
of matter, other than solely a Permitted Impurity in a combination with one or
more Licensed Products.

 

  (c) If, upon termination of the Regents/Wellstat License Agreement, this
Agreement has not been terminated and LICENSEE is not in material breach of this
Agreement, UNIVERSITY agrees to expand the definition of Licensed Product to
include any commercial product, the manufacture, use, sale, offer for sale, or
importation of which is claimed by one or more Valid Claims within the
Naviaux/Page Invented Claims or the Jointly Invented Claims and to expand the
exclusivity of the licenses granted herein to be exclusive under UNIVERSITY’s
rights in the Naviaux/Page Invented Claims and co-exclusive (with Wellstat)
under UNIVERSITY’s rights in the Jointly Invented Claims; provided that such
expansion of Repligen’s rights hereunder shall be subject to the rights of any
sublicensee of Wellstat’s rights under the Regents/Wellstat License Agreement
that survive such termination.

 

  (d) No rights are granted under this Agreement, expressly or by implication,
exhaustion, estoppel, waiver, or otherwise, under the von Borstel Invented
Claims.

 

  (e) Appended hereto as Exhibit E are charts reflecting the allocation of
rights under the Regents/Wellstat Settlement Agreement, the Regents/Wellstat
License Agreement, this Agreement and the License Agreement, effective December
13, 2000, entitled “License Agreement between Repligen Corporation and The
Regents of the University of California for Case No. SD 1999-068 ‘The Use of
PN401 In The Treatment Of Mitochondrial Disease,’” as amended. Such charts are
appended hereto for illustration purposes only and in the event of a conflict
between the terms of this Agreement and such charts, the terms of the Agreement
shall control.

 

25. Paragraph 2.2(a) is hereby amended to read:

 

  (a) The license granted in Paragraph 2.1 includes the right of LICENSEE to
grant sublicenses of Patent Rights to third parties during the Term but only for
so long as the license is exclusive or co-exclusive.

 

26. Paragraph 2.2(b)(2) is hereby amended to read:

 

(2) to the extent applicable, include all of the rights of and obligations due
to UNIVERSITY and contained in this Agreement;

 

27. Commencing with the payment for 2003, the amount of the License Maintenance
Fees provided by Paragraph 3.1(b) of the License Agreement is hereby decreased
from *. This change is not retroactive for payments for 2002 or years prior to
2002. All other terms of this provision remain unchanged.

 

-14-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

28. Paragraph 3.1(c) of the License Agreement is hereby amended to read:

 

c) milestone payments in the amounts payable according to the following schedule
of events and subject to the following provisions:

 

Amount

--------------------------------------------------------------------------------

  

Date or Event

--------------------------------------------------------------------------------

(1) *

   Upon first initiation by LICENSEE or a Sublicensee of LICENSEE of a placebo
controlled Phase II clinical study to evaluate the efficacy as a human
therapeutic candidate of a Licensed Product which is covered by a Valid Claim
under the Patent Rights.

(2) *

   Upon first initiation by LICENSEE or a Sublicensee of LICENSEE of a Phase III
clinical study to evaluate the efficacy as a human therapeutic candidate of a
Licensed Product which is covered by a Valid Claim under the Patent Rights but
no later than September 30, 2010.

(3) *

   Receipt by LICENSEE or a Sublicensee of LICENSEE of a approval letter from
the U.S. Food & Drug Administration for the commercial sale of a Licensed
Product but no later than September 30, 2012.

i) In the event that a milestone payment becomes due wherein the Licensed
Product which is the subject of said milestone payment is also covered under a
separate license granted to LICENSEE by UNIVERSITY, requiring similar milestone
payments, only the higher of the payments (or, if equal, a single payment) for
that milestone shall be due.

 

ii) The “3rd” milestone payment of * will be * creditable toward earned
royalties payable by LICENSEE to UNIVERSITY under this Agreement.

 

26. Paragraph 3.1(f) is hereby added to the License Agreement.

 

-15-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (f) In the event that the Patent Arbitrator determines that Wellstat Inventors
are the sole inventors on all of the claims of the Page Applications pursuant to
the “Patent Arbitration” procedures and “Ownership of Patent Rights” provisions
set forth in Articles 2 and 3 of the Regents/Wellstat Settlement Agreement,
LICENSEE shall no longer have any rights under this Agreement and this Agreement
shall automatically terminate.

 

27. Paragraph 3.2 is hereby amended to read:

 

3.2. Patent Costs.

 

  (a) LICENSEE shall reimburse UNIVERSITY for all Patent Costs incurred by the
Regents at any time prior to the date on which the Patent Arbitrator makes a
determination regarding inventorship of claims within the Patent Rights pursuant
to Section 2.6.7 of the Regents/Wellstat Settlement Agreement, attached hereto
as Exhibit C, plus a fifteen percent (15%) patent service fee within thirty (30)
days following receipt by LICENSEE of an itemized invoice from UNIVERSITY.

 

  (b) As of the date on which the Patent Arbitrator makes a determination
regarding inventorship of claims within the Patent Rights pursuant to Section
2.6.7 of the Regents/Wellstat Settlement Agreement, attached hereto as Exhibit
C, and subject to Section 5.1.3 of the Regents/Wellstat Settlement Agreement
attached hereto as Exhibit F, LICENSEE agrees that LICENSEE and Wellstat shall
be jointly and severally liable to UNIVERSITY for all Patent Costs. Without
limiting the foregoing, the parties hereto acknowledge that LICENSEE and
Wellstat have agreed to an allocation of responsibility, as between themselves,
for Patent Costs that is set forth in Section 3.4.6 of the Wellstat/Repligen
Settlement Agreement and attached hereto as Exhibit G. In addition, LICENSEE
shall, with respect to LICENSEE’s portion of Patent Costs as set forth in
Section 3.4.6 of the Wellstat/Repligen Settlement Agreement, pay to UNIVERSITY a
fifteen percent (15%) patent service fee.

 

28. Paragraph 3.5 is hereby deleted in its entirety.

 

29. In both Paragraphs 4.2(b) and 4.3(c), the term “one percent (1%) per month”
is hereby amended to read “ten percent (10%) per year.”

 

30. Paragraph 4.3(b)(5) is hereby deleted in its entirety.

 

31. Paragraphs 5.1(b) and 5.1(c) are hereby amended to read:

 

  (b) In the event that UNIVERSITY is responsible for Patent Prosecution of the
Page Applications or claims thereof:

 

  (1) UNIVERSITY shall provide LICENSEE with copies of all communications from
patent authorities and drafts of all communications to patent authorities
pertaining to each of the Page Applications and UNIVERSITY will also consider in
good faith all suggestions of LICENSEE as to prosecution and extension matters,
including scope of claims and patent term, of each such application.

 

-16-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (2) UNIVERSITY shall prepare, file and prosecute patent applications as to the
Page Applications and maintain patents issued from such applications in such
jurisdictions as LICENSEE shall request.

 

  (3) If LICENSEE does not want to pay the cost of Patent Prosecution of a
patent application or patent in any particular country, LICENSEE shall give
prompt written notice (a “Withdrawal Notice”) of such fact to UNIVERSITY and any
license that LICENSEE had prior to such Withdrawal Notice to any patent rights
in such country shall thereafter be terminated. From and after the date of
delivery of the Withdrawal Notice, LICENSEE shall not be obligated to pay any
cost of Patent Prosecution of a patent application or patent in such country.
For the avoidance of doubt, (a) until and unless both Wellstat and LICENSEE give
a Withdrawal Notice to UNIVERSITY, the non-withdrawing party shall remain liable
for such costs to the Regents in accordance with Section 3.4.6 of the
Wellstat/Repligen Settlement Agreement and attached hereto as Exhibit G and (b)
from and after the date of delivery of Withdrawal Notices from both Wellstat and
LICENSEE, UNIVERSITY shall, at its sole discretion, have the right but not the
obligation to prosecute and maintain such patent applications and claims in such
patent applications.

 

  (4) If UNIVERSITY elects not to prepare, file, prosecute or maintain any of
the Page Applications or claims thereof for which it is responsible pursuant to
the Regents/Wellstat Settlement Agreement, UNIVERSITY shall promptly (and in any
event not less than thirty (30) days prior to the deadline for taking
appropriate action with respect to such application) notify LICENSEE and
Wellstat of that election. If UNIVERSITY elects not to prepare, file, prosecute
or maintain any Page Application or claims thereof for which it is responsible
pursuant to the Regents/Wellstat Settlement Agreement, LICENSEE shall have the
right to step in and take over responsibility for Patent Prosecution of such
applications or claims thereof in the name and on behalf of the owner(s) thereof
by notice to UNIVERSITY and Wellstat; provided that all costs of such Patent
Prosecution

 

-17-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

(including attorneys’ fees) incurred after the date such notice is given by
LICENSEE shall be shared as set forth in Section 5.7 of the Regents/Wellstat
Settlement Agreement. If LICENSEE elects not to prepare, file, prosecute or
maintain any of the Page Applications or claims thereof for which is it
responsible pursuant to the Regents/Wellstat Settlement Agreement or any Page
Applications or claims thereof with respect to which UNIVERSITY has elected not
to prepare, file, prosecute or maintain, Wellstat shall have the right, by
notice to UNIVERSITY and LICENSEE and at its sole cost and expense, to step in
and take over responsibility for Patent Prosecution of such Page Applications or
claims thereof in the name and on behalf of the owner(s) thereof to the extent
necessary to protect its rights under this Agreement.

 

  (c) In the event that LICENSEE is responsible for Patent Prosecution of the
Page Applications or claims thereof:

 

  (1) LICENSEE shall diligently prosecute and maintain in the United States and,
if applicable, foreign patents, and applications in the Page Applications using
counsel of its choice. The counsel shall take instructions from both LICENSEE
and UNIVERSITY.

 

  (2) LICENSEE shall provide UNIVERSITY and Wellstat with copies of all
communications from patent authorities and drafts of all communications to
patent authorities pertaining to each of the Page Applications and LICENSEE will
also consider in good faith all suggestions of UNIVERSITY and Wellstat as to
prosecution and extension matters, including scope of claims and patent term, of
each such application.

 

  (3) LICENSEE shall prepare, file and prosecute patent applications as to the
Page Applications and maintain patents issued from such applications in such
jurisdictions as UNIVERSITY and Wellstat shall request.

 

  (4)

If LICENSEE elects not to prepare, file, prosecute or maintain any of the Page
Applications or claims thereof for which it is responsible pursuant to the
Regents/Wellstat Settlement Agreement, LICENSEE shall promptly (and in any event
not less than thirty (30) days prior to the deadline for taking appropriate
action with respect to such application) notify UNIVERSITY and Wellstat of that
election. If LICENSEE elects not to prepare, file, prosecute or maintain any
Page Application or claims thereof for which it is responsible pursuant to the
Regents/Wellstat Settlement Agreement, UNIVERSITY shall have the right to step
in and take

 

-18-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

over responsibility for Patent Prosecution of such Page Applications or claims
thereof in the name and on behalf of the owner(s) thereof by notice to LICENSEE
and Wellstat and Section 5.1(b) shall apply to such Page Applications or claims
thereof.

 

32. Paragraph 5.1(d) is hereby deleted in its entirety.

 

33. The first sentence of Paragraph 5.2(b) is hereby amended to read:

 

During the period in which LICENSEE has exclusive rights or co-exclusive rights
under this Agreement, LICENSEE has the right to take legal action for
infringement of the Patent Rights against such third party for its use of
Licensed Products within the scope of LICENSEE’s exclusive or co-exclusive
rights.

 

34. LICENSEE acknowledges that its rights in certain circumstances to control
the prosecution of and to obtain recoveries from actions brought pursuant to
Section 5.2 are rights with respect to UNIVERSITY and may be impacted in some
circumstances by Wellstat’s rights to control the prosecution of and to obtain
recoveries from actions brought under Wellstat’s potential rights as a joint
owner of the Page Applications and/or pursuant to Section 5.2 of the
Regents/Wellstat License Agreement.

 

35. Paragraph 5.4 is hereby added to the License Agreement to read:

 

  5.4 Further Assurances. Each of the Parties agrees to cooperate with each
other Party as reasonably requested by such other Party in order to effectuate
the provisions of this Amendment and the License Agreement. Such cooperation
shall include, without limitation, (a) taking any and all actions with regard to
the PTO or any foreign equivalent to ensure that the inventorship of all claims
in the patent applications that are subject to the Patent Arbitration is
accurately reflected in the files of the PTO and any foreign equivalent; and (b)
transitioning any files, data or other information to any Party preparing,
filing, prosecuting, maintaining, enforcing (subject to Section 5.2 herein) or
seeking patent term extension of any of the Page Applications. Any such
cooperation may also include, without limitation, signing all papers to be filed
with the PTO and/or any foreign equivalent, including patent applications,
declarations, oaths, formal assignments, assignments of priority rights and
powers of attorney, that any Party may request in order to effectuate the
provisions of this Amendment and the License Agreement.

 

-19-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

36. The address and telephone numbers for LICENSEE set forth in Paragraph 10.1
of the License Agreement is hereby amended to read:

 

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Attention: President

 

Telephone: 781-250-0110

Telefax: 781-250-0115

 

37. Effect of Amendment. Except as expressly set forth herein, the License
Agreement is not amended or modified in any other respect and shall remain in
full force and effect in accordance with the terms thereof.

 

38. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original for all purposes.

 

[Remainder of Page Intentionally Left Blank]

 

 

-20-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and acknowledge this Amendment to the License Agreement
Between Repligen Corporation and the Regents of the University of California for
Case No. SD 2000-166 “Treatment for Hyperuricosuric Autism” on the date and year
written.

 

REPLIGEN Repligen Corporation,

a Delaware corporation

By:  

/s/ Walter Herlihy

--------------------------------------------------------------------------------

    Its: Authorized Officer Date: November 15, 2004 REGENTS The Regents of the
University of California By:  

/s/ P. Martin Simpson

--------------------------------------------------------------------------------

    P. Martin Simpson, General Counsel     Its: Authorized Officer Date:
November 8, 2004

 

-21-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT A

 

License Agreement

 

 

*  CONFIDENTIAL TREATMENT REQUESTED

 

1



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

BETWEEN

 

REPLIGEN CORPORATION

 

AND

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

FOR

 

CASE NO. SD 2000-166

 

“Treatment for Hyperuricosuric Autism”

 

 

*  CONFIDENTIAL TREATMENT REQUESTED

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1:

   Definitions    5

Article 2:

   Grants    7

Article 3:

   Considerations    8

Article 4:

   Reports, Records and Payments    11

Article 5:

   Patent Matters    14

Article 6:

   Governmental Matters    16

Article 7:

   Termination of Agreement    16

Article 8:

   Limited Warranty and Indemnification    17

Article 9:

   Use of Names and Trademarks    19

Article 10:

   Miscellaneous Provisions    19

Appendix A

   23

 

3

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

This agreement (“Agreement”) is made by and between Repligen Corporation, a
Delaware corporation having an address at 117 Fourth Avenue, Needham, MA 02194
(“LICENSEE”) and The Regents Of The University Of California, a California
corporation having its statewide administrative offices at 1111 Franklin Street,
Oakland, California 94607-5200 (“UNIVERSITY”), represented by its San Diego
campus having an address at University of California, San Diego, Technology
Transfer & Intellectual Property Services, Mail-code 0910, 9500 Gilman Drive, La
Jolla, California 92093-0910 (“UCSD”).

 

This Agreement is effective on the date of the last signature (“Effective
Date”).

 

RECITALS

 

WHEREAS, the inventions disclosed in UCSD Case Docket No. SD2000-166 and titled
“Treatment for Hyperuricosuric Autism” (“Invention”), were made in the course of
research at UCSD by Theodore Page, Ph.D. and his associates (hereinafter the
“Inventors”) and are covered by Patent Rights as defined below;

 

WHEREAS, the research was sponsored in part by the Government of the United
States of America and as a consequence this license is subject to overriding
obligations to the Federal Government under 35 U.S.C. §§ 200-212 and applicable
regulations;

 

WHEREAS Theodore Page, Ph.D. is an employee of UCSD and is obligated to assign
all of his right, title and interest in the Invention to UNIVERSITY;

 

WHEREAS, UNIVERSITY is desirous that the Invention be developed and utilized to
the fullest possible extent so that its benefits can be enjoyed by the general
public;

 

WHEREAS, LICENSEE entered into a secrecy agreement (UC Control No. 2001-20-0010)
with UNIVERSITY, effective July 5, 2000 (“Secrecy Agreement”), for the purpose
of evaluating the Invention;

 

WHEREAS, LICENSEE is desirous of obtaining certain rights from UNIVERSITY for
commercial development, use, and sale of the Invention, and the UNIVERSITY is
willing to grant such rights; and

 

WHEREAS, LICENSEE understands that UNIVERSITY may publish or otherwise
disseminate information concerning the Invention at any time pursuant to the
terms and conditions of this Agreement and that LICENSEE is paying consideration
thereunder for its early access to the Invention not continued secrecy therein.

 

4

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

NOW THEREFORE, the parties agree:

 

ARTICLE 1. DEFINITIONS

 

The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.

 

1.1 “Affiliate” means any corporation or other business entity in which LICENSEE
owns or controls, directly or indirectly, at least twenty percent (20%) of the
outstanding stock or other voting rights entitled to elect directors, or in
which LICENSEE is owned or controlled directly or indirectly by at least twenty
percent (20%) of the outstanding stock or other voting rights entitled to elect
directors; but in any country where the local law does not permit foreign equity
participation of at least twenty percent (20%), then an “Affiliate” includes any
company in which LICENSEE owns or controls or is owned or controlled by,
directly or indirectly, the maximum percentage of outstanding stock or voting
rights permitted by local law.

 

1.2 “Sublicensee” means a third party to whom LICENSEE grants a sublicense of
certain rights granted to LICENSEE under this Agreement.

 

1.3 “Field” means therapeutic use.

 

1.4 “Territory” means all countries of the world.

 

1.5 “Term” means the period of time beginning on the Effective Date and ending
on the later of (i) the expiration date of the longest-lived Patent Rights; or
(ii) the twenty-first (21st) anniversary of Effective Date.

 

1.6 “Patent Rights” means any and all: i) rights which UNIVERSITY may have in
and to those patents and patent applications arising from Invention Disclosure
SD 2000-166 including any and all continuing applications thereof including
divisions, substitutions, and continuations-in-part (but only to extent the
claims thereof are enabled by disclosure of the parent application); any patents
issuing on said applications including reissues, reexaminations and extensions;
and any corresponding foreign applications or patents and ii) rights which
UNIVERSITY may have or later gain in and to any patents which issue from patent
applications filed by Pro-Neuron and which claim the Invention.

 

1.7 “Licensed Method” means any method that is covered by Patent Rights the use
of which would constitute, but for the license granted to LICENSEE under this
Agreement, an infringement of any pending or issued and unexpired claim within
Patent Rights.

 

1.8 “Sponsor Rights” means all the applicable provisions of any license to the
United States Government executed by UNIVERSITY and the overriding obligations
to the Federal Government under 35 U.S.C. §§ 200-212 and applicable governmental
implementing regulations.

 

5

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

1.9 “Licensed Product” means any commercial product, the manufacture, use, sale,
offer for sale, or importation of which is claimed by one or more Valid Claim
within the Patent Rights.

 

1.10 “Net Sales” means the total of the gross invoice prices of Licensed
Products sold by LICENSEE, its Sublicensee, an Affiliate, or any combination
thereof, less the sum of the following actual and customary deductions where
applicable and separately listed: cash, trade, or quantity discounts; sales,
use, tariff, import/export duties or other excise taxes imposed on particular
sales (except for value-added and income taxes imposed on the sales of Licensed
Products in foreign countries); transportation charges; or credits to customers
because of rejections or returns. For purposes of calculating Net Sales,
transfers to a Sublicensee or an Affiliate of Licensed Product under this
Agreement for (i) end use (but not resale) by the Sublicensee or Affiliate shall
be treated as sales by LICENSEE at list price of LICENSEE, or (ii) resale by a
Sublicensee or an Affiliate shall be treated as sales at the list price of the
Sublicensee or Affiliate.

 

1.11 “Patent Costs” means all out-of-pocket expenses for the preparation,
filing, prosecution, and maintenance of all United States and foreign patents
included in Patent Rights. Patent Costs shall also include reasonable
out-of-pocket expenses for patentability opinions, inventorship determination,
preparation and prosecution of patent application, re-examination, re-issue,
interference, and opposition activities related to patents or applications in
Patent Rights.

 

1.12 “Combination Product” means any product which is a Licensed Product and
contains other product(s) or product component(s) that (i) does not use
Invention or Patent Rights; (ii) the sale, use or import by itself does not
contribute to the infringement of Patent Rights; (iii) can be sold separately by
LICENSEE, its Sublicensee or an Affiliate; and (iv) enhances the market price of
the final product(s) sold, used or imported by LICENSEE, its Sublicensee, or an
Affiliate.

 

1.13 “Valid Claim” means any claim(s) pending in a patent application or in an
unexpired patent included within the Patent Rights which has not been held
unenforceable, unpatentable, or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer.

 

1.14 “Pro-Neuron” means any or all of: i) Pro-Neuron Inc. of Gaithersburg, MD a
private company developing, among other things, therapeutic forms of uridine for
human use, ii) any entity which is a successor to Pro-Neuron Inc., and iii) any
company acquiring assets from Pro-Neuron Inc. wherein said assets are inclusive
of rights that overlap or conflict with Patent Rights

 

6

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

ARTICLE 2. GRANTS

 

2.1 License. Subject to the limitations set forth in this Agreement, UNIVERSITY
hereby grants to LICENSEE, and LICENSEE hereby accepts, a license under Patent
Rights to make, have made, use, sell, offer for sale, and import Licensed
Products in the Field within the Territory and during the Term.

 

The license granted herein under Patent Rights is exclusive and UNIVERSITY shall
not grant to third parties a further license under Patent Rights in the Field,
within the Territory and during the Term.

 

2.2 Sublicense.

 

(a) The license granted in Paragraph 2.1 includes the right of LICENSEE to grant
sublicenses of Patent Rights to third parties during the Term but only for as
long the license is exclusive.

 

(b) With respect to sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:

 

  (1) not receive, or agree to receive, anything of value in lieu of cash as
considerations from a third party under a sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of UNIVERSITY;

 

  (2) to the extent applicable, include all of the rights of and obligations due
to UNIVERSITY (and, if applicable, the Sponsor’s Rights) and contained in this
Agreement;

 

  (3) promptly provide UNIVERSITY with a copy of each sublicense issued; and

 

  (4) collect and guarantee payment of all payments due, directly or indirectly,
to UNIVERSITY from Sublicensees and summarize and deliver all reports due,
directly or indirectly, to UNIVERSITY from Sublicensees.

 

(c) Upon termination of this Agreement for any reason, UNIVERSITY, at its sole
discretion, shall determine whether LICENSEE shall cancel or assign to
UNIVERSITY any and all sublicenses.

 

2.3 Reservation of Rights. UNIVERSITY reserves the right to:

 

(a) use the Invention and Patent Rights for educational and research purposes;

 

(b) publish or otherwise disseminate any information about the Invention so long
as such dissemination will in no way compromise the ability to obtain or
maintain patentability of the Invention or any improvements made thereto; and

 

7

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

(c) allow other nonprofit institutions to use Invention and Patent Rights solely
for educational and non-commercial research purposes in their facilities.

 

ARTICLE 3. CONSIDERATIONS

 

3.1 Fees and Royalties. The parties hereto understand that the fees and
royalties payable by LICENSEE to UNIVERSITY under this Agreement are partial
considerations for the exclusive license granted herein to LICENSEE under Patent
Rights. LICENSEE shall pay UNIVERSITY:

 

  A) a license issue fee of * upon execution of this Agreement.

 

  B) license maintenance fees of * per year and payable on the first (1st)
anniversary of the Effective Date and annually thereafter on each anniversary;
provided however, that Licensee’s obligation to pay this fee shall end on the
date when Licensee is commercially selling a licensed Product;

 

  C) milestone payments in the amounts payable according to the following
schedule of events and subject to the following provisions:

 

     Amount


--------------------------------------------------------------------------------

 

Date or Event

--------------------------------------------------------------------------------

(1)

   *   Upon first initiation by LICENSEE or a Sublicensee of LICENSEE of a
placebo controlled Phase II clinical study to evaluate the efficacy of a human
therapeutic candidate which is covered by a Valid Claim under the Patent Rights.

(2)

   *   Upon first initiation by LICENSEE or a Sublicensee of LICENSEE of a Phase
III clinical study to evaluate the efficacy of a human therapeutic candidate
which is covered by a Valid Claim under the Patent Rights, but no later than
March 31, 2008.

(3)

   *   Receipt by LICENSEE or a Sublicensee of LICENSEE of a final approval
letter from the US Food and Drug Administration for the commercial sale of a
Licensed Product but no later than March 31, 2010

 

8

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  i) In the event that a milestone payment becomes due wherein the human
therapeutic candidate or the Licensed Product which is the subject of said
milestone payment is also covered under a separate license granted to ICENSEE by
UNIVERSITY, requiring similar milestone payments, only the higher of the
payments (or, if equal, a single payment) for that milestone shall be due.

 

  ii) The “3rd” milestone payment of *.

 

  (d) an earned royalty of * on Net Sales of Licensed Products for therapeutic
uses by LICENSEE, Sublicensee and/or LICENSEE’S Affiliate(s), subject to the
following deductions and/or adjustments:

 

  i. The earned royalty due on Net Sales of Combination Product by LICENSEE
and/or its Affiliate(s) shall be calculated as below:

 

Earned Royalties due UNIVERSITY = A/(A+B+C . . .) x Royalty Rate on Net Sales of
the Licensed Products applicable in (i) or (ii) x Net Sales of Combination
Product, where: A is the separately listed sale price of the Licensed Product or
Licensed Product components; and B and C . . . are the separately listed sale
prices of the individual products or product components, respectively, that
satisfied the requirements outlined in Paragraph 1.13. In the event that
LICENSEE does not separately sell any of the B, C . . . products or product
components used in Combination Product, a theoretical sale price shall be
determined based upon the enhancement of the market price of the final product
according to 1.13.

 

  ii. The earned royalty will be reduced by * to a floor of *, during any period
and in any country in which LICENSEE shares exclusivity with Pro-Neuron with
respect to commercialization of Licensed Product. LICENSEE must provide
documentation or proof of such sharing of exclusivity to UNIVERSITY to initiate
this reduction.

 

  iii. If LICENSEE is required to obtain an agreement from any third party or
parties which is not an Inventor in order to commercialize Licensed Product,
then the earned royalty rate will be reduced by the actual royalty rate LICENSEE
is required to pay said third party or parties, to a floor of *. LICENSEE must
provide a copy of any such agreement to UNIVERSITY to initiate this reduction.

 

  iv. In the event of sublicensure by LICENSEE of rights granted hereunder,
payments made to third-party Inventors in respect of any agreement relating to
Licensed Product may be deducted from earned royalties due UNIVERSITY if and
when annual Net Sales of Licensed Product exceed * but only for those earned
royalties paid on such excess sales. Any reductions made under this Section
3.1(d)(iv) will be subject to the limitations of Section 3.1(d)(v). LICENSEE
must provide a copy of any such agreement to UNIVERSITY to initiate this
reduction.

 

9

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  v. Under no circumstances will the royalty due on Licensed Product be reduced
to less than *.

 

  e) beginning the calendar year of commercial sales of the first Licensed
Product by LICENSEE, its Sublicensee, or an Affiliate and if the total earned
royalties paid by LICENSEE under Paragraphs 3.1(d) and (e) to UNIVERSITY in any
such year cumulatively amounts to *, LICENSEE shall pay to UNIVERSITY a minimum
annual royalty on or before February 28 following the last quarter of such year
which is equal to the difference between amount noted above and the total earned
royalty paid by LICENSEE for such year under Paragraphs 3.1(d) and (e);
provided, however, that for the year of commercial sales of the first Licensed
Product, the amount of minimum annual royalty payable shall be pro-rated for the
number of months remaining in that calendar year.

 

All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(f)
above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be delivered
by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.

 

3.2 Patent Costs. LICENSEE shall reimburse UNIVERSITY all past (prior to the
Effective Date) and future (on or after the Effective Date) Patent Costs plus a
fifteen percent (15%) patent service fee within thirty (30) days following
receipt by LICENSEE of an itemized invoice from UNIVERSITY. Estimated service
fees as of October 31, 2000 are approximately three thousand four hundred and
fifty dollars ($3450.00).

 

3.3 Research Funding. Within sixty (60) days of the execution of this Agreement,
the parties will mutually agree upon a work plan to be carried out by Dr. Page
of UCSD. LICENSEE agrees to provide *.

 

3.4 Due Diligence.

 

(a) LICENSEE shall:

 

  (1) diligently proceed within a reasonable time with the development,
manufacture and sale of Licensed Products;

 

  (2) diligently proceed within a reasonable time with a development of a
clinical plan for a therapeutic candidate covered under patent rights;

 

  (3) market Licensed Products in the United States within six (6) months of
receiving regulatory approval to market such Licensed Products if and as
regulatory approval is required;

 

10

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (4) obtain all necessary governmental approvals world-wide for the
manufacture, use and sale of Licensed Products if and as such approval is
required; and

 

  (5) reasonably fill the market demand for Licensed Products following
commencement of marketing at any time during the term of this Agreement.

 

(b) If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.3(a)(1)-(4), then UNIVERSITY shall have the right and option to either
terminate this Agreement or change LICENSEE’S exclusive license to a
nonexclusive license. Termination shall follow procedures outlined in Section
7.2, “Termination by the Regents”. This right, if exercised by UNIVERSITY,
supersedes the rights granted in Article 2.

 

3.5 Other Parties. LICENSEE acknowledges that it is aware that a third party,
Pro-Neuron of Gaithersburg, Maryland, has filed a US patent application which
claims subject matter which may be overlapping with the Invention. LICENSEE
further acknowledges that Pro-Neuron may claim or seek to assert rights to
UNIVERSITY’s interest in the Invention. To the extent of the actual knowledge of
David A. Odelson, a Senior Licensing Officer at the University of California-San
Diego, UNIVERSITY represents and warrants that it has provided to LICENSEE
copies of all written contracts made by and between Pro-Neuron and UNIVERSITY as
described and included in Appendix A. LICENSEE and UNIVERSITY jointly and
separately covenant to use best efforts to reach a resolution with Pro-Neuron
whereby LICENSEE would be granted the most exclusive position possible under the
Patent Rights. LICENSEE may seek to file an interfering case with the Patent
Office and pursue an interference. In the event that LICENSEE, at its sole
option, elects to pursue an interference or initiate legal action against
Pro-Neuron to defend or extend its Patent Rights granted hereunder, UNIVERSITY
hereby agrees to cooperate fully with LICENSEE in said legal action, without
agreeing to be a party to such legal action. LICENSEE will reimburse all
expenses incurred by UNIVERSITY in connection with any such interference or
legal action. Reimbursements made by LICENSEE will be fully creditable toward
future royalty payments due to UNIVERSITY under this agreement, but no more than
50% of the payable amount each year.

 

ARTICLE 4. REPORTS, RECORDS AND PAYMENTS

 

4.1 Reports.

 

(a) Progress Reports.

 

  (1) Beginning March 31, 2002 and ending on the date of first commercial sale
of a Licensed Product in the United States, LICENSEE shall submit to UNIVERSITY
annual progress reports covering LICENSEE’S (and Affiliate’s and Sublicensee’s)
activities to develop and test all Licensed Products and obtain any and all
governmental approvals necessary for marketing the same. Such reports shall
include a summary of work completed; summary of work in progress; current
schedule of anticipated events or milestones; market plans for introduction of
Licensed Products; and an approximate, good faith summary of resources (dollar
value) spent in the reporting period.

 

11

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (2) LICENSEE shall also report to UNIVERSITY, in its immediately subsequent
progress report, the date of first commercial sale of a Licensed Product in each
country.

 

(b) Royalty Reports. After the first commercial sale of a Licensed Product
anywhere in the world, LICENSEE shall submit to UNIVERSITY quarterly royalty
reports on or before each February 28, May 31, August 31 and November 30 of each
year. Each royalty report shall cover LICENSEE’S (and each Affiliate’s and
Sublicensee’s) most recently completed calendar quarter and shall show:

 

  (1) the gross sales, deductions as provided in Paragraph 1.11, and Net Sales
during the most recently completed calendar quarter and the royalties, in US
dollars, payable with respect thereto;

 

  (2) the number of each type of Licensed Product sold;

 

  (3) sublicense fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;

 

  (4) the method used to calculate the royalties; and

 

  (5) the exchange rates used.

 

If no sales of Licensed Products has been made and no sublicense revenues has
been received by LICENSEE during any reporting period, LICENSEE shall so report.

 

4.2 Records & Audits.

 

(a) LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and sublicense fees received under this Agreement. Such records shall
be retained by LICENSEE for at least five (5) years following a given reporting
period.

 

(b)

All records shall be available during normal business hours for inspection at
the expense of UNIVERSITY by UNIVERSITY’S Internal Audit Department or by a
Certified Public Accountant selected by UNIVERSITY and in compliance with the
other terms of this Agreement for the sole purpose of verifying reports and
payments. Such inspector shall not disclose to UNIVERSITY any information other
than information relating to the accuracy of reports and payments made under
this Agreement or other compliance issues. In the event that any such inspection
shows an under reporting and underpayment in excess of five percent (5%) for any
twelve (12) month period, then LICENSEE shall pay the cost of the audit as well
as any additional sum that would have been payable to UNIVERSITY had the
LICENSEE reported correctly, plus an interest charge at a rate of

 

12

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

one percent (1%) per month. Such interest shall be calculated from the date the
correct payment was due to UNIVERSITY up to the date when such payment is
actually made by LICENSEE. For underpayment not in excess of five percent (5%)
for any twelve (12) month period, LICENSEE shall pay the difference within
thirty (30) days without interest charge or inspection cost.

 

4.3 Payments.

 

(a) All fees and royalties due UNIVERSITY shall be paid in United States dollars
and all checks shall be made payable to “The Regents of the University of
California”, referencing UNIVERSITY’S taxpayer identification number,
95-6006144. When Licensed Products are sold in currencies other than United
States dollars, LICENSEE shall first determine the earned royalty in the
currency of the country in which Licensed Products were sold and then convert
the amount into equivalent United States funds, using the exchange rate quoted
in The Wall Street Journal on the last business day of the applicable reporting
period.

 

The proper wire-transfer information for payments is as follows:

 

UCSD receiving bank name:    * UCSD bank account number:    *
UCSD bank routing (ABA) number:    * UCSD bank account name:    * UCSD bank ACH
format code:    * UCSD bank address:    * UCSD addendum information:    Please
reference:      UCSD-TTIPS Case No.: SD2000-166      Department contact: Linda
Wang Also, please fax a copy of the transaction receipt to      Linda Wang at:
858/534-7345

 

(b) Royalty Payments.

 

  (1) Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.

 

  (2) LICENSEE shall pay earned royalties quarterly on or before February 28,
May 31, August 31 and November 30 of each calendar year. Each such payment shall
be for earned royalties accrued within LICENSEE’S most recently completed
calendar quarter.

 

  (3)

Royalties earned on sales occurring or under sublicense granted pursuant to this
Agreement in any country outside the United States shall not be reduced by

 

13

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

LICENSEE for any taxes, fees, or other charges imposed by the government of such
country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of UNIVERSITY’S tax liability in any particular country
may be credited against earned royalties or fees due UNIVERSITY for that
country. LICENSEE shall pay all bank charges resulting from the transfer of such
royalty payments.

 

  (4) If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to UNIVERSITY into US currency and shall pay UNIVERSITY
directly from its US sources of fund for as long as the legal restrictions
apply.

 

  (5) LICENSEE shall not collect royalties from, or cause to be paid on Licensed
Products sold to the account of the US Government or any agency thereof as
provided for in the license to the US Government.

 

  (6) In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision. LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision, or that are based
on the use of Technology.

 

(b) Late Payments. In the event royalty, reimbursement and/or fee payments are
not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY interest
charges at a rate of one percent (1%) per month. Such interest shall be
calculated from the date payment was due until actually received by UNIVERSITY.
The payment of such interest shall not foreclose UNIVERSITY from exercising any
other rights it may have as a consequence of the lateness of any payment. In no
event shall this paragraph be construed as a grant of permission for any payment
delays.

 

ARTICLE 5. PATENT MATTERS

 

5.1 Patent Prosecution and Maintenance.

 

(a)

LICENSEE and UNIVERSITY acknowledge and agree that Patent Rights include certain
rights which are co-owned by UNIVERSITY and LICENSEE. UNIVERSITY further
acknowledges that LICENSEE has filed a patent application entitled “Uridine
Therapy for the Treatment of Pervasive Development Disorders” naming Dr.
Theodore Page, as

 

14

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

 

an Inventor; said patent application which claims subject matter included within
Patent Rights. UNIVERSITY agrees that LICENSEE shall have the right and
obligation to continue prosecution of said patent application according to the
terms and conditions of this Agreement.

 

(b) At its own expense, LICENSEE shall diligently prosecute and maintain the
United States and, if available, foreign patents, and applications in Patent
Rights using counsel of its choice. LICENSEE shall provide UNIVERSITY with
copies of all relevant documentation relating to such prosecution and UNIVERSITY
shall keep this documentation confidential. The counsel shall take instructions
both from LICENSEE and UNIVERSITY, and all patents and patent applications in
Patent Rights shall be jointly assigned to UNIVERSITY and LICENSEE.

 

(c) LICENSEE shall apply for an extension of the term of any patent in Patent
Rights if appropriate under the Drug Price Competition and Patent Term
Restoration Act of 1984 and/or European, Japanese and other foreign counterparts
of this law. LICENSEE shall prepare all documents for such application, and
shall execute such documents and to take any other additional action as
UNIVERSITY reasonably requests in connection therewith.

 

(d) LICENSEE may elect to terminate its obligations with respect to the
prosecution of any patent application or maintenance of any patent in Patent
Rights upon three (3) months written notice to UNIVERSITY. UNIVERSITY, in its
sole discretion and at its sole expense, may continue prosecution or maintenance
of said application or patent at which point the license granted hereunder shall
terminate.

 

5.2 Patent Infringement.

 

(a) If LICENSEE learns of any substantial infringement or challenge of Patent
Rights, LICENSEE shall so inform UNIVERSITY and provide UNIVERSITY with
reasonable evidence of the infringement prior to taking any legal action.
LICENSEE shall not notify a third party of the infringement of Patent Rights
without the consent of UNIVERSITY unless LICENSEE is a co-assignee of Patent
Rights. Both parties shall use reasonable efforts and cooperation to terminate
infringement without litigation

 

(b) LICENSEE has the right to take legal action against such third party for the
infringement of Patent Rights. In the event that LICENSEE elects to take legal
action, UNIVERSITY agrees to cooperate fully and to participate in said legal
action to the extent required by law. Those reasonable expenses which are
incurred by UNIVERSITY as a result of said legal action shall by reimbursed by
LICENSEE. If LICENSEE elects not to take legal action, UNIVERSITY may thereafter
bring suit for patent infringement at its own expense.

 

(c) Recoveries from actions brought pursuant to Paragraph 5.2(b) shall belong to
the party bringing suit. Legal actions brought jointly by UNIVERSITY and
LICENSEE and fully participated in by both shall be at the joint expense of the
parties and all recoveries shall be shared jointly by them in proportion to the
share of expense paid by each party.

 

15

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

(d) Each party shall cooperate with the other in litigation proceedings at the
expense of the party bringing suit. Litigation shall be controlled by the party
bringing the suit, except that UNIVERSITY may be represented by counsel of its
choice in any suit brought by LICENSEE.

 

5.3 Patent Marking. LICENSEE shall mark all Licensed Products made, used or sold
under the terms of this Agreement, or their containers, in accordance with the
applicable patent marking laws.

 

ARTICLE 6. GOVERNMENTAL MATTERS

 

6.1 Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so. LICENSEE shall notify UNIVERSITY if it becomes aware that
this Agreement is subject to a United States or foreign government reporting or
approval requirement other than US Securities Exchange Commission disclosure
obligations. LICENSEE shall make all necessary filings and pay all costs
including fees, penalties, and all other out-of-pocket costs associated with
such reporting or approval process.

 

6.2 Export Control Laws. LICENSEE shall observe all applicable United States and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

 

ARTICLE 7. TERMINATION OF THE AGREEMENT

 

7.1 Termination by The Regents. If LICENSEE fails to perform or violates any
term of this Agreement, then UNIVERSITY may give written notice of default
(“Notice of Default”) to LICENSEE. If LICENSEE fails to cure the default within
sixty (60) days of the Notice of Default, UNIVERSITY may terminate this
Agreement and the license granted herein by a second written notice (“Notice of
Termination”) to LICENSEE. If a Notice of Termination is sent to LICENSEE, this
Agreement shall automatically terminate on the effective date of that notice.
Termination shall not relieve LICENSEE of its obligation to pay any fees or
royalties owed at the time of termination and shall not impair any accrued right
of UNIVERSITY.

 

7.2 Termination by Licensee.

 

(a) LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a sixty (60) day written notice to UNIVERSITY. Said notice
shall state LICENSEE’S reason for terminating this Agreement.

 

16

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

(b) Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.

 

7.3 Survival on Termination. The following Paragraphs and Articles shall survive
the termination of this Agreement:

 

  (a) Article 4 ( REPORTS, RECORDS AND PAYMENTS)

  (b) Paragraph 7.3 (Survival on Termination);

  (c) Paragraph 7.4 (Disposition of Licensed Products on Hand);

  (d) Paragraph 8.2 (Indemnification);

  (e) Article 9 (USE OF NAMES AND TRADEMARKS);

  (f) Paragraph 10.2 (Secrecy); and

  (g) Paragraph 10.5 (Failure to Perform)

 

7.4 Disposition of Licensed Products on Hand. Upon termination of this
Agreement, LICENSEE may dispose of all previously made or partially made
Licensed Product within a period of one hundred and twenty (120) days of the
effective date of such termination provided that the sale of such Licensed
Product by LICENSEE, its Sublicensees, or Affiliates shall be subject to the
terms of this Agreement, including but not limited to the rendering of reports
and payment of royalties required under this Agreement.

 

ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION

 

8.1 Limited Warranty.

 

(a) UNIVERSITY warrants that it has the lawful right to grant this license.

 

(b) THE LICENSE GRANTED HEREIN AND THE ASSOCIATED TECHNOLOGY AND INVENTION ARE
PROVIDED “AS IS” AND WITHOUT WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. UNIVERSITY
MAKES NO REPRESENTATION OR WARRANTY THAT THE LICENSED PRODUCT, LICENSED METHOD
OR THE USE OF PATENT RIGHTS OR TECHNOLOGY WILL NOT INFRINGE ANY OTHER PATENT OR
OTHER PROPRIETARY RIGHTS EXCEPT AS NOTED WITHIN THIS AGREEMENT.

 

(c) IN NO EVENT SHALL UNIVERSITY BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS) RESULTING
FROM EXERCISE OF THE LICENSE GRANTED HEREIN OR THE USE OF THE INVENTION,
LICENSED PRODUCT, LICENSED METHOD OR TECHNOLOGY.

 

(d) Nothing in this Agreement shall be construed as:

 

  (1) a warranty or representation by UNIVERSITY as to the validity or scope of
any Patent Rights;

 

17

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (2) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;

 

  (3) an obligation to bring or prosecute actions or suits against third parties
for patent infringement except as provided in Paragraph 5.2 hereof;

 

  (4) conferring by implication, estoppel or otherwise any license or rights
under any patents of UNIVERSITY other than Patent Rights as defined in this
Agreement, regardless of whether those patents are dominant or subordinate to
Patent Rights;

 

  (5) an obligation to furnish any know-how not provided in Patent Rights and
Technology; or

 

  (6) an obligation to update Technology.

 

8.2 Indemnification.

 

(a) LICENSEE shall indemnify, hold harmless, and defend UNIVERSITY, its
officers, employees, and agents; the sponsors of the research that led to the
Invention; and the Inventors of the patents and patent applications in Patent
Rights and their employers against any and all claims, suits, losses, damage,
costs, fees, and expenses resulting from or arising out of exercise of this
license or any sublicense. This indemnification shall include, but not be
limited to, any product liability.

 

(b) LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self insurance as follows:

 

  (1) comprehensive or commercial general liability insurance (contractual
liability included) with limits of at least: (i) each occurrence, $1,000,000;
(ii) products/completed operations aggregate, $3,000,000; (iii) personal and
advertising injury, $1,000,000; and (iv) general aggregate (commercial form
only), $3,000,000; and

 

  (2) the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE.

 

(c)

LICENSEE shall furnish UNIVERSITY with certificates of insurance showing
compliance with all requirements. Such certificates shall: (i) provide for
thirty (30) day advance written notice to UNIVERSITY of any modification; (ii)
indicate that UNIVERSITY has been endorsed as an additional insured under the
coverage referred to

 

18

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

above; and (iii) include a provision that the coverage shall be primary and
shall not participate with nor shall be excess over any valid and collectable
insurance or program of self-insurance carried or maintained by UNIVERSITY.

 

(d) UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought
against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article. LICENSEE shall keep UNIVERSITY informed on a current
basis of its defense of any claims under this Article.

 

ARTICLE 9. USE OF NAMES AND TRADEMARKS

 

9.1 Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of either party hereto (including contraction, abbreviation or
simulation of any of the foregoing). Unless required by law, the use by LICENSEE
of the name, “The Regents Of The University Of California” or “The University of
California” or the name of any campus of the University Of California is
prohibited, without the express written consent of UNIVERSITY which shall not be
unreasonably withheld.

 

9.2 UNIVERSITY may disclose to the Dr. Theodore Page the terms and conditions of
this Agreement upon his request. If such disclosure is made, UNIVERSITY shall
request that he not disclose such terms and conditions to others.

 

9.3 UNIVERSITY may acknowledge the existence of this Agreement and the extent of
the grant in Article 2 to third parties, but UNIVERSITY shall not disclose the
financial terms of this Agreement to third parties, except where UNIVERSITY is
required by law to do so, such as under the California Public Records Act.

 

ARTICLE 10 MISCELLANEOUS PROVISIONS

 

10.1 Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:

 

  (a) on the date of delivery if delivered in person, or

 

  (b) five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.

 

If sent to LICENSEE:

Repligen Corporation

117 Fourth Ave.

Needham, MA 02194

Attention: President

Phone:

  

781-449-9560

Fax:

  

781-453-0048

 

19

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

If sent to UNIVERSITY:

Technology Transfer & Intellectual Property Services

Attention: Director

University of California, San Diego

9500 Gilman Drive, Mail Code 0910

La Jolla, CA 92093-0910

Phone:

  

858-534-5815

Fax:

  

858-534-7345

 

10.2 Secrecy.

 

“Confidential Information” shall mean information, including Technology,
relating to the Invention and disclosed by UNIVERSITY to LICENSEE during the
term of this Agreement, which if disclosed in writing shall be marked
“Confidential”, or if first disclosed otherwise, shall within thirty (30) days
of such disclosure be reduced to writing by UNIVERSITY and sent to LICENSEE:

 

  (b) Licensee shall:

 

  (1) use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;

 

  (2) safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;

 

  (3) not disclose Confidential Information to others (except to its employees,
agents or consultants who are bound to LICENSEE by a like obligation of
confidentiality) without the express written permission of UNIVERSITY, except
that LICENSEE shall not be prevented from using or disclosing any of the
Confidential Information that:

 

  (i) LICENSEE can demonstrate by written records was previously known to it;

 

  (ii) is now, or becomes in the future, public knowledge other than through
acts or omissions of LICENSEE; or

 

  (iii) is lawfully obtained by LICENSEE from sources independent of UNIVERSITY.

 

  (c) The secrecy obligations of LICENSEE with respect to Confidential
Information shall continue for a period ending five (5) years from the
termination date of this Agreement.

 

20

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

10.3 Assignability. This Agreement may be assigned by UNIVERSITY, but is
personal to LICENSEE and assignable by LICENSEE only with the written consent of
UNIVERSITY, which consent shall not be unreasonably withheld.

 

10.4 No Waiver. No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.

 

10.5 Failure to Perform. In the event of a failure of performance due under this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney’s fees in addition to costs and necessary
disbursements.

 

10.6 Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and validity
of any patent or patent application shall be governed by the applicable laws of
the country of the patent or patent application.

 

10.7 Force Majeure. A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing party’s obligations
herein shall resume.

 

10.8 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

 

10.9 Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof. All terms and conditions of any documents, purchase
orders, and the like, issued by LICENSEE to facilitate payment obligations
hereunder, are null and void, even though they may be issued after the signing
of this Agreement.

 

10.10 Amendments. No amendment, alteration, or modification of this Agreement
shall be valid or binding on the parties unless made in writing and signed on
behalf of each party.

 

10.11 Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.

 

21

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.

 

REPLIGEN CORPORATION   THE REGENTS OF THE     UNIVERSITY OF CALIFORNIA:

By:

 

/s/ Daniel P. Witt

--------------------------------------------------------------------------------

 

By:

 

/s/ Alan S. Paau

--------------------------------------------------------------------------------

   

Name

     

Alan S. Paau

   

VP, Business Development

     

Director, Technology Transfer &
Intellectual Property Services

             

Date: November 29, 2000

 

Date: November 30, 2000

ATTEST:

 

ATTEST:

By

 

/s/ Laura L. Whitehouse

--------------------------------------------------------------------------------

 

By:

 

/s/ David A. Odelson

--------------------------------------------------------------------------------

   

(Signature)

     

(Signature)

Name:

 

Laura L. Whitehouse

 

Name:

 

David A. Odelson

Date November 29, 2000

 

Date November 30, 2000

 

22

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

APPENDIX A.

 

As noted in Section 3.5, UNIVERSITY has provided and REPLIGEN has received a
copy of the possible conflicting patent filed by Pro-Neuron entitled
“Compositions and Methods for Treatment of Mitochondrial Diseases”, PCT WO
00/11952, Inventor: Reid von Borstel. Additionally, University has provided
copies of documents related to University’s interaction with Pro-Neuron. Copies
of these documents are attached within and include: 1) Nondisclosure agreement
signed between the researcher Dr. Robert Naviaux of UCSD and Pro-Neuron, dated
February 2, 1998; 2) Consulting agreement signed between Dr. Robert Naviaux of
UCSD and Pro-Neuron, dated November 17, 1998; 3) Clinical Trial Agreement for
Dr. Alice Yu of UCSD between Pro-Neuron and the University of California, signed
August 8, 1995; and 4) a three (3) page document detailing the timeline of Dr.
Robert Naviaux’s interaction with Pro-Neuron. UNIVERSITY is uncertain of the
proper inventorship of the conflicting patent filed by Pro-Neuron and the
effects any of the documents may have on the Patent rights at this point.
UNIVERSITY hereby informs REPLIGEN and REPLIGEN has acknowledged the above
referenced uncertainty as an acceptable risk based on its own business decision.

 

23

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT B

 

Article 4 of the Regents/Repligen Settlement Agreement

 

Payment. In consideration for the License Amendments, The Regents hereby agrees
to pay, in lawful currency of the United States of America, a single payment of
* to Repligen. This payment shall be made by wire-transfer within thirty (30)
business days after the last Party executes this Agreement.

 

The proper wire-transfer information for payment is as follows:

 

Bank Name:

  *

ABA Routing Number:

  *

Customer Name:

  *

Customer Account Number:

  *

With copy of the transaction receipt to:

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Attention: Vice President, Finance & Administration

Telephone: 781-250-0110

Telefax: 781-250-0115

 

24

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT C

 

Article 2 of Regents/Wellstat Settlement Agreement

 

(defined terms used in this Exhibit C are set forth in Exhibit H)

 

2. Patent Arbitration

 

2.1 General Agreement.

 

2.1.1 The Parties hereto agree to submit to a patent arbitration under the
procedures set forth below to identify the inventor(s) of the claims in the
Naviaux Applications, the von Borstel Applications, and, if a review of the Page
Applications is requested, the Page Applications.

 

2.1.2 Within five (5) days following the Effective Date, the Regents will
provide Wellstat and Repligen with all documents relating to the inventorship
review that the Regents conducted with respect to the Page Applications. If
either Wellstat or Repligen is not satisfied with any aspect of that analysis,
either Party may request, by providing written notice to the other Party, that
the Patent Arbitrator conduct a de novo review to identify the inventors of each
of the claims in the Page Applications. This request shall be made not later
than the earlier to occur of (a) fifteen (15) days after the selection and
confirmation of the Patent Arbitrator’s ability to serve as the Patent
Arbitrator or (b) one hundred and eighty (180) days after receipt of the
documents referred to in this Section 2.1.2. Procedures for arbitration of the
inventorship of the claims in the Page Applications shall be substantially
similar to those employed by the Patent Arbitrator with respect to the Naviaux
Applications and the von Borstel Applications. Any reference to a Party or
Parties in this Section 2 shall include Repligen to the extent that the Page
Applications are subject to the patent arbitration. The Party requesting the
review by the Patent Arbitrator shall pay the fees and expenses of the Patent
Arbitrator; provided that if both Wellstat and Repligen request such review, the
fees and expenses of the Patent Arbitrator shall be shared equally by Wellstat
and Repligen, in accordance with Section 2.8.

 

2.1.3 The Parties agree that the Patent Arbitrator may use the Patent
Arbitration Rules of the American Arbitration Association (the “AAA”) to the
extent such rules are not inconsistent with the procedures set forth in this
Section 2.

 

2.1.4 The determinations of the Patent Arbitrator shall be final and binding
upon the Parties, and the Parties may bring an action, suit or other proceeding
in aid of arbitration or to enforce an arbitration award as set forth in Section
16.7.

 

2.1.5 Notwithstanding the foregoing, nothing in this Agreement shall limit the
rights of any Party to participate fully in any interference proceeding that may
be declared by PTO or its international equivalent. The Parties agree that
ownership of any patent application(s) subject to an interference will follow
the determination of the Patent Arbitrator, regardless of the inventorship
determination, if any, of the PTO or its international equivalent or any other
authority.

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

2.2 Selection of Patent Arbitrator.

 

2.2.1 Selection of Initial Arbitrator. On or before thirty (30) days after the
Effective Date, Wellstat and the Regents shall select the Patent Arbitrator. In
the event that Wellstat and the Regents are not able to reach agreement on the
selection of the Patent Arbitrator prior to the expiration of such thirty
(30)-day period, then within five (5) days after such expiration, each of
Wellstat, on the one hand, and the Regents and Repligen, on the other hand,
shall name one (1) Neutral party as a selection representative (together, the
“Selection Representatives”). The two (2) Selection Representatives will confer
and will select the Patent Arbitrator no later than fifteen (15) days after the
date the last Selection Representative is named. In the event that the Selection
Representatives cannot agree on the Patent Arbitrator within such time period,
the Selection Representatives will select a Neutral third party who will then
select such Patent Arbitrator. In the event that the Selection Representatives
cannot agree on a Neutral third party to select the Patent Arbitrator, or such
Neutral shall not be able to select a Patent Arbitrator, each of Wellstat, on
the one hand, and the Regents and Repligen, on the other hand, shall submit one
name of a proposed Patent Arbitrator, along with resume of such proposed Patent
Arbitrator, to Hon. Herbert B. Hoffman so long as Judge Hoffman is Neutral (or,
if Judge Hoffman is not Neutral or otherwise unable or unwilling to assist, to a
Neutral, retired judge reasonably acceptable to the Parties), who will select
the Patent Arbitrator. Prior to the selection of any Person as the Patent
Arbitrator, such Person shall disclose to the Parties any circumstance likely to
be deemed by any Party to potentially affect impartiality, including any bias or
any financial or personal interest in the result of the arbitration or any past
or present relationship with the Parties or their counsel. If, following such
disclosure, any of the Parties reasonably believes that the Patent Arbitrator is
not Neutral, a new Patent Arbitrator shall be selected in the manner described
in this Section 2.2.1 within five (5) days after disqualification of the Patent
Arbitrator.

 

2.2.2 Selection of Successor Arbitrator. If, following selection of the Patent
Arbitrator, the Regents and Wellstat receive either (x) notification from the
Patent Arbitrator of his or her inability or unwillingness to serve as patent
arbitrator or (y) evidence that such Patent Arbitrator is not Neutral, unless
such conflict has been expressly waived by the non-conflicted Party or Parties,
the Parties shall, within thirty (30) days after receipt of such notice or
evidence, select a new Patent Arbitrator in accordance with the provisions of
Section 2.2.1 of this Agreement. In the event a new Patent Arbitrator is
selected after the patent arbitration proceedings contemplated by this Section 2
have begun, the new Patent Arbitrator shall initiate a new patent arbitration
proceeding and may, in his or her discretion, rely on any materials submitted to
his predecessor.

 

2.3 Location of Patent Arbitration. The location of all patent arbitration
proceedings under this Section 2 shall be Washington D.C. or such other location
as mutually agreed by Wellstat, the Regents and, if the Page Applications are
subject to patent arbitration, Repligen.

 

2.4 Scope of Arbitration. The Patent Arbitrator shall conduct a comprehensive
analysis to determine the correct inventor(s) of each claim in the Naviaux
Applications, the von Borstel Applications and, if requested as described in
Section 2.1.2 above, the Page Applications. In particular, the Patent Arbitrator
shall determine, on a claim-by-claim basis, (a) who as among the

 

2

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Regents Inventors or the Wellstat Inventors is/are the inventor(s) of each of
the claims in the Naviaux Applications and the von Borstel Applications; and (b)
if requested by Wellstat or Repligen, as provided by Section 2.1.2, who as among
the Regents Inventors, the Wellstat Inventors or the Third Party Inventors
is/are the inventor(s) of each of the claims in the Page Applications. The
analysis of the Patent Arbitrator will reach issues of inventorship and
derivation only and shall not extend to priority of invention or any other
matter of patent law or practice.

 

2.5 Scope of Patent Arbitrator’s Review; Evidence. The Patent Arbitrator may
consider any evidence that he or she determines is necessary to his or her
understanding and determination of the inventorship of the claims in the
applications subject to the arbitration. Wellstat, the Regents and, to the
extent that the Page Applications are subject to the arbitration, Repligen may
offer such evidence as is relevant and material to the determination of
inventorship and shall produce any additional materials requested by the Patent
Arbitrator. Notwithstanding the foregoing, no Party to the arbitration will be
required to create any new evidence or materials for purposes of the patent
arbitration described in this Section 2. The Patent Arbitrator shall give each
piece of evidence only such weight as he or she shall determine in his or her
sole discretion and the Parties to the arbitration shall submit to the Patent
Arbitrator’s sole determination of the relevance and materiality of the evidence
offered.

 

2.6 Procedure. The Patent Arbitrator will work with the Parties to establish a
procedure for the conduct of the patent arbitration, provided that:

 

2.6.1 Submission of Materials. Each Party may submit to the Patent Arbitrator
and to any other Party to the arbitration, an analysis of the inventorship
issues with respect to the claims in the patent applications subject to the
patent arbitration, including references to any evidence such Party determines
is necessary or useful to support its positions (such submission, the “Position
Binder”).

 

2.6.2 Rebuttal Materials. Each Party may submit a rebuttal to the analysis
contained in the opposing Position Binder with an analysis and references to any
evidence such Party determines is necessary or useful to support its rebuttal
positions (such rebuttal submission, the “Rebuttal Binder”).

 

2.6.3 Evidence. Evidence may include, but is not limited to, all documents,
deposition transcripts, affidavits and discovery responses that are of record in
the Litigation. The Parties may object, pursuant to the Federal Rules of
Evidence, to consideration by the Patent Arbitrator of evidence submitted by any
Party and the Patent Arbitrator shall rule on the admissibility of the
challenged evidence.

 

2.6.4 Interviews. The Patent Arbitrator may conduct such interviews as he or she
determines are necessary or useful to make a determination of inventorship with
respect to any claim contained in the applications that are the subject of the
patent arbitration described in this Section 2. During such interviews, any
Party may be represented by counsel, including, but not limited to,
representation by counsel of record in the Litigation. Each Party shall be
entitled to designate no more than three (3) representatives to attend any such
interview and one representative of the

 

3

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

opposing Party may cross-examine the Person being interviewed for a period of
time not to exceed one (1) day; provided that all such representatives shall
have executed a confidentiality agreement in a form agreed by the Parties.
Following the cross-examination specified in the preceding sentence, the Party
being interviewed may be questioned by the counsel for the Party proffering the
Person for a period of time not to exceed one (1) day. All interviews shall be
conducted in the presence of a court reporter and the cost of such court
reporter for any interview shall be split equally among the Parties requesting
transcripts of such interview.

 

2.6.5 Affidavits. The Patent Arbitrator may request, receive and consider the
evidence of witnesses by affidavit, and shall give such evidence and any
interview testimony such weight as the Patent Arbitrator determines is
appropriate. If the Party against whom the affidavit is proffered objects, and
the Party submitting such affidavit does not elect or is unable to make the
affiant available for one (1) day of cross-examination by the Party against whom
the affidavit is proffered, then the Patent Arbitrator may consider such
evidence with any reduced weight as the Patent Arbitrator may deem appropriate
given the affiant’s failure to appear and the reasons for such failure.

 

2.6.6 Oral Argument. Each of the Parties may, along with its counsel, make an
oral argument before the Patent Arbitrator to supplement or augment the analysis
contained in the Position and Rebuttal Binders. The length of, and procedures
for, such oral arguments shall be determined by the Patent Arbitrator. The
Patent Arbitrator may ask questions of the Party and its counsel to assist the
Patent Arbitrator in making his determination of inventorship. During such oral
argument, the Parties may only use evidence that is of record in the Litigation
or set forth in or by reference in the Position or Rebuttal Binders, or was
otherwise developed in the Patent Arbitrator’s witness interviews.

 

2.6.7 Inventorship Determination. The Patent Arbitrator shall make a
determination regarding inventorship of each claim in the Naviaux Applications,
the von Borstel Applications and, if applicable, the Page Applications as soon
as practicable. The Patent Arbitrator’s determination of inventorship on a claim
by claim basis shall be set out in writing and shall contain a brief explanation
of the reasoning behind the determination with regard to each claim.

 

2.6.8 Interim Measures and Final Orders. The Patent Arbitrator may issue such
orders for interim or final relief as the Patent Arbitrator may deem necessary
to safeguard the property that is the subject matter of the patent arbitration,
to preserve evidence, and to protect trade secrets or other proprietary
information that might be disclosed during the arbitration.

 

2.7 Subsequent Patent and Trademark Office Action. If, at any time following the
determination of the Patent Arbitrator in the patent arbitration, as a result of
the prosecution of the applications that are the subject of the patent
arbitration set forth in this Section 2 or subsequent actions by the PTO or its
international equivalents, a modification of any one or more claims of an
application, the inventorship of which was the subject of the patent arbitration
described in this Section 2, results in a change of scope of such claims(s) such
that Wellstat, the Regents or, in the case of the Page Applications, Repligen
reasonably determine that the determination of inventorship by the Patent
Arbitrator does not reach such claim(s) as modified, the Parties agree to
cooperate in good faith to determine the inventorship of such claim(s) and

 

4

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

accordingly modify the patent application to appropriately set forth such
inventorship. In the event the Parties are unable to agree on the inventorship
of such claim(s), the Parties agree that, at the time a notice of allowance (or
its foreign equivalent) is issued with regard to a patent containing any such
claim(s), the inventorship of such claim(s) (and only such claim(s)) shall be
submitted to patent arbitration under the rules and procedures set forth in this
Section 2 and using the same Patent Arbitrator who conducted the arbitration
under this Section 2 (unless not available or unwilling). Notwithstanding the
foregoing, if the Patent Arbitrator, upon learning of the new scope of the
claim(s), does not believe a revision should be made in the inventorship
determination, the Patent Arbitrator may so decide in his or her sole discretion
without the formality of an arbitration proceeding and the Parties agree to be
so bound by such determination.

 

2.8 Fees. The Patent Arbitrator’s per-diem fee shall be agreed upon by Wellstat,
the Regents and the Patent Arbitrator prior to commencement of activities by the
Patent Arbitrator and all fees and expenses for arbitration with respect to the
Naviaux Applications and the von Borstel Applications shall be shared equally by
Wellstat and the Regents. To the extent that Repligen is a party to the
arbitration, all fees and expenses for arbitration apportionable to the Page
Applications shall be paid by Wellstat or Repligen or shared equally by Wellstat
and Repligen in accordance with Section 2.1.2.

 

5

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT D

 

Article 3 of Regents/Wellstat Settlement Agreement

 

(defined terms used in this Exhibit D are set forth in Exhibit H)

 

3. Ownership of Patent Rights.

 

3.1 Naviaux Applications.

 

3.1.1 If the Patent Arbitrator determines that no Wellstat Inventor is an
inventor on even a single claim in the Naviaux Applications, then (a) the
Regents will be the sole owner of the Naviaux Applications; (b) the Regents will
grant to Wellstat a license under all claims in the Naviaux Applications
pursuant to the terms and conditions of the Regents/Wellstat License Agreement;
and (c) the prosecution of the Naviaux Applications, including, but not limited
to, the national phase applications previously filed by Wellstat in Hungary,
Israel, Republic of Korea, Mexico, New Zealand, Russia and South Africa, shall
be controlled by the Regents and all costs of Patent Prosecution of the Naviaux
Applications and any patents resulting therefrom (including attorneys’ fees)
incurred after the date of the Patent Arbitrator’s determination shall be shared
as set forth in Section 5.7.

 

3.1.2 If the Patent Arbitrator determines that (a) a Wellstat Inventor is an
inventor on one or more claims in the Naviaux Applications and (b) that a
Regents Inventor and/or a Third Party Inventor is an inventor on one or more of
the claims in the Naviaux Applications, then (w) the Naviaux Applications will
be owned jointly by the Regents and Wellstat, (x) the Regents will grant to
Wellstat a license under all claims in the Naviaux Applications pursuant to the
terms and conditions of the Regents/Wellstat License Agreement; (y) the Regents
shall take all steps necessary to amend the applications to add such Wellstat
Inventor(s), Regents Inventor(s), and/or Third Party Inventor(s), as the case
may be, as an inventor and to make any other changes to reflect the
determination of the Patent Arbitrator; and (z) subject to the following
sentences of this Section 3.1.2, the prosecution of the Naviaux Applications
shall be controlled by the Regents and all costs of Patent Prosecution
(including attorneys’ fees) incurred after the date of the Patent Arbitrator’s
determination shall be shared as set forth in Section 5.7. If the Patent
Arbitrator determines that Wellstat Inventor(s) are the sole inventor(s) on any
of the claims in the Naviaux Applications that are to be owned jointly by the
Regents and Wellstat pursuant to (w) above, then to the extent reasonably
practicable, such claims shall be separated into one or more separate
applications (e.g., continuation applications). Regardless of whether such
claims are so separated, notwithstanding (z) above, the prosecution of all such
claims and separate applications shall be controlled by Wellstat and all costs
(including attorneys’ fees) of Patent Prosecution of such claims and separate
applications (and patents issuing therefrom) after the date of the Patent
Arbitrator’s determination shall be shared as set forth in Section 5.7.

 

3.1.3 If the Patent Arbitrator determines that Wellstat Inventors are the sole
inventors on all of the claims in the Naviaux Applications, then (a) Wellstat
shall be the sole owner of the Naviaux Applications; (b) the Regents will take
all steps necessary to amend the applications to add such Wellstat Inventor(s)
as the sole inventor(s) and to remove all other inventors; (c) Wellstat shall at

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

its sole cost and expense assume control of Patent Prosecution of such
applications and any patents resulting therefrom; and (d) Repligen shall be
released from any and all obligations under the December 2000 License, as
amended, with respect to such Naviaux Applications.

 

3.2 Von Borstel Applications.

 

3.2.1 If the Patent Arbitrator determines no Regents Inventor or Third Party
Inventor is an inventor on even a single claim in the von Borstel Applications,
then (a) Wellstat will be the sole owner of the von Borstel Applications and (b)
Patent Prosecution of the von Borstel Applications shall be controlled by
Wellstat at its sole cost and expense.

 

3.2.2 If the Patent Arbitrator determines that (a) a Regents Inventor and/or a
Third Party Inventor is an inventor on one or more of the claims in the von
Borstel Applications and (b) a Wellstat Inventor is an inventor on one or more
of the claims in such applications, then the (v) the von Borstel Applications
will be owned jointly by the Regents and Wellstat; (w) the Regents will grant
Wellstat a license under the claims in the von Borstel Applications pursuant to
the terms and conditions of the Regents/Wellstat License Agreement; (x) Wellstat
shall take all steps necessary to amend the applications to add such Regents
Inventor(s) and/or Third Party Inventor(s), as the case may be, as an inventor
and to make any other changes to reflect the determination of the Patent
Arbitrator; (y) the claims in the von Borstel Applications will be included in
the Amended Repligen Licenses to the extent provided therein; and (z) subject to
the following sentences of this Section 3.2.2, the prosecution of the von
Borstel Applications shall be controlled by Wellstat and all costs of Patent
Prosecution (including attorneys’ fees) incurred after the date of the Patent
Arbitrator’s determination shall be shared as set forth in Section 5.7. If the
Patent Arbitrator determines that Regents Inventor(s) and/or Third Party
Inventor(s) are the only inventor(s) on any of the claims in the von Borstel
Applications that are to be owned jointly by the Regents and Wellstat pursuant
to (v) above, then to the extent reasonably practicable, such claims shall be
separated into one or more separate applications (e.g., continuation
applications). Regardless of whether such claims are so separated,
notwithstanding (z) above, the prosecution of all such claims and separate
applications shall be controlled by the Regents and all costs (including
attorneys’ fees) of Patent Prosecution of such claims and separate applications
and patents incurred by the Regents after the date of the Patent Arbitrator’s
determination shall be shared as set forth in Section 5.7.

 

3.2.3 If the Patent Arbitrator determines that Regents Inventors and/or Third
Party Inventors are the only inventors on all of the claims in the von Borstel
Applications, then (a) the Regents will be the sole owner of the von Borstel
Applications; (b) the Regents will grant to Wellstat a license under all claims
in the von Borstel Applications pursuant to the terms and conditions of the
Regents/Wellstat License Agreement; (c) Wellstat shall take all steps necessary
to amend the applications to add such Regents Inventor(s) and/or Third Party
Inventor(s) as the sole inventor(s) and to remove all other inventors; (d) the
claims in the von Borstel Applications will be included in the December 2000
License, as amended, to the extent provided therein; and (e) the prosecution of
the von Borstel Applications shall be controlled by the Regents and all costs of
Patent Prosecution (including attorneys’ fees) incurred after the date of the
Patent Arbitrator’s determination shall be shared as set forth in Section 5.7.

 

2

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

3.3 Page Applications.

 

3.3.1 If the Patent Arbitrator reviews the inventorship of the Page Applications
and determines that the inventors identified in such applications are incorrect
in any way, then the Regents shall use its best efforts to take the necessary
steps to have the inventorship amended to reflect the determination of the
Patent Arbitrator. If the Patent Arbitrator does not review the inventorship of
the Page Applications or if the Patent Arbitrator determines Page to be an
inventor on the Page Applications, then to the extent it is able to do so, the
Regents will grant Wellstat a license under the claims in the Page Applications
on the terms and conditions of the Regents/Wellstat License Agreement.

 

3.3.2 The Parties acknowledge that the Regents’ ability to grant Wellstat such
an exclusive license is subject to the appropriate adjustment of Repligen’s
contractual obligations to Deborah Brewer and Charles Moseley (and/or the
assignment of such obligations to Wellstat) to reflect the fact that Repligen
will not be commercializing Acylated Pyrimidines. The Parties will work in good
faith to effectuate such adjustment or assignment promptly. To the extent the
Regents is not able to grant Wellstat such an exclusive license, it shall grant
Wellstat a license under all the claims in the Page Applications on the terms
and conditions set forth in the Regents/Wellstat License Agreement.

 

3.3.3 If the Patent Arbitrator does not review the inventorship of the Page
Applications or if the Patent Arbitrator reviews the inventorship of the Page
Applications and determines that Deborah Brewer or Charles Moseley is an
inventor on one or more of the Page Applications, then the prosecution of the
Page Applications shall continue to be controlled by Repligen and any costs of
Patent Prosecution of the Page Applications and patents resulting therefrom
(including attorneys’ fees) incurred after the date of the Patent Arbitrator’s
decision shall be shared as set forth in Section 5.7. If, however, the Patent
Arbitrator determines that neither Deborah Brewer nor Charles Moseley is an
inventor on the Page Applications, then the prosecution of the Page Applications
shall be controlled by the Regents and any costs of Patent Prosecution of the
Page Applications and patents resulting therefrom (including attorneys’ fees)
incurred after the Patent Arbitrator’s decision shall be shared as set forth in
Section 5.7.

 

3

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT E

 

Rights Charts

 

These charts generally reflect the allocation of the patent rights under the
Regents/Wellstat Settlement Agreement, the Regents/Wellstat License Agreement,
and the Amended Repligen Licenses (Regents/Repligen License Agreements dated
November 28, 2000 and December 13, 2000, each as amended as of even date
herewith), before and after termination of the Regents/Wellstat License
Agreement (and assume the Amended Repligen Licenses are still in effect).

 

Pre Termination of Regents/Wellstat License Agreement

 

Inventor(s) on

Patent Claims

--------------------------------------------------------------------------------

 

Reserved Rights

under such

Patent Claim

--------------------------------------------------------------------------------

 

UC Rights

under such

Patent Claims

--------------------------------------------------------------------------------

 

Repligen Rights

under such

Patent Claims

--------------------------------------------------------------------------------

 

Wellstat Rights

under such

Patent Claims

--------------------------------------------------------------------------------

von Borstel Invented Claims (Wellstat Inventors alone)   Reserved rights for
Brewer, and Moseley, if any   No right to practice   *   * Jointly Invented
Claims (Wellstat and either Repligen or Regents Inventors, or all three parties’
inventors)   Reserved rights for Brewer and Moseley   Rights for research,
educational, and publication purposes   *   * Naviaux/Page Invented Claims
(Repligen and/or Regents Inventors)   Reserved rights for Brewer and Moseley  
Rights for research, educational, and publication purposes   *   *

 

Notes:

 

1 Acylated Pyrimidines in weight percentages greater than a Permitted Impurity
and a Permitted Impurity of compounds that are not Acylated Pyrimidines covered
by a Valid Claim

 

2 Compounds that are not Acylated Pyrimidines covered by a Valid Claim in weight
percentages greater than a Permitted Impurity and a Permitted Impurity of
Acylated Pyrimidines

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Post Termination of Regents/Wellstat License Agreement

 

Inventor(s) on

Patent Claims

--------------------------------------------------------------------------------

 

Reserved Rights

under such

Patent Claim

--------------------------------------------------------------------------------

 

UC Rights

under such

Patent Claims

--------------------------------------------------------------------------------

 

Repligen Rights

under such

Patent Claims

--------------------------------------------------------------------------------

 

Wellstat Rights

under such

Patent Claims

--------------------------------------------------------------------------------

von Borstel Invented Claims (Wellstat Inventors)   Reserved rights for Brewer
and Moseley, if any   No right to practice   *   * Jointly Invented Claims
(Wellstat and either Repligen or Regents, or all three parties’ inventors)  
Reserved rights for Brewer and Moseley   Rights for research, educational, and
publication purposes   *   * Naviaux/Page Invented Claims (Repligen and/or
Regents Inventors)   Reserved rights for Brewer and Moseley   Rights for
research, educational, and publication purposes   *   *

 

Notes:

 

1 Acylated Pyrimidines in weight percentages greater than a Permitted Impurity
and a Permitted Impurity of compounds that are not Acylated Pyrimidines covered
by a Valid Claim

 

2 Compounds that are not Acylated Pyrimidines covered by a Valid Claim in weight
percentages greater than a Permitted Impurity and a Permitted Impurity of
Acylated Pyrimidines

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT F

 

Section 5.1.3 of Regents/Wellstat Settlement Agreement

 

(defined terms used in this Exhibit F are set forth in Exhibit H)

 

  5.1.3 If Wellstat or Repligen does not want to pay the cost of Patent
Prosecution of a patent application or patent in any particular country,
Wellstat or Repligen, as the case may be, shall give prompt written notice (a
“Withdrawal Notice”) of such fact to the Regents and to Wellstat or Repligen, as
the case may be, and any license that the withdrawing party had prior to such
Withdrawal Notice to any patent rights in such country shall thereafter be
modified as provided in Section 2.3.5(c) of the Regents/Wellstat License
Agreement in the case of Wellstat, and in Section 5.1(b)(3) of the Amended
Repligen Licenses in the case of Repligen. From and after the date of delivery
of the Withdrawal Notice, the withdrawing party shall not be obligated to pay
any cost of Patent Prosecution of a patent application or patent in such
country. For the avoidance of doubt, (a) until and unless both Wellstat and
Repligen give a Withdrawal Notice to the Regents, the non-withdrawing party(ies)
shall remain liable for such costs to the Regents in accordance with Section 5.7
and (b) from and after the date of delivery of Withdrawal Notices from both
Wellstat and Repligen, the Regents shall, at its sole discretion, have the right
but not the obligation to prosecute such patent applications and claims in such
patent applications and maintain such patents.

 

2

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT G

 

Section 3.4.6 of Wellstat/Repligen Settlement Agreement

 

(defined terms used in this Exhibit G are set forth in Exhibit H)

 

3.4.6 The apportionment of costs for the Patent Prosecution of patents and/or
patent applications within Patent Rights set forth herein shall be binding as
between Wellstat and Repligen, but, subject to Paragraph 3.4.3 of this
Agreement, Wellstat and Repligen shall each be jointly and severally liable to
the Regents for any such costs incurred by the Regents after the date on which
the Patent Arbitrator makes a determination regarding inventorship of claims
within the Patent Rights pursuant to Section 2.6.7 of the Regents/Wellstat
Settlement Agreement that are obligated to be reimbursed by Wellstat or
Repligen. Any such costs shall be paid within thirty (30) days following receipt
by the party obligated to pay such costs of an itemized invoice from the party
initially incurring such costs. The apportionment of costs for the Patent
Prosecution of patents and/or patent applications shall be as follows,
regardless of which party controls the prosecution:

 

Naviaux/Von Borstel Patent Prosecution Cost Sharing

 

Inventorship

Determination

--------------------------------------------------------------------------------

 

Applications for

Non-Acylated

Pyrimidines Only*

--------------------------------------------------------------------------------

 

Applications for

Acylated

Pyrimidines Only*

--------------------------------------------------------------------------------

 

Any Application

Containing Both

Acylated & Non-

Acylated Pyrimidines Claims*

--------------------------------------------------------------------------------

If only Regents Inventors and/or Third Party Inventors are determined to be the
inventors:   Repligen pays 100%   Wellstat pays 100%  

Repligen pays 50%

Wellstat pays 50%

If only Wellstat Inventors are determined to be the inventors:   Wellstat pays
100%   Wellstat pays 100%   Wellstat pays 100% If both (i) Regents Inventors
and/or Third Party Inventors & (ii) Wellstat Inventors are determined to be the
inventors:  

Repligen pays 50%

Wellstat pays 50%

  Wellstat pays 100%  

Repligen pays 25%

Wellstat pays 75%

 

-3-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Page Patent Prosecution Cost Sharing

 

Inventor

Determination

--------------------------------------------------------------------------------

 

Cost Sharing

--------------------------------------------------------------------------------

If neither Repligen nor Wellstat requests de novo review of Page Application:  

Repligen pays 75%

Wellstat pays 25%

If Patent Arbitrator determines Page is the only inventor:  

Repligen pays 50%

Wellstat pays 50%

If Patent Arbitrator determines Page and either Brewer or Moseley are inventors:
 

Repligen pays 75%

Wellstat pays 25%

If Patent Arbitrator determines Brewer and/or Moseley are the only inventors:  

Repligen pays 50%

Wellstat pays 50%

 

* Determined by whether the making (or the use in practicing a claimed method)
of Acylated Pyrimidines or Non-Acylated Pyrimidines would literally infringe the
claim.

 

-4-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT H

 

Article 1 of Regents/Wellstat Settlement Agreement

 

1. Definitions. For purposes of this Agreement, each of the following terms or
phrases shall have the meaning ascribed thereto.

 

1.1 “Actions and Claims” mean any and all claims, demands, obligations or causes
of action for compensatory or punitive damages, unjust enrichment, costs,
losses, expenses, attorney’s fees and compensation, whether based on statute,
tort, contract or other theory of recovery, that have accrued or may accrue as a
result of events which have already occurred, and that relate to the subject
matter referenced in the Complaint, the First, Second and Third Amended
Complaints, the Cross-Complaint and the Amended Cross-Complaint filed in the
Litigation, excluding claims of interference proceedings as described in Section
2.1.5 of this Agreement and/or claims of inventorship, which will be governed by
arbitration as set forth in Section 2 of this Agreement.

 

1.2 “Acylated Pyrimidines” means a derivative of a uridine nucleoside or
nucleotide or a derivative of a cytidine nucleoside or nucleotide in which an
acyl substituent derived from a carboxylic acid is attached to one or more of
the free hydroxyl groups of the ribose moiety of the nucleoside with an ester
linkage and/or where such a substituent is attached to the amine substituent of
the pyrimidine ring of cytidine, with an amide linkage. Such acyl substituents
are derived from carboxylic acids which include, but are not limited to,
compounds selected from the group consisting of a fatty acid, an amino acid,
nicotinic acid, dicarboxylic acids, lactic acid, p-aminobenzoic acid and orotic
acid. A compound is included in “Acylated Pyrimidines” based on its chemical
structure, regardless of the manner in which it is made. By way of example and
not limitation, Acylated Pyrimidines include, but are not limited to
2’,3’,5’-tri-O-acetyluridine, 2’-O-propanoyluridine, N4-acetylcytidine,
2’-O-acetyl-3’-O-ethoxyuridine, uridine 2’-O-malonate, and
2’,3’-diacetyluridine-5’-monophosphate. By way of example and not limitation,
Acylated Pyrimidines exclude uridine, cytidine, acyl derivatives of
6-carboxycytidine, 2’-O-carboxypropyluridine, 3’-O-acetoxyethyluridine, and
uridine-5’-monophosphate.

 

1.3 “Affiliate” means any Person that controls, is controlled by, or is under
common control with a specified Person. For purposes of this Section, “control”
shall mean (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (b) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interest with the power to direct the management and policies of such
non-corporate entities.

 

1.4 “Amended Repligen Licenses” means the License Agreement dated November 28,
2000 (the “November 2000 License”) between Repligen and

 

-5-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

the Regents for Case No. SD 2000-166 “Treatment for Hyperuricosuric Autism” and
the License Agreement dated December 13, 2000 (the “December 2000 License”)
between Repligen and the Regents for Case No. SD 1999-068 “The Use of PN401 in
the Treatment of Mitochondrial Disease,” each as amended as of even date
herewith. The Amended Repligen Licenses shall be attached hereto as Exhibit A
and Exhibit B.

 

1.5 “CTA” means the August 1995 Clinical Trial Agreement between the Regents and
Wellstat, attached hereto as Exhibit C.

 

1.6 “Effective Date” means the date on which the last-to-sign party executes a
counterpart of the last-to-be-executed of any of the Resolution Documents.

 

1.7 “FDA” means the United States Food and Drug Administration.

 

1.8 “Naviaux Applications” means U.S. Application No. 60/121,588 and the
corresponding PCT application WO 00/50043 and any continuing applications
thereof, including continuations, divisions, substitutions,
continuations-in-part, and any patents issued with respect to any such
applications, including any reissue, re-examination, renewal or extension of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all foreign counterparts of any of the
foregoing. Naviaux Applications shall include, inter alia, the national phase
applications based on WO 00/50043 filed by Wellstat in Hungary, Israel, Republic
of Korea, Mexico, New Zealand, Russia and South Africa.

 

1.9 “Naviaux Study” means Naviaux’s treatment of patients with mitochondrial
disorders with PN401.

 

1.10 “Neutral” shall mean a third party who, during the pendancy of his or her
involvement in matters specified in Section 2 and/or Section 15 of this
Agreement, does not and shall not have any “conflict of interest” (personal or
imputed) with any of the Parties, as that term is defined in the Model Rules of
Professional Conduct approved by the American Bar Association House of
Delegates, August 2002, unless such conflict has been expressly waived by the
non-conflicted Party or Parties. For purposes of interpreting conflict of
interest provisions of the Model Rules, (i) a party appearing in a separate
current matter before an arbitrator or mediator shall be deemed a “client” of
the arbitrator or mediator, (ii) a personal “conflict of interest” in one or
more members of a given ADR organization shall not create an imputed “conflict
of interest” in the other members of such ADR organization and (iii) none of the
Regents, Wellstat and Repligen will be considered a “client” of the Hon. Herbert
B. Hoffman solely by virtue of his acting as a mediator in the negotiation of
the Resolution Documents.

 

1.11 “Non-Acylated Pyrimidines” means any pyrimidine, derivative of a
pyrimidine, or pyrimidine-based nucleoside, other than an Acylated Pyrimidine.

 

-6-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

1.12 “Page Applications” means U.S. Application No. 09/689,551 and the
corresponding PCT application WO 02/30354 and any continuing applications
thereof, including continuations, divisions, substitutions,
continuations-in-part, and any patents issued with respect to any such
applications, including any reissue, re-examination, renewal or extension of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all foreign counterparts of any of the
foregoing.

 

1.13 “Patent Arbitrator” means a single, Neutral arbitrator, who is a member of
the patent bar.

 

1.14 “Patent Prosecution” means the preparation, filing, prosecution and
maintenance of patent and/or patent applications, including, without limitation,
activities in connection with any patentability opinions, inventorship
determinations, re-examinations, reissues, interferences and/or opposition
activities arising out of the foregoing, but excluding interferences and/or
opposition activities in connection with interferences and/or oppositions
between the Regents, Wellstat, and/or Repligen. For the avoidance of doubt,
Patent Prosecution shall not include activities in connection with the patent
arbitration contemplated by Article 2 of this Agreement.

 

1.15 “Patent Rights” means all rights under patent laws anywhere in the world in
and to the Naviaux Applications, the von Borstel Applications and/or the Page
Applications.

 

1.16 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, union, unincorporated organization, corporation, limited
partnership, limited liability partnership, limited liability company,
governmental agency or department, or other entity or organization.

 

1.17 “Proprietary Information” means all proprietary information and
confidential information owned by, licensed to, or controlled by Wellstat, which
may include, but is not limited to, materials, compounds, specifications,
chemical formulas, formulations, devices, apparatuses, instrumentation,
preparations, processes, methods, assays, data, preclinical and clinical data,
laboratory methods, manufacturing and production methods, methods of detection,
mechanisms of action, results from on-going investigations, studies, reports or
summaries relating to FDA and other regulatory compliance, chemistry,
toxicology, pharmacology and pharmacokinetics information, research and
development plans, clinical plans and protocols, market research, business
plans, sales and marketing information, financial information, technical
information, know-how, show-how, and other sensitive business information.
Without limiting the breadth of the foregoing, Wellstat specifically considers
its Investigators’ Drug Brochures, the specifications and particle size of PN401
and unpublished clinical data relating to PN401 to be Proprietary Information.
Proprietary Information shall not include: (a) information which at the time of
disclosure to the Regents or its Affiliates is in the public domain through no
breach of any confidentiality obligation on the part

 

-7-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

of the Regents or its Affiliates, agents or employees (provided that information
in the public domain as a result of a breach of a confidentiality obligation
alleged by Wellstat in the Litigation shall be excluded from the definition of
Proprietary Information); (b) information which, after disclosure to the Regents
or its Affiliates, becomes part of the public domain by publication or otherwise
through no act or omission of the Regents or its Affiliates, agents or
employees; (c) information received by the Regents or its Affiliates from a
third party who did not receive such information under an obligation of
confidentiality to Wellstat or its Affiliates; (d) information which is required
to be disclosed by the Regents to comply with applicable laws or regulations
(including the California Public Records Act); or (e) information that the
Regents can establish by written records was in its possession at the time of
disclosure to the Regents or its Affiliates; provided, that (i) the exception
described in subparagraph (e) does not apply to information received by the
Regents or its Affiliates as a result of the Litigation or to information
relating to Acylated Pyrimidines that the Regents or its Affiliates, agents or
employees previously has received from Wellstat or Repligen and (ii) Proprietary
Information shall not be deemed to be in the public domain merely because part
of such Proprietary Information is embodied in general disclosures or because
individual features, components or combinations of such Proprietary Information
are now or become known to the public.

 

1.18 “PTO” means the United States Patent and Trademark Office.

 

1.19 “Regents Inventor” means, with respect to a claim, Naviaux, Dr. Theodore
Page (“Page”), or any Person who is obliged to assign rights in the invention
disclosed in such claim to the Regents other than pursuant to Section 3, and
shall expressly exclude von Borstel and Dr. Joel Saydoff.

 

1.20 “Regents Released Parties” means any or all of (a) the Regents, (b) the
current or former Affiliates of the Regents, (c) the successors and assigns of
the entities and individuals described in clauses (a) and (b) of this Section,
and (d) the officers, directors, trustees and employees of the entities and
individuals described in clauses (a), (b) and (c) of this Section, including
Naviaux.

 

1.21 “Regents/Repligen Settlement Agreement” means that certain Regents/Repligen
Settlement Agreement of even date herewith between the Regents, Repligen and
Naviaux and attached hereto as Exhibit D.

 

1.22 “Regents/Wellstat License Agreement” means that certain License Agreement
of even date herewith between the Regents and Wellstat and attached hereto as
Exhibit E.

 

1.23 “Resolution Documents” means this Agreement, the Regents/Repligen
Settlement Agreement, the Wellstat/Repligen Settlement Agreement, the
Regents/Wellstat License Agreement, and each of the Amended Repligen Licenses.

 

-8-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

1.24 “Selection Representative” shall have the meaning set forth in Section 2.2.

 

1.25 “Sponsor Rights” means the overriding obligations to the Federal government
under 35 U.S. C. §§ 200-212 and applicable governmental implementing regulations
that may exist based on federal grant monies received by Naviaux and/or Page as
of the date the Naviaux Applications and/or the Page Applications, respectively,
were filed.

 

1.26 “Term Sheet Effective Date” means July 11, 2003.

 

1.27 “Third Party Inventor” means Deborah Brewer or Charles Moseley.

 

1.28 “TTIPS” means the Office of Technology Transfer and Intellectual Property
Services at UCSD.

 

1.29 “UCSD” means the University of California, San Diego.

 

1.30 “von Borstel Applications” means U.S. Application Nos. 09/144,096,
09/838,136, 09/930,494, 09/763,955, and the corresponding PCT applications WO
00/11952 and WO 03/15516, and any continuing applications thereof, including
continuations, divisions, substitutions, continuations-in-part, and any patents
issued with respect to any such applications, including any reissue,
re-examination, renewal or extension of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent,
and all foreign counterparts of any of the foregoing, but specifically excludes
U.S. Patent No. 6,472,378.

 

1.31 “Wellstat Inventor” means, with respect to a claim, von Borstel or any
other Person who is obliged to assign rights in the invention disclosed in such
claim to Wellstat or one or more of its Affiliates other than pursuant to
Section 3 and shall expressly exclude Naviaux, Page, Deborah Brewer and Charles
Moseley.

 

1.32 “Wellstat Released Parties” means any or all of (a) Wellstat, (b) the
current and former Affiliates of Wellstat, (c) the successors and assignees of
the entities and individuals described in clauses (a) and (b) of this Section
and (d) the officers, directors and employees of the entities and individuals
described in clauses (a), (b) and (c) of this Section, including von Borstel.

 

1.33 “Wellstat/Repligen Settlement Agreement” means that certain
Wellstat/Repligen Settlement Agreement dated as of even date herewith between
Wellstat and Repligen and attached hereto as Exhibit F.

 

1.34 “Yu Study” means the program of treatment of patients with 5’ Nucleotidase
Excess Disorder with PN401 by Dr. Alice Yu and her colleagues.

 

-9-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT B

 

Amendment to December 2000 License

 

-10-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

AMENDMENT TO THE LICENSE AGREEMENT

BETWEEN REPLIGEN CORPORATION AND

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

FOR CASE NO. SD 1999-068

“THE USE OF PN401 IN THE TREATMENT OF

MITOCHONDRIAL DISEASE”

 

THIS AMENDMENT (“Amendment”) is made by and between Repligen Corporation, a
Delaware corporation having an address at 41 Seyon Street, Building #1, Waltham,
Massachusetts 02453 (“Repligen” or “LICENSEE”) and The Regents of the University
of California, a California corporation having its statewide administrative
offices at 1111 Franklin Street, Oakland, California 94607-5200 (“The Regents”
or “UNIVERSITY”), represented by its San Diego campus having an address at
University of California, San Diego, Technology Transfer & Intellectual Property
Services, Mail-code 0910, 9500 Gilman Drive, La Jolla, California 92093-0910
(“UCSD”). Repligen and The Regents are each referred to herein as a “Party” and
they are collectively referred to herein as the “Parties.”

 

This Agreement is effective on the date on which the last-to-sign party executes
a counterpart of the last-to-be-executed of any of the Resolution Documents (as
defined below) (“Effective Date”).

 

RECITALS

 

WHEREAS, the Parties entered into a License Agreement, effective December 13,
2000, entitled “License Agreement between Repligen Corporation and The Regents
of the University of California for Case No. SD 1999-068 ‘The Use Of PN401 In
The Treatment Of Mitochondrial Disease,’” which is attached hereto as Exhibit A
(the “License Agreement”), pursuant to which Repligen obtained certain rights
from The Regents for commercial development, use, and sale of the inventions
disclosed in UCSD Case Docket No. SD 1999-068, naming Dr. Robert Naviaux
(“Naviaux”) as inventor, in return for good and valuable consideration as
described therein; and

 

WHEREAS, Wellstat Therapeutics Corporation (formerly known as Pro-Neuron, Inc.)
(“Wellstat”) brought suit against The Regents, Naviaux and Repligen in the
Superior Court of the State of California, County of San Diego in Case No. GIC
769430 and The Regents and Naviaux filed counterclaims against Wellstat and Dr.
Reid von Borstel (“von Borstel”) (such action, together with any and all
complaints, amended complaints, cross complaints and amended cross complaints
associated therewith, the “Litigation”); and

 

-11-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

WHEREAS, Wellstat, von Borstel, The Regents, Naviaux and Repligen participated
in mediation conducted in San Diego, California from May 27 to June 3, 2003; and

 

WHEREAS, on June 4, 2003, Wellstat, von Borstel, the Regents, Naviaux and
Repligen entered into a Term Sheet for Settlement of Legal Dispute (the “Term
Sheet”) and certain terms of which were implemented in, and which in its
entirety was superceded by, a Settlement Agreement of even date herewith, by and
between Wellstat, von Borstel, The Regents and Naviaux (“Regents/Wellstat
Settlement Agreement”), in a Settlement Agreement of even date herewith, by and
between The Regents and Repligen (“Regents/Repligen Settlement Agreement”), and
in a Settlement Agreement of even date herewith, by and between Wellstat and
Repligen (“Wellstat/Repligen Settlement Agreement”);

 

WHEREAS, the Parties hereto wish to amend the License Agreement with Repligen
agreeing to relinquish certain rights granted by The Regents therein in return
for good and valuable consideration;

 

WHEREAS, the Parties recognize that, while certain issues with respect to
inventorship shall remain uncertain until the completion of the Patent
Arbitration, this Amendment shall nonetheless be effective as of the Effective
Date; and

 

WHEREAS, in view of the foregoing, and without admitting the validity of any
assertion, contention or defense made in the Litigation, the Parties have agreed
to amend the License Agreement as set forth herein;

 

NOW, THEREFORE, for and in consideration of the promises and agreements
contained within the License Agreement and this Amendment, and other good and
valuable consideration (as described in Article 4 of the Regents/Repligen
Settlement Agreement; Article 4 is reproduced here as Exhibit B), the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. The first Recital is hereby amended to read:

 

WHEREAS, the inventions claimed in the Patent Rights (as defined below) shall be
referred to herein as the “Inventions.”

 

2. The second Recital is hereby deleted in its entirety.

 

3. Definitions. For purposes of this Amendment, each of the following terms or
phrases shall have the meaning ascribed thereto. Capitalized terms used but not
defined herein shall have the meaning set forth in the License Agreement.

 

-12-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

4. Paragraph 1.6 is hereby amended to read:

 

  1.6 “Patent Rights” means all rights under patent laws anywhere in the world
in and to the Naviaux/Page Invented Claims and the Jointly Invented Claims of
the Naviaux Applications and von Borstel Applications that, as a result of the
Patent Arbitration, become or remain owned by UNIVERSITY (either solely or
jointly with Wellstat and/or LICENSEE).

 

5. Paragraph 1.8 is hereby deleted in its entirety.

 

6. Paragraph 1.9 of the License Agreement is hereby amended to read:

 

  1.9 “Licensed Product” means compounds that are not Acylated Pyrimidines, in
combination with or not in combination with a Permitted Impurity, that are used
to practice any Licensed Method.

 

7. Paragraph 1.11 of the License Agreement is hereby amended to read:

 

  1.11 “Patent Costs” means all out-of-pocket expenses for the Patent
Prosecution of all United States and foreign patents included in the Naviaux
Applications or von Borstel Applications.

 

8. Paragraph 1.14 is hereby amended to read:

 

  1.14 “Pro-Neuron” means any or all of: (i) Wellstat Therapeutics Corporation
(formerly known as Pro-Neuron, Inc.) (“Wellstat”), (ii) any entity which is a
successor to Wellstat, and (iii) any company acquiring assets from Wellstat
wherein said assets are inclusive of rights that overlap or conflict with Patent
Rights.

 

9. Paragraph 1.15 is hereby added to the License Agreement to read:

 

  1.15

“Acylated Pyrimidines” means a derivative of a uridine nucleoside or nucleotide
or a derivative of a cytidine nucleoside or nucleotide in which an acyl
substituent derived from a carboxylic acid is attached to one or more of the
free hydroxyl groups of the ribose moiety of the nucleoside with an ester
linkage and/or where such a substituent is attached to the amine substituent of
the pyrimidine ring of cytidine, with an amide linkage. Such acyl substituents
are derived from carboxylic acids which include, but are not limited to,
compounds selected from the group consisting of a fatty acid, an amino acid,
nicotinic acid, dicarboxylic acids, lactic acid, p-aminobenzoic acid and orotic
acid. A compound is included in “Acylated Pyrimidines” based on its chemical
structure, regardless of the manner in which it is made. By way of example and
not limitation, Acylated Pyrimidines include, but are not limited to
2’,3’,5’-tri-O-acetyluridine, 2’-O-propanoyluridine, N4-acetylcytidine,
2’-O-acetyl-3’-O-ethoxyuridine, uridine 2’-O-malonate, and
2’,3’-diacetyluridine-5’-monophosphate. By way of example and not limitation,
Acylated

 

-13-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Pyrimidines exclude uridine, cytidine, acyl derivatives of 6-carboxycytidine,
2’-O-carboxypropyluridine, 3’-O-acetoxyethyluridine, and
uridine-5’-monophosphate.

 

10. Paragraph 1.16 is hereby added to the License Agreement to read:

 

  1.16 “Jointly Invented Claims” means those claims within the Naviaux
Applications and von Borstel Applications that are determined in the Patent
Arbitration (regardless of the decision of any other authority) to have been
invented jointly by (a) one or more Wellstat Inventors and (b) one or more
Regents Inventors and/or one or more Third Party Inventors.

 

11. Paragraph 1.17 is hereby added to the License Agreement to read:

 

  1.17 “Naviaux Applications” means U.S. Application No. 60/121,588 and the
corresponding PCT application WO 00/50043 and any continuing applications
thereof, including continuations, divisions, substitutions,
continuations-in-part, and any patents issued with respect to any such
applications, including any reissue, re-examination, renewal or extension of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all foreign counterparts of any of the
foregoing. “Naviaux Applications” shall include, inter alia, the national phase
applications based on PCT application WO 00/50043 filed by Wellstat in Hungary,
Israel, Republic of Korea, Mexico, New Zealand, Russia and South Africa.

 

12. Paragraph 1.18 is hereby added to the License Agreement to read:

 

  1.18 “Naviaux/Page Invented Claims” means those claims of the Naviaux
Applications and von Borstel Applications that are determined in the Patent
Arbitration (regardless of the decision of any other authority) to have been
invented by one or more Regents Inventors and/or one or more Third Party
Inventors, and not by any Wellstat Inventor.

 

13. Paragraph 1.19 is hereby added to the License Agreement to read:

 

  1.19 “Non-Acylated Pyrimidines” means any pyrimidine, derivative of a
pyrimidine, or pyrimidine-based nucleoside, other than an Acylated Pyrimidine.

 

14. Paragraph 1.20 is hereby added to the License Agreement to read:

 

  1.20 “Patent Arbitration” means the process for determining inventorship of
the Naviaux Applications and von Borstel Applications contemplated by Article 2
of the Regents/Wellstat Settlement Agreement (reproduced here as Exhibit C).

 

-14-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

15. Paragraph 1.21 is hereby added to the License Agreement to read:

 

  1.21 “Patent Prosecution” means the preparation, filing, prosecution and
maintenance of patent and/or patent applications, including, without limitation,
activities in connection with any patentability opinions, inventorship
determinations, re-examinations, reissues, interferences and/or opposition
activities arising out of the foregoing, but excluding interferences and/or
opposition activities in connection with interferences and/or oppositions
between the Regents, Wellstat, and/or Repligen. For the avoidance of doubt,
Patent Prosecution shall not include activities in connection with the Patent
Arbitration contemplated by Article 2 of the Regents/Wellstat Settlement
Agreement.

 

16. Paragraph 1.22 is hereby added to the License Agreement to read:

 

  1.22 “Permitted Impurity” means, with respect to compounds that are not
Acylated Pyrimidines, a trace amount of Acylated Pyrimidine not intended to and
unlikely to have any significant therapeutic effect and resulting solely from
the inability of Repligen or its Sublicensees, acting in a commercially
reasonable manner, to produce such compound free of Acylated Pyrimidines, the
percentage of which by weight is no greater than one percent (1.0%) of the total
combined weight of Acylated Pyrimidines and Non-Acylated Pyrimidines in such
combination in finished form.

 

17. Paragraph 1.23 is hereby added to the License Agreement to read:

 

  1.23 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, union, unincorporated organization, corporation, limited
partnership, limited liability partnership, limited liability company,
governmental agency or department, or other entity or organization.

 

18. Paragraph 1.24 is hereby added to the License Agreement to read:

 

  1.24 “Regents Inventor” means, with respect to a claim, Naviaux, Page, or any
Person who is obliged to assign rights in the invention disclosed in such claim
to UNIVERSITY other than pursuant to Article 3 of the Regents/Wellstat
Settlement Agreement (reproduced here as Exhibit D).

 

19. Paragraph 1.25 is hereby added to the License Agreement to read:

 

  1.25 “Regents/Wellstat License Agreement” means that certain License Agreement
of even date herewith between Wellstat and UNIVERSITY.

 

20. Paragraph 1.26 is hereby added to the License Agreement to read:

 

  1.26 “Resolution Documents” shall have the meaning set forth in Section 1.26
of the Regents/Wellstat Settlement Agreement (reproduced here in Exhibit H).

 

-15-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

21. Paragraph 1.27 is hereby added to the License Agreement to read:

 

  1.27 “Third Party Inventor” means Deborah Brewer or Charles Moseley.

 

22. Paragraph 1.28 is hereby added to the License Agreement to read:

 

  1.28 “von Borstel Applications” means U.S. Application Nos. 09/144,096,
09/838,136, 09/930,494, 09/763,955, and the corresponding PCT applications WO
00/11952 and WO 03/15516, and any continuing applications thereof, including
continuations, divisions, substitutions, continuations-in-part, and any patents
issued with respect to any such applications, including any reissue,
re-examination, renewal or extension of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent,
and all foreign counterparts of any of the foregoing, but specifically excluding
U.S. Patent No. 6,472,378.

 

23. Paragraph 1.29 is hereby added to the License Agreement to read:

 

  1.29 “von Borstel Invented Claims” means those claims of the Naviaux
Applications and von Borstel Applications determined in the Patent Arbitration
(regardless of the decision of any other authority) to have been invented by one
or more Wellstat Inventors, and not by any Regents Inventor and/or Third Party
Inventor.

 

24. Paragraph 1.30 is hereby added to the License Agreement to read:

 

  1.30 “Wellstat Inventor” means, with respect to a claim, von Borstel or any
other employee of Wellstat or one or more of its Affiliates who is not obliged
to assign rights in the invention disclosed in such claim to UNIVERSITY, other
than pursuant to Article 3 of the Regents/Wellstat Settlement Agreement
(reproduced here as Exhibit D), or to Repligen.

 

25. Paragraph 2.1 is hereby amended to read:

 

  2.1 License.

 

  (a) Subject to the limitations set forth in this Agreement, UNIVERSITY hereby
grants to LICENSEE, and LICENSEE hereby accepts, a license under UNIVERSITY’s
rights in the Patent Rights to develop, make, have made, use, sell, offer for
sale, and import Licensed Products and practice Licensed Methods using Licensed
Products in the Field within the Territory and during the Term.

 

-16-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (b) The license granted herein under UNIVERSITY’s rights in the Patent Rights
in the Naviaux/Page Invented Claims is exclusive (subject to Wellstat’s rights
with respect to “Permitted Impurities” as defined in the Regents/Wellstat
License Agreement) with respect to Licensed Products. The license granted herein
under UNIVERSITY’s rights in the Patent Rights in the Jointly Invented Claims is
co-exclusive (with Wellstat and its sublicensees) with respect to Licensed
Products. Notwithstanding the foregoing, under no circumstances (other than
application of Paragraph 2.1(c) below) is any license granted pursuant to this
Agreement under the Patent Rights, whether by implication, exhaustion, estoppel,
waiver or otherwise, to develop, make, have made, use, offer for sale, sell, or
import any Acylated Pyrimidine, whether alone or in combination with other
compositions of matter, other than solely a Permitted Impurity in a combination
with one or more Licensed Products.

 

  (c) If, upon termination of the Regents/Wellstat License Agreement, this
Agreement has not been terminated and LICENSEE is not in material breach of this
Agreement, UNIVERSITY agrees to expand the definition of Licensed Product to
include any commercial product, the manufacture, use, sale, offer for sale, or
importation of which is claimed by one or more Valid Claims within the
Naviaux/Page Invented Claims or the Jointly Invented Claims and to expand the
exclusivity of the licenses granted herein to be exclusive under UNIVERSITY’s
rights in the Naviaux/Page Invented Claims and co-exclusive (with Wellstat)
under UNIVERSITY’s rights in the Jointly Invented Claims; provided that such
expansion of Repligen’s rights hereunder shall be subject to the rights of any
sublicensee of Wellstat’s rights under the Regents/Wellstat License Agreement
that survive such termination.

 

  (d) No rights are granted under this Agreement, expressly or by implication,
exhaustion, estoppel, waiver, or otherwise, under the von Borstel Invented
Claims.

 

  (e) Appended hereto as Exhibit E are charts reflecting the allocation of
rights under the Regents/Wellstat Settlement Agreement, the Regents/Wellstat
License Agreement, this Agreement and the License Agreement, effective November
28, 2000, entitled “License Agreement between Repligen Corporation and The
Regents of the University of California for Case No. SD 2000-166 ‘Treatment for
Hyperuricosuric Autism,’” as amended. Such charts are appended hereto for
illustration purposes only and in the event of a conflict between the terms of
this Agreement and such charts, the terms of the Agreement shall control.

 

-17-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

26. Paragraph 2.2(a) is hereby amended to read:

 

  (a) The license granted in Paragraph 2.1 includes the right of LICENSEE to
grant sublicenses of Patent Rights to third parties during the Term but only for
so long as the license is exclusive or co-exclusive.

 

27. Paragraph 2.2(b)(2) is hereby amended to read:

 

(2) to the extent applicable, include all of the rights of and obligations due
to UNIVERSITY and contained in this Agreement;

 

28. Commencing with the payment for 2003, the amount of the License Maintenance
Fees provided by Paragraph 3.1(b) of the License Agreement is hereby *. This
change is not retroactive for payments for 2002 or years prior to 2002. All
other terms of this provision remain unchanged.

 

29. Paragraph 3.1(c) of the License Agreement is hereby amended to read:

 

c) milestone payments in the amounts payable according to the following schedule
of events and subject to the following provisions:

 

Amount

--------------------------------------------------------------------------------

  

Date or Event

--------------------------------------------------------------------------------

(1) *    Upon first initiation by LICENSEE or a Sublicensee of LICENSEE of a
placebo controlled Phase II clinical study to evaluate the efficacy as a human
therapeutic candidate of a Licensed Product which is covered by a Valid Claim
under the Patent Rights. (2) *)    Upon first initiation by LICENSEE or a
Sublicensee of LICENSEE of a Phase III clinical study to evaluate the efficacy
as a human therapeutic candidate of a Licensed Product which is covered by a
Valid Claim under the Patent Rights but no later than September 30, 2010. (3) *)
   Receipt by LICENSEE or a Sublicensee of LICENSEE of a approval letter from
the U.S. Food & Drug Administration for the commercial sale of a Licensed
Product but no later than September 30, 2012.

 

-18-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

i) In the event that a milestone payment becomes due wherein the Licensed
Product which is the subject of said milestone payment is also covered under a
separate license granted to LICENSEE by UNIVERSITY, requiring similar milestone
payments, only the higher of the payments (or, if equal, a single payment) for
that milestone shall be due.

 

ii) The “3rd” milestone payment of * will be * creditable toward earned
royalties payable by LICENSEE to UNIVERSITY under this Agreement.

 

30. Paragraph 3.1(f) is hereby added to the License Agreement.

 

  (f) In the event that the Patent Arbitrator determines that Wellstat Inventors
are the sole inventors on all of the claims of the Naviaux Applications and the
von Borstel Applications pursuant to the “Patent Arbitration” procedures and
“Ownership of Patent Rights” provisions set forth in Articles 2 and 3 of the
Regents/Wellstat Settlement Agreement, LICENSEE shall no longer have any rights
under this Agreement and this Agreement shall automatically terminate.

 

31. Paragraph 3.2 is hereby amended to read:

 

3.2 Patent Costs.

 

  (a) LICENSEE shall reimburse UNIVERSITY for all Patent Costs incurred by the
Regents at any time prior to the date on which the Patent Arbitrator makes a
determination regarding inventorship of claims within the Patent Rights pursuant
to Section 2.6.7 of the Regents/Wellstat Settlement Agreement, attached hereto
as Exhibit C, plus a fifteen percent (15%) patent service fee within thirty (30)
days following receipt by LICENSEE of an itemized invoice from UNIVERSITY.

 

  (b) As of the date on which the Patent Arbitrator makes a determination
regarding inventorship of claims within the Patent Rights pursuant to Section
2.6.7 of the Regents/Wellstat Settlement Agreement, attached hereto as Exhibit
C, and subject to Section 5.1.3 of the Regents/Wellstat Settlement Agreement,
attached hereto as Exhibit F, LICENSEE agrees that LICENSEE and Wellstat shall
be jointly and severally liable to UNIVERSITY for all Patent Costs. Without
limiting the foregoing, the parties hereto acknowledge that LICENSEE and
Wellstat have agreed to an allocation of responsibility, as between themselves,
for Patent Costs that is set forth in Section 3.4.6 of the Wellstat/Repligen
Settlement Agreement, and attached hereto as Exhibit G. In addition, LICENSEE
shall, with respect to LICENSEE’s portion of Patent Costs as set forth in
Section 3.4.6 of the Wellstat/Repligen Settlement Agreement, pay to UNIVERSITY a
fifteen percent (15%) patent service fee.

 

-19-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

32. Paragraph 3.5 is hereby deleted in its entirety.

 

33. In both Paragraphs 4.2(b) and 4.3(c), the term “one percent (1%) per month”
is hereby amended to read “ten percent (10%) per year.”

 

34. Paragraph 4.3(b)(5) is hereby deleted in its entirety.

 

35. Paragraphs 5.1 (b) and 5.1(c) are hereby amended to read:

 

  (b) In the event that UNIVERSITY is responsible for Patent Prosecution of the
Naviaux Applications or the von Borstel Applications or claims thereof:

 

  (1) UNIVERSITY shall provide LICENSEE with copies of all communications from
patent authorities and drafts of all communications to patent authorities
pertaining to each of the Naviaux Applications or the von Borstel Applications
and UNIVERSITY will also consider in good faith all suggestions of LICENSEE as
to prosecution and extension matters, including scope of claims and patent term,
of each such application.

 

  (2) UNIVERSITY shall prepare, file and prosecute patent applications as to the
Naviaux Applications or the von Borstel Applications, as the case may be, and
maintain patents issued from such applications in such jurisdictions as LICENSEE
shall request.

 

  (3) If LICENSEE does not want to pay the cost of Patent Prosecution of a
patent application or patent in any particular country, LICENSEE shall give
prompt written notice (a “Withdrawal Notice”) of such fact to UNIVERSITY and to
Wellstat and any license that LICENSEE had prior to such Withdrawal Notice to
any patent rights in such country shall thereafter be terminated. From and after
the date of delivery of the Withdrawal Notice, LICENSEE shall not be obligated
to pay any cost of Patent Prosecution of a patent application or patent in such
country. For the avoidance of doubt, (a) until and unless both Wellstat and
LICENSEE give a Withdrawal Notice to UNIVERSITY, the non-withdrawing party shall
remain liable for such costs to the Regents in accordance with Section 3.4.6 of
the Wellstat/Repligen Settlement Agreement and attached hereto as Exhibit G and
(b) from and after the date of delivery of Withdrawal Notices from both Wellstat
and LICENSEE, UNIVERSITY shall, at its sole discretion, have the right but not
the obligation to prosecute and maintain such patent applications and claims in
such patent applications.

 

-20-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (c) If UNIVERSITY elects not to prepare, file, prosecute or maintain any of
the Naviaux Applications or the von Borstel Applications or claims thereof for
which it is responsible pursuant to the Regents/Wellstat Settlement Agreement,
UNIVERSITY shall promptly (and in any event not less than thirty (30) days prior
to the deadline for taking appropriate action with respect to such application)
notify Wellstat and LICENSEE of that election. If UNIVERSITY elects not to
prepare, file, prosecute or maintain any Naviaux Application or von Borstel
Application or claims thereof for which it is responsible pursuant to the
Regents/Wellstat Settlement Agreement, Wellstat shall have the right to step in
and take over responsibility for Patent Prosecution of such applications or
claims thereof in the name and on behalf of the owner(s) thereof by notice to
UNIVERSITY and LICENSEE; provided that all costs of such Patent Prosecution
(including attorneys’ fees) incurred after the date such notice is given by
Wellstat shall be shared as set forth in Section 5.7 of the Regents/Wellstat
Settlement Agreement. If Wellstat elects not to prepare, file, prosecute or
maintain any of the Naviaux Applications or von Borstel Applications or claims
thereof for which is it responsible pursuant to the Regents/Wellstat Settlement
Agreement or any Naviaux Applications or von Borstel Applications or claims
thereof with respect to which UNIVERSITY has elected not to prepare, file,
prosecute or maintain, LICENSEE shall have the right, by notice to UNIVERSITY
and Wellstat and at its sole cost and expense, to step in and take over
responsibility for Patent Prosecution of such Naviaux Applications or von
Borstel Applications or claims thereof in the name and on behalf of the owner(s)
thereof to the extent necessary to protect its rights under this Agreement.

 

36. Paragraph 5.1(d) is hereby deleted in its entirety.

 

37. The first sentence of Paragraph 5.2(b) is hereby amended to read:

 

During the period in which LICENSEE has exclusive rights or co-exclusive rights
under this Agreement, LICENSEE has the right to take legal action for
infringement of the Patent Rights against such third party for its use of
Licensed Products within the scope of LICENSEE’s exclusive or co-exclusive
rights.

 

38. LICENSEE acknowledges that its rights in certain circumstances to control
the prosecution of and to obtain recoveries from actions brought pursuant to
Section 5.2 are rights with respect to UNIVERSITY and may be impacted in some
circumstances by Wellstat’s rights to control the prosecution of and to obtain
recoveries from actions brought under Wellstat’s potential rights as a joint
owner of the Naviaux Applications and/or the von Borstel Applications and/or
pursuant to Section 5.2 of the Regents/Wellstat License Agreement.

 

-21-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

39. Paragraph 5.4 is hereby added to the License Agreement to read:

 

  5.4 Further Assurances. Each of the Parties agrees to cooperate with each
other Party as reasonably requested by such other Party in order to effectuate
the provisions of this Amendment and the License Agreement. Such cooperation
shall include, without limitation, (a) taking any and all actions with regard to
the PTO or any foreign equivalent to ensure that the inventorship of all claims
in the patent applications that are subject to the Patent Arbitration is
accurately reflected in the files of the PTO and any foreign equivalent; and (b)
transitioning any files, data or other information to any Party preparing,
filing, prosecuting, maintaining, enforcing (subject to Section 5.2 herein) or
seeking patent term extension of any of the Naviaux Applications or von Borstel
Applications. Any such cooperation may also include, without limitation, signing
all papers to be filed with the PTO and/or any foreign equivalent, including
patent applications, declarations, oaths, formal assignments, assignments of
priority rights and powers of attorney, that any Party may request in order to
effectuate the provisions of this Amendment and the License Agreement.

 

40. The address and telephone numbers for LICENSEE set forth in Paragraph 10.1
of the License Agreement is hereby amended to read:

 

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Attention: President

 

Telephone: 781-250-0110

Telefax: 781-250-0115

 

41. Effect of Amendment. Except as expressly set forth herein, the License
Agreement is not amended or modified in any other respect and shall remain in
full force and effect in accordance with the terms thereof.

 

42. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original for all purposes.

 

[Remainder of Page Intentionally Left Blank]

 

-22-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and acknowledge this Amendment to the License Agreement
Between Repligen Corporation and the Regents of the University of California for
Case No. SD 1999-068 “The Use of PN401 in the Treatment of Mitochondrial
Disease” on the day and year written.

 

REPLIGEN

Repligen Corporation,
a Delaware corporation

By:

  

/s/ Walter Herlihy

--------------------------------------------------------------------------------

    

Its: Authorized Officer

Date: November 15, 2004

REGENTS

The Regents of the University of California

By:

  

/s/ P. Martin Simpson

--------------------------------------------------------------------------------

    

P. Martin Simpson, General Counsel

    

Its: Authorized Officer

Date: November 8, 2004

 

-23-

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT A

 

License Agreement

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

BETWEEN

 

REPLIGEN CORPORATION

AND

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

FOR

 

CASE NO. SD 1999-068

 

“THE USE OF PN401 IN THE TREATMENT OF MITOCHONDRIAL

DISEASE”

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

   3

ARTICLE 1. DEFINITIONS

   4

ARTICLE 2. GRANTS

   6

ARTICLE 3. CONSIDERATIONS

   7

ARTICLE 4. REPORTS, RECORDS AND PAYMENTS

   10

ARTICLE 5. PATENT MATTERS

   13

ARTICLE 6. GOVERNMENTAL MATTERS

   15

ARTICLE 7. TERMINATION OF THE AGREEMENT

   15

ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION

   16

ARTICLE 9. USE OF NAMES AND TRADEMARKS

   18

ARTICLE 10. MISCELLANEOUS PROVISIONS

   18

 

THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK

 

2

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

This agreement (“Agreement”) is made by and between Repligen Corporation, a
Delaware corporation having an address at 117 Fourth Avenue, Needham, MA 02194
(“LICENSEE”) and The Regents Of The University Of California, a California
corporation having its statewide administrative offices at 1111 Franklin Street,
Oakland, California 94607-5200 (“UNIVERSITY”), represented by its San Diego
campus having an address at University of California, San Diego, Technology
Transfer & Intellectual Property Services, Mail-code 0910, 9500 Gilman Drive, La
Jolla, California 92093-0910 (“UCSD”).

 

This Agreement is effective on the date of the last signature (“Effective
Date”).

 

RECITALS

 

WHEREAS, the inventions disclosed in UCSD Case Docket No. SD1999-068 and titled
“The Use Of Pn401 In The Treatment Of Mitochondrial Disease” (“Invention”), were
made in the course of research at UCSD by Robert Naviaux, M.D., Ph.D. and his
associates (hereinafter the “Inventors”) and are covered by Patent Rights as
defined below;

 

WHEREAS, the research was sponsored in part by the Government of the United
States of America and as a consequence this license is subject to overriding
obligations to the Federal Government under 35 U.S.C. §§ 200-212 and applicable
regulations;

 

WHEREAS Robert Naviaux, M.D., Ph.D. is an employee of UCSD and is obligated to
assign all of his right, title and interest in the Invention to UNIVERSITY;

 

WHEREAS, UNIVERSITY is desirous that the Invention be developed and utilized to
the fullest possible extent so that its benefits can be enjoyed by the general
public;

 

WHEREAS, LICENSEE entered into a secrecy agreement (UC Control No. 2001-20-0011)
with UNIVERSITY, effective July 5, 2000 (“Secrecy Agreement”), for the purpose
of evaluating the Invention;

 

WHEREAS, LICENSEE is desirous of obtaining certain rights from UNIVERSITY for
commercial development, use, and sale of the Invention, and the UNIVERSITY is
willing to grant such rights; and

 

WHEREAS, LICENSEE understands that UNIVERSITY may publish or otherwise
disseminate information concerning the Invention at any time pursuant to the
terms and conditions of this Agreement and that LICENSEE is paying consideration
thereunder for its early access to the Invention not continued secrecy therein.

 

3

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

NOW THEREFORE, the parties agree:

 

ARTICLE 1. DEFINITIONS

 

The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.

 

1.1 “Affiliate” means any corporation or other business entity in which LICENSEE
owns or controls, directly or indirectly, at least twenty percent (20%) of the
outstanding stock or other voting rights entitled to elect directors, or in
which LICENSEE is owned or controlled directly or indirectly by at least twenty
percent (20%) of the outstanding stock or other voting rights entitled to elect
directors; but in any country where the local law does not permit foreign equity
participation of at least twenty percent (20%), then an “Affiliate” includes any
company in which LICENSEE owns or controls or is owned or controlled by,
directly or indirectly, the maximum percentage of outstanding stock or voting
rights permitted by local law.

 

1.2 “Sublicensee” means a third party to whom LICENSEE grants a sublicense of
certain rights granted to LICENSEE under this Agreement.

 

1.3 “Field” means therapeutic use.

 

1.4 “Territory” means all countries of the world.

 

1.5 “Term” means the period of time beginning on the Effective Date and ending
on the later of (i) the expiration date of the longest-lived Patent Rights; or
(ii) the twenty-first (21st) anniversary of Effective Date.

 

1.6 Patent Rights” means the US patent application # 60/121,588 and PCT
Application WO00/50043, both entitled “Methods and Treatment of Mitochondrial
Disease”, disclosing and claiming the Invention, filed by Inventors and assigned
to UNIVERSITY as well as any continuing applications thereof including
divisions, substitutions, and continuations-in-part (but only to extent the
claims thereof are enabled by disclosure of the parent application); any patents
issuing on said applications including reissues, reexaminations and extensions;
and any corresponding foreign applications or patents and ii) rights which
UNIVERSITY may have or later gain in and to any patents which issue from patent
applications filed by Pro-Neuron and which claim the Invention.

 

1.7 “Licensed Method” means any method that is covered by Patent Rights the use
of which would constitute, but for the license granted to LICENSEE under this
Agreement, an infringement of any pending or issued and unexpired claim within
Patent Rights.

 

1.8 “Sponsor Rights” means all the applicable provisions of any license to the
United States Government executed by UNIVERSITY and the overriding obligations
to the Federal Government under 35 U.S.C. §§ 200-212 and applicable governmental
implementing regulations.

 

4

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

1.9 “Licensed Product” means any commercial product, the manufacture, use, sale,
offer for sale, or importation of which is claimed by one or more Valid Claim
within the Patent Rights.

 

1.10 “Net Sales” means the total of the gross invoice prices of Licensed
Products sold by LICENSEE, its Sublicensee, an Affiliate, or any combination
thereof, less the sum of the following actual and customary deductions where
applicable and separately listed: cash, trade, or quantity discounts; sales,
use, tariff, import/export duties or other excise taxes imposed on particular
sales (except for value-added and income taxes imposed on the sales of Licensed
Products in foreign countries); transportation charges; or credits to customers
because of rejections or returns. For purposes of calculating Net Sales,
transfers to a Sublicensee or an Affiliate of Licensed Product under this
Agreement for (i) end use (but not resale) by the Sublicensee or Affiliate shall
be treated as sales by LICENSEE at list price of LICENSEE, or (ii) resale by a
Sublicensee or an Affiliate shall be treated as sales at the list price of the
Sublicensee or Affiliate.

 

1.11 “Patent Costs” means all out-of-pocket expenses for the preparation,
filing, prosecution, and maintenance of all United States and foreign patents
included in Patent Rights. Patent Costs shall also include reasonable
out-of-pocket expenses for patentability opinions, inventorship determination,
preparation and prosecution of patent application, re-examination, re-issue,
interference, and opposition activities related to patents or applications in
Patent Rights.

 

1.12 “Combination Product” means any product which is a Licensed Product and
contains other product(s) or product component(s) that (i) does not use
Invention or Patent Rights; (ii) the sale, use or import by itself does not
contribute to the infringement of Patent Rights; (iii) can be sold separately by
LICENSEE, its Sublicensee or an Affiliate; and (iv) enhances the market price of
the final product(s) sold, used or imported by LICENSEE, its Sublicensee, or an
Affiliate.

 

1.13 “Valid Claim” means any claim(s) pending in a patent application or in an
unexpired patent included within the Patent Rights which has not been held
unenforceable, unpatentable, or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer.

 

1.14 “Pro-Neuron” means any or all of: i) Pro-Neuron Inc. of Gaithersburg, MD a
private company developing, among other things, therapeutic forms of uridine for
human use, ii) any entity which is a successor to Pro-Neuron Inc., and iii) any
company acquiring assets from Pro-Neuron Inc. wherein said assets are inclusive
of rights that overlap or conflict with Patent Rights

 

5

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

ARTICLE 2. GRANTS

 

2.1 License. Subject to the limitations set forth in this Agreement, UNIVERSITY
hereby grants to LICENSEE, and LICENSEE hereby accepts, a license under Patent
Rights to make, have made, use, sell, offer for sale, and import Licensed
Products in the Field within the Territory and during the Term.

 

The license granted herein under Patent Rights is exclusive and UNIVERSITY shall
not grant to third parties a further license under Patent Rights in the Field,
within the Territory and during the Term.

 

2.2 Sublicense.

 

(a) The license granted in Paragraph 2.1 includes the right of LICENSEE to grant
sublicenses of Patent Rights to third parties during the Term but only for as
long the license is exclusive.

 

(b) With respect to sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:

 

  (1) not receive, or agree to receive, anything of value in lieu of cash as
considerations from a third party under a sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of UNIVERSITY;

 

  (2) to the extent applicable, include all of the rights of and obligations due
to UNIVERSITY (and, if applicable, the Sponsor’s Rights) and contained in this
Agreement;

 

  (3) promptly provide UNIVERSITY with a copy of each sublicense issued; and

 

  (4) collect and guarantee payment of all payments due, directly or indirectly,
to UNIVERSITY from Sublicensees and summarize and deliver all reports due,
directly or indirectly, to UNIVERSITY from Sublicensees.

 

(c) Upon termination of this Agreement for any reason, UNIVERSITY, at its sole
discretion, shall determine whether LICENSEE shall cancel or assign to
UNIVERSITY any and all sublicenses.

 

2.3 Reservation of Rights. UNIVERSITY reserves the right to:

 

(a) use the Invention and Patent Rights for educational and research purposes;

 

(b) publish or otherwise disseminate any information about the Invention so long
as such dissemination will in no way compromise the ability to obtain or
maintain patentability of the Invention or any improvements made thereto; and

 

(c) allow other nonprofit institutions to use Invention and Patent Rights solely
for educational and non-commercial research purposes in their facilities.

 

6

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

ARTICLE 3. CONSIDERATIONS

 

3.1 Fees and Royalties. The parties hereto understand that the fees and
royalties payable by LICENSEE to UNIVERSITY under this Agreement are partial
considerations for the exclusive license granted herein to LICENSEE under Patent
Rights. LICENSEE shall pay UNIVERSITY:

 

a) license fee of * upon execution of this Agreement.

 

b) license maintenance fees * payable on the first (1st) anniversary of the
Effective Date and annually thereafter on each anniversary; provided however,
that LICENSEE’S obligation to pay this fee shall end on the date when LICENSEE
is commercially selling a Licensed Product;

 

c) milestone payments in the amounts payable according to the following schedule
of events and subject to the following provisions:

 

    

Amount

--------------------------------------------------------------------------------

  

Date or Event

--------------------------------------------------------------------------------

(1)        

   *    Upon first initiation by LICENSEE or a Sublicensee of LICENSEE of a
placebo controlled Phase II clinical study to evaluate the efficacy of a human
therapeutic candidate which is covered by a Valid Claim under the Patent Rights.

(2)

   *    Upon first initiation by LICENSEE or a Sublicensee of LICENSEE of a
Phase III clinical study to evaluate the efficacy of a human therapeutic
candidate which is covered by a Valid Claim under the Patent Rights, but no
later than March 31, 2008.

(3)

   *    Receipt by LICENSEE or a Sublicensee of LICENSEE of a final approval
letter from the US Food and Drug Administration for the commercial sale of a
Licensed Product but no later than March 31, 2010

 

  i) I In the event that a milestone payment becomes due wherein the human
therapeutic candidate or the Licensed Product which is the subject of said
milestone payment is also covered under a separate license granted to

 

7

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

LICENSEE by UNIVERSITY, requiring similar milestone payments, only the higher of
the payments (or, if equal, a single payment) for that milestone shall be due.

 

  ii) The “3rd” milestone payment * payable by LICENSEE to UNIVERSITY under this
agreement.

 

  (d) an earned royalty of * on Net Sales of Licensed Products for therapeutic
uses by LICENSEE, Sublicensee and/or LICENSEE’S Affiliate(s), subject to the
following deductions and/or adjustments:

 

  i) The earned royalty due on Net Sales of Combination Product by LICENSEE
and/or its Affiliate(s) shall be calculated as below:

 

Earned Royalties due UNIVERSITY = A/(A+B+C . . .) x Royalty Rate on Net Sales of
the Licensed Products applicable in (i) or (ii) x Net Sales of Combination
Product, where: A is the separately listed sale price of the Licensed Product or
Licensed Product components; and B and C . . . are the separately listed sale
prices of the individual products or product components, respectively, that
satisfied the requirements outlined in Paragraph 1.13. In the event that
LICENSEE does not separately sell any of the B, C . . . products or product
components used in Combination Product, a theoretical sale price shall be
determined based upon the enhancement of the market price of the final product
according to 1.13.

 

  ii) The earned royalty will be reduced by *, during any period and in any
country in which LICENSEE shares exclusivity with Pro-Neuron with respect to
commercialization of Licensed Product. LICENSEE must provide documentation or
proof of such sharing of exclusivity to UNIVERSITY to initiate this reduction.

 

  iii) If LICENSEE is required to obtain an agreement from any third party or
parties which is not an Inventor in order to commercialize Licensed Product,
then the earned royalty rate will be reduced by the actual royalty rate LICENSEE
is required to pay said third party or parties, to *. LICENSEE must provide a
copy of any such agreement to UNIVERSITY to initiate this reduction.

 

 

8

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  iv) Under no circumstance will the royalty due on Licensed Product be reduced
to less than *.

 

e) beginning the calendar year of commercial sales of the first Licensed Product
by LICENSEE, its Sublicensee, or an Affiliate and if the total earned royalties
paid by LICENSEE under Paragraphs 3.1(d) and (e) to UNIVERSITY in any such year
cumulatively amounts to *, LICENSEE shall pay to UNIVERSITY a minimum annual
royalty on or before February 28 following the last quarter of such year which
is equal to the difference between amount noted above and the total earned
royalty paid by LICENSEE for such year under Paragraphs 3.1(d) and (e);
provided, however, that for the year of commercial sales of the first Licensed
Product, the amount of minimum annual royalty payable shall be pro-rated for the
number of months remaining in that calendar year.

 

All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(f)
above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be delivered
by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.

 

3.2 Patent Costs. LICENSEE shall reimburse UNIVERSITY all past (prior to the
Effective Date) and future (on or after the Effective Date) Patent Costs plus a
fifteen percent (15%) patent service fee within thirty (30) days following
receipt by LICENSEE of an itemized invoice from UNIVERSITY. Estimated service
fees as of October 31, 2000 are approximately *.

 

3.3 Research Funding. Within sixty (60) days of the execution of this Agreement,
the parties will mutually agree upon a work plan to be carried out by Dr.
Naviaux of UCSD. LICENSEE agrees to provide no less than * per year for two
years, with the second year funding subject to an annual review at the one year
anniversary.

 

3.4 Due Diligence.

 

(a) LICENSEE shall:

 

  (1) meet with Dr. Naviaux and colleagues at UCSD on or about January 11th,
2001 to discuss several items including details of drug supply and FDA
regulatory approval for clinical trials;

 

  (2) diligently proceed within a reasonable time with the development,
manufacture and sale of Licensed Products;

 

 

  (3) submit to UNIVERSITY, within a reasonable time, a clinical development
plan for a therapeutic candidate covered under Patent Rights (This clinical
development plan will require LICENSEE to work with Dr. Richard Hass and Dr.
Robert Naviaux of UCSD to develop this program);

 

  (4) market Licensed Products in the United States within six (6) months of
receiving regulatory approval to market such Licensed Products if and as
regulatory approval is required;

 

  (5) obtain all necessary governmental approvals world-wide for the
manufacture, use and sale of Licensed Products if and as such approval is
required; and

 

9

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (5) reasonably fill the market demand for Licensed Products following
commencement of marketing at any time during the term of this Agreement.

 

(b) If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.3(a)(1)-(4), then UNIVERSITY shall have the right and option to either
terminate this Agreement or change LICENSEE’S exclusive license to a
nonexclusive license. Termination shall follow procedures outlined in Section
7.2, “Termination by the Regents”. This right, if exercised by UNIVERSITY,
supersedes the rights granted in Article 2.

 

3.5 Other Parties. LICENSEE acknowledges that it is aware that a third party,
Pro-Neuron of Gaithersburg, Maryland, has filed a US patent application which
claims subject matter which may be overlapping with the Invention. LICENSEE
further acknowledges that Pro-Neuron may claim or seek to assert rights to
UNIVERSITY’s interest in the Invention. To the extent of the actual knowledge of
David A. Odelson, a Senior Licensing Officer at the University of California-San
Diego, UNIVERSITY represents and warrants that it has provided to LICENSEE
copies of all written contracts made by and between Pro-Neuron and UNIVERSITY as
described and included in Appendix A. LICENSEE and UNIVERSITY jointly and
separately covenant to use best efforts to reach a resolution with Pro-Neuron
whereby LICENSEE would be granted the most exclusive position possible under the
Patent Rights. LICENSEE may seek to file an interfering case with the Patent
Office and pursue an interference. In the event that LICENSEE, at its sole
option, elects to pursue an interference or initiate legal action against
Pro-Neuron to defend or extend its Patent Rights granted hereunder, UNIVERSITY
hereby agrees to cooperate fully with LICENSEE in said legal action, without
agreeing to be a party to such legal action. LICENSEE will reimburse all
expenses incurred by UNIVERSITY in connection with any such interference or
legal action. Reimbursements made by LICENSEE will be fully creditable toward
future royalty payments due to UNIVERSITY under this agreement, but no more than
50% of the payable amount each year.

 

ARTICLE 4. REPORTS, RECORDS AND PAYMENTS

 

4.1 Reports.

 

(a) Progress Reports.

 

  (1) Beginning March 31, 2002 and ending on the date of first commercial sale
of a Licensed Product in the United States, LICENSEE shall submit to UNIVERSITY
annual progress reports covering LICENSEE’S (and Affiliate’s and Sublicensee’s)
activities to develop and test all Licensed Products and obtain any and all
governmental approvals necessary for marketing the same. Such reports shall
include a summary of work completed; summary of work in progress; current
schedule of anticipated events or milestones; market plans for introduction of
Licensed Products; and an approximate, good faith summary of resources (dollar
value) spent in the reporting period.

 

10

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (2) LICENSEE shall also report to UNIVERSITY, in its immediately subsequent
progress report, the date of first commercial sale of a Licensed Product in each
country.

 

(b) Royalty Reports. After the first commercial sale of a Licensed Product
anywhere in the world, LICENSEE shall submit to UNIVERSITY quarterly royalty
reports on or before each February 28, May 31, August 31 and November 30 of each
year. Each royalty report shall cover LICENSEE’S (and each Affiliate’s and
Sublicensee’s) most recently completed calendar quarter and shall show

 

  (1) the gross sales, deductions as provided in Paragraph 1.11, and Net Sales
during the most recently completed calendar quarter and the royalties, in US
dollars, payable with respect thereto;

 

  (2) the number of each type of Licensed Product sold;

 

  (3) sublicense fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;

 

  (4) the method used to calculate the royalties; and

 

  (5) the exchange rates used.

 

If no sales of Licensed Products has been made and no sublicense revenues has
been received by LICENSEE during any reporting period, LICENSEE shall so report.

 

4.2 Records & Audits.

 

(a) LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and sublicense fees received under this Agreement. Such records shall
be retained by LICENSEE for at least five (5) years following a given reporting
period.

 

(b) All records shall be available during normal business hours for inspection
at the expense of UNIVERSITY by UNIVERSITY’S Internal Audit Department or by a
Certified Public Accountant selected by UNIVERSITY and in compliance with the
other terms of this Agreement for the sole purpose of verifying reports and
payments. Such inspector shall not disclose to UNIVERSITY any information other
than information relating to the accuracy of reports and payments made under
this Agreement or other compliance issues. In the event that any such inspection
shows an under reporting and underpayment in excess of five percent (5%) for any
twelve (12) month period, then LICENSEE shall pay the cost of the audit as well
as any additional sum that would have been payable to UNIVERSITY had the
LICENSEE reported correctly, plus an interest charge at a rate of one percent
(1%) per month. Such interest shall be calculated from the date the correct
payment was due to UNIVERSITY up to the date when such payment is actually made
by LICENSEE. For underpayment not in excess of five percent (5%) for any twelve
(12) month period, LICENSEE shall pay the difference within thirty (30) days
without interest charge or inspection cost.

 

11

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

4.3 Payments.

 

(a) All fees and royalties due UNIVERSITY shall be paid in United States dollars
and all checks shall be made payable to “The Regents of the University of
California”, referencing UNIVERSITY’S taxpayer identification number,
95-6006144. When Licensed Products are sold in currencies other than United
States dollars, LICENSEE shall first determine the earned royalty in the
currency of the country in which Licensed Products were sold and then convert
the amount into equivalent United States funds, using the exchange rate quoted
in The Wall Street Journal on the last business day of the applicable reporting
period.

 

The proper wire-transfer information for payments is as follows:

 

UCSD receiving bank name:

  *

UCSD bank account number:

  *

UCSD bank routing (ABA) number:

  *

UCSD bank account name:

  *

UCSD bank ACH format code:

  *

UCSD bank address:

  *

 

UCSD addendum information:

    

Please reference:

 

UCSD-TTIPS Case No.: SD2000-166

Department contact: Linda Wang

Also, please fax a copy of the transaction receipt to

      

 

Linda Wang at: 858/534-7345

 

(b) Royalty Payments.

 

  (1) Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.

 

  (2) LICENSEE shall pay earned royalties quarterly on or before February 28,
May 31, August 31 and November 30 of each calendar year. Each such payment shall
be for earned royalties accrued within LICENSEE’S most recently completed
calendar quarter.

 

  (3) Royalties earned on sales occurring or under sublicense granted pursuant
to this Agreement in any country outside the United States shall not be reduced
by LICENSEE for any taxes, fees, or other charges imposed by the government of
such country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of UNIVERSITY’S tax liability in any particular country
may be credited against earned royalties or fees due UNIVERSITY for that
country. LICENSEE shall pay all bank charges resulting from the transfer of such
royalty payments.

 

12

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (4) If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to UNIVERSITY into US currency and shall pay UNIVERSITY
directly from its US sources of fund for as long as the legal restrictions
apply.

 

  (5) LICENSEE shall not collect royalties from, or cause to be paid on Licensed
Products sold to the account of the US Government or any agency thereof as
provided for in the license to the US Government.

 

  (6) In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision. LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision, or that are based
on the use of Technology.

 

(c) Late Payments. In the event royalty, reimbursement and/or fee payments are
not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY interest
charges at a rate of one percent (1%) per month. Such interest shall be
calculated from the date payment was due until actually received by UNIVERSITY.
The payment of such interest shall not foreclose UNIVERSITY from exercising any
other rights it may have as a consequence of the lateness of any payment. In no
event shall this paragraph be construed as a grant of permission for any payment
delays.

 

ARTICLE 5. PATENT MATTERS

 

5.1 Patent Prosecution and Maintenance.

 

(a) Provided that LICENSEE has reimbursed UNIVERSITY for Patent Costs pursuant
to Paragraph 3.2, UNIVERSITY shall diligently prosecute and maintain the United
States and, if available, foreign patents, and applications in Patent Rights
using counsel of its choice. UNIVERSITY shall provide LICENSEE with copies of
all relevant documentation relating to such prosecution and LICENSEE shall keep
this documentation confidential. The counsel shall take instructions only from
UNIVERSITY.

 

13

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

(b) UNIVERSITY shall consider amending any patent application in Patent Rights
to include claims reasonably requested by LICENSEE to protect the products
contemplated to be sold by LICENSEE under this Agreement.

 

(c) LICENSEE shall apply for an extension of the term of any patent in Patent
Rights if appropriate under the Drug Price Competition and Patent Term
Restoration Act of 1984 and/or European, Japanese and other foreign counterparts
of this law. LICENSEE shall prepare all documents for such application, and
UNIVERSITY shall execute such documents and to take any other additional action
as LICENSEE reasonably requests in connection therewith.

 

(d) LICENSEE may elect to terminate its reimbursement obligations with respect
to any patent application or patent in Patent Rights upon three (3) months
written notice to UNIVERSITY. UNIVERSITY shall use reasonable efforts to curtail
further Patent Costs for such application or patent when such notice of
termination is received from LICENSEE. UNIVERSITY, in its sole discretion and at
its sole expense, may continue prosecution and maintenance of said application
or patent, and LICENSEE shall then have no further license with respect thereto.
Non-payment of any portion of Patent Costs with respect to any application or
patent may be deemed by UNIVERSITY as an election by LICENSEE to terminate its
reimbursement obligations with respect to such application or patent.

 

5.2 Patent Infringement.

 

(a) If LICENSEE learns of any substantial infringement or challenge of Patent
Rights, LICENSEE shall so inform UNIVERSITY and provide UNIVERSITY with
reasonable evidence of the infringement prior to taking any legal action.
LICENSEE shall not notify a third party of the infringement of Patent Rights
without the consent of UNIVERSITY unless LICENSEE is a co-assignee of Patent
Rights. Both parties shall use reasonable efforts and cooperation to terminate
infringement without litigation.

 

(b) LICENSEE has the right to take legal action against such third party for the
infringement of Patent Rights. In the event that LICENSEE elects to take legal
action, UNIVERSITY agrees to cooperate fully and to participate in said legal
action to the extent required by law. Those reasonable expenses which are
incurred by UNIVERSITY as a result of said legal action shall by reimbursed by
LICENSEE. If LICENSEE elects not to take legal action, UNIVERSITY may thereafter
bring suit for patent infringement at its own expense.

 

(c) Recoveries from actions brought pursuant to Paragraph 5.2(b) shall belong to
the party bringing suit. Legal actions brought jointly by UNIVERSITY and
LICENSEE and fully participated in by both shall be at the joint expense of the
parties and all recoveries shall be shared jointly by them in proportion to the
share of expense paid by each party.

 

(d) Each party shall cooperate with the other in litigation proceedings at the
expense of the party bringing suit. Litigation shall be controlled by the party
bringing the suit, except that UNIVERSITY may be represented by counsel of its
choice in any suit brought by LICENSEE.

 

14

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

5.3 Patent Marking. LICENSEE shall mark all Licensed Products made, used or sold
under the terms of this Agreement, or their containers, in accordance with the
applicable patent marking laws.

 

ARTICLE 6 GOVERNMENTAL MATTERS

 

6.1 Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so. LICENSEE shall notify UNIVERSITY if it becomes aware that
this Agreement is subject to a United States or foreign government reporting or
approval requirement other than US Securities Exchange Commission disclosure
obligations. LICENSEE shall make all necessary filings and pay all costs
including fees, penalties, and all other out-of-pocket costs associated with
such reporting or approval process.

 

6.2 Export Control Laws. LICENSEE shall observe all applicable United States and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

 

ARTICLE 7. TERMINATION OF THE AGREEMENT

 

7.1 Termination by The Regents. If LICENSEE fails to perform or violates any
term of this Agreement, then UNIVERSITY may give written notice of default
(“Notice of Default”) to LICENSEE. If LICENSEE fails to cure the default within
sixty (60) days of the Notice of Default, UNIVERSITY may terminate this
Agreement and the license granted herein by a second written notice (“Notice of
Termination”) to LICENSEE. If a Notice of Termination is sent to LICENSEE, this
Agreement shall automatically terminate on the effective date of that notice.
Termination shall not relieve LICENSEE of its obligation to pay any fees or
royalties owed at the time of termination and shall not impair any accrued right
of UNIVERSITY.

 

7.2 Termination by Licensee.

 

(a) LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a sixty (60) day written notice to UNIVERSITY. Said notice
shall state LICENSEE’S reason for terminating this Agreement.

 

(b) Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.

 

15

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

7.3 Survival on Termination. The following Paragraphs and Articles shall survive
the termination of this Agreement:

 

(a) Article 4 (REPORTS, RECORDS AND PAMENTS);

 

(b) Paragraph 7.3 (Survival on Termination);

 

(c) Paragraph 7.4 (Disposition of Licensed Products on Hand);

 

(d) Paragraph 8.2 (Indemnification);

 

(e) Paragraph 9 (USE OF NAMES AND TRADEMARKS);

 

(f) Paragraph 10.2 (secrecy); and

 

(g) Paragraph 10.5 (Failure to Perform)

 

7.4 Disposition of Licensed Products on Hand. Upon termination of this
Agreement, LICENSEE may dispose of all previously made or partially made
Licensed Product within a period of one hundred and twenty (120) days of the
effective date of such termination provided that the sale of such Licensed
Product by LICENSEE, its Sublicensees, or Affiliates shall be subject to the
terms of this Agreement, including but not limited to the rendering of reports
and payment of royalties required under this Agreement.

 

ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION

 

8.1 Limited Warranty.

 

(a) UNIVERSITY warrants that it has the lawful right to grant this license.

 

(b) THE LICENSE GRANTED HEREIN AND THE ASSOCIATED TECHNOLOGY AND INVENTION ARE
PROVIDED “AS IS” AND WITHOUT WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. UNIVERSITY
MAKES NO REPRESENTATION OR WARRANTY THAT THE LICENSED PRODUCT, LICENSED METHOD
OR THE USE OF PATENT RIGHTS OR TECHNOLOGY WILL NOT INFRINGE ANY OTHER PATENT OR
OTHER PROPRIETARY RIGHTS EXCEPT AS NOTED WITHIN THIS AGREEMENT.

 

(c) IN NO EVENT SHALL UNIVERSITY BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS) RESULTING
FROM EXERCISE OF THE LICENSE GRANTED HEREIN OR THE USE OF THE INVENTION,
LICENSED PRODUCT, LICENSED METHOD OR TECHNOLOGY.

 

(d) Nothing in this Agreement shall be construed as:

 

  (1) a warranty of representation by UNIVERSITY as to the validity or scope of
any Patent rights:

 

16

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

  (2) a warranty of representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;

 

  (3) an obligation to bring or prosecute actions or suits against third parties
for patent infringment except as provided in Paragraph 5.2 hereof;

 

  (4) conferring by implication, estoppel or otherwise any license or rights
under any patents of UNIVERSITY other than Patent Rights as defined in this
Agreement, regardless of whether those patents are dominant or subordinate to
Patent Rights;

 

  (4) an obligation to furnish any know-how not provided in Patent Rights and
Technology; or

 

  (5) an obligation to update Technology

 

8.2 Indemnification.

 

(a) LICENSEE shall indemnify, hold harmless, and defend UNIVERSITY, its
officers, employees, and agents; the sponsors of the research that led to the
Invention; and the Inventors of the patents and patent applications in Patent
Rights and their employers against any and all claims, suits, losses, damage,
costs, fees, and expenses resulting from or arising out of exercise of this
license or any sublicense. This indemnification shall include, but not be
limited to, any product liability.

 

(b) LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self insurance as follows:

 

  (1) comprehensive or commercial general liability insurance (contractual
liability included) with limits of at least: (i) each occurrence, $1,000,000;
(ii) products/completed operations aggregate, $3,000,000; (iii) personal and
advertising injury, $1,000,000; and (iv) general aggregate (commercial form
only), $3,000,000; and

 

  (2) the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE.

 

(c) LICENSEE shall furnish UNIVERSITY with certificates of insurance showing
compliance with all requirements. Such certificates shall: (i) provide for
thirty (30) day advance written notice to UNIVERSITY of any modification; (ii)
indicate that UNIVERSITY has been endorsed as an additional insured under the
coverage referred to above; and (iii) include a provision that the coverage
shall be primary and shall not participate with nor shall be excess over any
valid and collectable insurance or program of self-insurance carried or
maintained by UNIVERSITY.

 

17

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

(d) UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought
against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article. LICENSEE shall keep UNIVERSITY informed on a current
basis of its defense of any claims under this Article.

 

ARTICLE 9. USE OF NAMES AND TRADEMARKS

 

9.1 Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of either party hereto (including contraction, abbreviation or
simulation of any of the foregoing). Unless required by law, the use by LICENSEE
of the name, “The Regents Of The University Of California” or “The University of
California” or the name of any campus of the University Of California is
prohibited, without the express written consent of UNIVERSITY which shall not be
unreasonably witheld.

 

9.2 UNIVERSITY may disclose to the Dr. Theodore Page the terms and conditions of
this Agreement upon his request. If such disclosure is made, UNIVERSITY shall
request that he not disclose such terms and conditions to others.

 

9.3 UNIVERSITY may acknowledge the existence of this Agreement and the extent of
the grant in Article 2 to third parties, but UNIVERSITY shall not disclose the
financial terms of this Agreement to third parties, except where UNIVERSITY is
required by law to do so, such as under the California Public Records Act.

 

ARTICLE 10. MISCELLANEOUS PROVISIONS

 

10.1 Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:

 

(a) on the date of delivery if delivered in person, or

 

(b) five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.

 

If sent to LICENSEE:

 

Repligen Corporation

117 Fourth Ave.

Needham, MA 02194

Attention: President

 

Phone: 781-449-9560

Fax: 781-453-0048

 

18

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

If sent to UNIVERSITY:

 

Technology Transfer & Intellectual Property Services

Attention: Director

University of California, San Diego

9500 Gilman Drive, Mail Code 0910

La Jolla, CA 92093-0910

 

Phone: 858-534-5815

Fax: 858-534-7345

 

10.2 Secrecy.

 

  (a) “Confidential Information” shall mean information, including Technology,
relating to the Invention and disclosed by UNIVERSITY to LICENSEE during the
term of this Agreement, which if disclosed in writing shall be marked
“Confidential”, or if first disclosed otherwise, shall within thirty (30) days
of such disclosure be reduced to writing by UNIVERSITY and sent to LICENSEE:

 

  (b) Licensee shall:

 

  (1) use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;

 

  (2) safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;

 

  (3) not disclose Confidential Information to others (except to its employees,
agents or consultants who are bound to LICENSEE by a like obligation of
confidentiality) without the express written permission of UNIVERSITY, except
that LICENSEE shall not be prevented from using or disclosing any of the
Confidential Information that:

 

  (i) LICENSEE can demonstrate by written records was previously known to it;

 

  (ii) is now, or becomes in the future, public knowledge other than through
acts or omissions of LICENSEE; or

 

  (iii) is lawfully obtained by LICENSEE from sources independent of UNIVERSITY.

 

  (c) The secrecy obligations of LICENSEE with respect to Confidential
Information shall continue for a period ending five (5) years from the
termination date of this Agreement.

 

19

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

10.3 Assignability. This Agreement may be assigned by UNIVERSITY, but is
personal to LICENSEE and assignable by LICENSEE only with the written consent of
UNIVERSITY, which consent shall not be unreasonably withheld.

 

10.4 No Waiver. No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.

 

10.5 Failure to Perform. In the event of a failure of performance due under this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney’s fees in addition to costs and necessary
disbursements.

 

10.6 Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and validity
of any patent or patent application shall be governed by the applicable laws of
the country of the patent or patent application.

 

10.7 Force Majeure. A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing party’s obligations
herein shall resume.

 

10.8 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

 

10.9 Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof. All terms and conditions of any documents, purchase
orders, and the like, issued by LICENSEE to facilitate payment obligations
hereunder, are null and void, even though they may be issued after the signing
of this Agreement.

 

10.10 Amendments. No amendment, alteration, or modification of this Agreement
shall be valid or binding on the parties unless made in writing and signed on
behalf of each party.

 

10.11 Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.

 

 

20

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written. The parties agree that this Agreement may be executed by
facsimile and in two (2) or more counterparts, each of which shall be deemed an
original and al of which together shall constitute but one and the same
instrument.

 

REPLIGEN CORP.:   THE REGENTS OF THE     UNIVERSITY OF CALIFORNIA: By:  

/s/ Daniel P. Witt

--------------------------------------------------------------------------------

  By:  

/s/ Alan S. Paau

--------------------------------------------------------------------------------

    Name       Alan S. Paau     VP, Business Development      

Director, Technology Transfer &
Intellectual Property Services

Date: November 29, 2000   Date: November 30, 2000 ATTEST:   ATTEST: By:  

/s/ Laura L. Whitehouse

--------------------------------------------------------------------------------

  By  

/s/ David A. Odelson

--------------------------------------------------------------------------------

    (Signature)       (Signature) Name:   Laura L. Whitehouse   Name:   David A.
Odelson Date: November 30, 2000   Date: November 30, 2000

 

THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK

 

21

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

APPENDIX A.

 

As noted in Section 3.5, UNIVERSITY has provided and REPLIGEN has received a
copy of the possible conflicting patent filed by Pro-Neuron entitled
“Compositions and Methods for Treatment of Mitochondrial Diseases”, PCT WO
00/11952, Inventor: Reid von Borstel. Additionally, University has provided
copies of documents related to University’s interaction with Pro-Neuron.. Copies
of these documents are attached within and include: 1) Nondisclosure agreement
signed between the researcher Dr. Robert Naviaux of UCSD and Pro-Neuron, dated
February 2, 1998; 2) Consulting agreement signed between Dr. Robert Naviaux of
UCSD and Pro-Neuron, dated November 17, 1998; 3) Clinical Trial Agreement for
Dr. Alice Yu of UCSD between Pro-Neuron and the University of California, signed
August 8, 1995; and 4) a three (3) page document detailing the timeline of Dr.
Robert Naviaux’s interaction with Pro-Neuron. UNIVERSITY is uncertain of the
proper inventorship of the conflicting patent filed by Pro-Neuron and the
effects any of the documents may have on the Patent rights at this point.
UNIVERSITY hereby informs REPLIGEN and REPLIGEN has acknowledged the above
referenced uncertainty as an acceptable risk based on its own business decision.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

22

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT B

 

Article 4 of the Regents/Repligen Settlement Agreement

 

Payment. In consideration for the License Amendments, The Regents hereby agrees
to pay, in lawful currency of the United States of America, a single payment of
* to Repligen. This payment shall be made by wire-transfer within thirty (30)
business days after the last Party executes this Agreement.

 

The proper wire-transfer information for payment is as follows:

 

Bank Name:

  *

ABA Routing Number:

  *

Customer Name:

  *

Customer Account Number:

  *

 

With copy of the transaction receipt to:

 

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Attention: Vice President, Finance & Administration

 

Telephone: 781-250-0110

Telefax: 781-250-0115

 

23

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT C

 

Article 2 of Regents/Wellstat Settlement Agreement

 

(defined terms used in this Exhibit C are set forth in Exhibit H)

 

2. Patent Arbitration

 

2.1 General Agreement.

 

2.1.1 The Parties hereto agree to submit to a patent arbitration under the
procedures set forth below to identify the inventor(s) of the claims in the
Naviaux Applications, the von Borstel Applications, and, if a review of the Page
Applications is requested, the Page Applications.

 

2.1.2 Within five (5) days following the Effective Date, the Regents will
provide Wellstat and Repligen with all documents relating to the inventorship
review that the Regents conducted with respect to the Page Applications. If
either Wellstat or Repligen is not satisfied with any aspect of that analysis,
either Party may request, by providing written notice to the other Party, that
the Patent Arbitrator conduct a de novo review to identify the inventors of each
of the claims in the Page Applications. This request shall be made not later
than the earlier to occur of (a) fifteen (15) days after the selection and
confirmation of the Patent Arbitrator’s ability to serve as the Patent
Arbitrator or (b) one hundred and eighty (180) days after receipt of the
documents referred to in this Section 2.1.2. Procedures for arbitration of the
inventorship of the claims in the Page Applications shall be substantially
similar to those employed by the Patent Arbitrator with respect to the Naviaux
Applications and the von Borstel Applications. Any reference to a Party or
Parties in this Section 2 shall include Repligen to the extent that the Page
Applications are subject to the patent arbitration. The Party requesting the
review by the Patent Arbitrator shall pay the fees and expenses of the Patent
Arbitrator; provided that if both Wellstat and Repligen request such review, the
fees and expenses of the Patent Arbitrator shall be shared equally by Wellstat
and Repligen, in accordance with Section 2.8.

 

2.1.3 The Parties agree that the Patent Arbitrator may use the Patent
Arbitration Rules of the American Arbitration Association (the “AAA”) to the
extent such rules are not inconsistent with the procedures set forth in this
Section 2.

 

2.1.4 The determinations of the Patent Arbitrator shall be final and binding
upon the Parties, and the Parties may bring an action, suit or other proceeding
in aid of arbitration or to enforce an arbitration award as set forth in Section
16.7.

 

2.1.5 Notwithstanding the foregoing, nothing in this Agreement shall limit the
rights of any Party to participate fully in any interference proceeding that may
be declared by PTO or its international equivalent. The Parties agree that
ownership of any patent application(s) subject to an interference will follow
the determination of the Patent Arbitrator, regardless of the inventorship
determination, if any, of the PTO or its international equivalent or any other
authority.

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

2.2 Selection of Patent Arbitrator.

 

2.2.1 Selection of Initial Arbitrator. On or before thirty (30) days after the
Effective Date, Wellstat and the Regents shall select the Patent Arbitrator. In
the event that Wellstat and the Regents are not able to reach agreement on the
selection of the Patent Arbitrator prior to the expiration of such thirty
(30)-day period, then within five (5) days after such expiration, each of
Wellstat, on the one hand, and the Regents and Repligen, on the other hand,
shall name one (1) Neutral party as a selection representative (together, the
“Selection Representatives”). The two (2) Selection Representatives will confer
and will select the Patent Arbitrator no later than fifteen (15) days after the
date the last Selection Representative is named. In the event that the Selection
Representatives cannot agree on the Patent Arbitrator within such time period,
the Selection Representatives will select a Neutral third party who will then
select such Patent Arbitrator. In the event that the Selection Representatives
cannot agree on a Neutral third party to select the Patent Arbitrator, or such
Neutral shall not be able to select a Patent Arbitrator, each of Wellstat, on
the one hand, and the Regents and Repligen, on the other hand, shall submit one
name of a proposed Patent Arbitrator, along with resume of such proposed Patent
Arbitrator, to Hon. Herbert B. Hoffman so long as Judge Hoffman is Neutral (or,
if Judge Hoffman is not Neutral or otherwise unable or unwilling to assist, to a
Neutral, retired judge reasonably acceptable to the Parties), who will select
the Patent Arbitrator. Prior to the selection of any Person as the Patent
Arbitrator, such Person shall disclose to the Parties any circumstance likely to
be deemed by any Party to potentially affect impartiality, including any bias or
any financial or personal interest in the result of the arbitration or any past
or present relationship with the Parties or their counsel. If, following such
disclosure, any of the Parties reasonably believes that the Patent Arbitrator is
not Neutral, a new Patent Arbitrator shall be selected in the manner described
in this Section 2.2.1 within five (5) days after disqualification of the Patent
Arbitrator.

 

2.2.2 Selection of Successor Arbitrator. If, following selection of the Patent
Arbitrator, the Regents and Wellstat receive either (x) notification from the
Patent Arbitrator of his or her inability or unwillingness to serve as patent
arbitrator or (y) evidence that such Patent Arbitrator is not Neutral, unless
such conflict has been expressly waived by the non-conflicted Party or Parties,
the Parties shall, within thirty (30) days after receipt of such notice or
evidence, select a new Patent Arbitrator in accordance with the provisions of
Section 2.2.1 of this Agreement. In the event a new Patent Arbitrator is
selected after the patent arbitration proceedings contemplated by this Section 2
have begun, the new Patent Arbitrator shall initiate a new patent arbitration
proceeding and may, in his or her discretion, rely on any materials submitted to
his predecessor.

 

2.3 Location of Patent Arbitration. The location of all patent arbitration
proceedings under this Section 2 shall be Washington D.C. or such other location
as mutually agreed by Wellstat, the Regents and, if the Page Applications are
subject to patent arbitration, Repligen.

 

2.4 Scope of Arbitration. The Patent Arbitrator shall conduct a comprehensive
analysis to determine the correct inventor(s) of each claim in the Naviaux
Applications, the von Borstel Applications and, if requested as described in
Section 2.1.2 above, the Page Applications. In particular, the Patent Arbitrator
shall determine, on a claim-by-claim basis, (a) who as among the

 

2

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Regents Inventors or the Wellstat Inventors is/are the inventor(s) of each of
the claims in the Naviaux Applications and the von Borstel Applications; and (b)
if requested by Wellstat or Repligen, as provided by Section 2.1.2, who as among
the Regents Inventors, the Wellstat Inventors or the Third Party Inventors
is/are the inventor(s) of each of the claims in the Page Applications. The
analysis of the Patent Arbitrator will reach issues of inventorship and
derivation only and shall not extend to priority of invention or any other
matter of patent law or practice.

 

2.5 Scope of Patent Arbitrator’s Review; Evidence. The Patent Arbitrator may
consider any evidence that he or she determines is necessary to his or her
understanding and determination of the inventorship of the claims in the
applications subject to the arbitration. Wellstat, the Regents and, to the
extent that the Page Applications are subject to the arbitration, Repligen may
offer such evidence as is relevant and material to the determination of
inventorship and shall produce any additional materials requested by the Patent
Arbitrator. Notwithstanding the foregoing, no Party to the arbitration will be
required to create any new evidence or materials for purposes of the patent
arbitration described in this Section 2. The Patent Arbitrator shall give each
piece of evidence only such weight as he or she shall determine in his or her
sole discretion and the Parties to the arbitration shall submit to the Patent
Arbitrator’s sole determination of the relevance and materiality of the evidence
offered.

 

2.6 Procedure. The Patent Arbitrator will work with the Parties to establish a
procedure for the conduct of the patent arbitration, provided that:

 

2.6.1 Submission of Materials. Each Party may submit to the Patent Arbitrator
and to any other Party to the arbitration, an analysis of the inventorship
issues with respect to the claims in the patent applications subject to the
patent arbitration, including references to any evidence such Party determines
is necessary or useful to support its positions (such submission, the “Position
Binder”).

 

2.6.2 Rebuttal Materials. Each Party may submit a rebuttal to the analysis
contained in the opposing Position Binder with an analysis and references to any
evidence such Party determines is necessary or useful to support its rebuttal
positions (such rebuttal submission, the “Rebuttal Binder”).

 

2.6.3 Evidence. Evidence may include, but is not limited to, all documents,
deposition transcripts, affidavits and discovery responses that are of record in
the Litigation. The Parties may object, pursuant to the Federal Rules of
Evidence, to consideration by the Patent Arbitrator of evidence submitted by any
Party and the Patent Arbitrator shall rule on the admissibility of the
challenged evidence.

 

2.6.4 Interviews. The Patent Arbitrator may conduct such interviews as he or she
determines are necessary or useful to make a determination of inventorship with
respect to any claim contained in the applications that are the subject of the
patent arbitration described in this Section 2. During such interviews, any
Party may be represented by counsel, including, but not limited to,
representation by counsel of record in the Litigation. Each Party shall be
entitled to designate no more than three (3) representatives to attend any such
interview and one representative of the

 

3

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

opposing Party may cross-examine the Person being interviewed for a period of
time not to exceed one (1) day; provided that all such representatives shall
have executed a confidentiality agreement in a form agreed by the Parties.
Following the cross-examination specified in the preceding sentence, the Party
being interviewed may be questioned by the counsel for the Party proffering the
Person for a period of time not to exceed one (1) day. All interviews shall be
conducted in the presence of a court reporter and the cost of such court
reporter for any interview shall be split equally among the Parties requesting
transcripts of such interview.

 

2.6.5 Affidavits. The Patent Arbitrator may request, receive and consider the
evidence of witnesses by affidavit, and shall give such evidence and any
interview testimony such weight as the Patent Arbitrator determines is
appropriate. If the Party against whom the affidavit is proffered objects, and
the Party submitting such affidavit does not elect or is unable to make the
affiant available for one (1) day of cross-examination by the Party against whom
the affidavit is proffered, then the Patent Arbitrator may consider such
evidence with any reduced weight as the Patent Arbitrator may deem appropriate
given the affiant’s failure to appear and the reasons for such failure.

 

2.6.6 Oral Argument. Each of the Parties may, along with its counsel, make an
oral argument before the Patent Arbitrator to supplement or augment the analysis
contained in the Position and Rebuttal Binders. The length of, and procedures
for, such oral arguments shall be determined by the Patent Arbitrator. The
Patent Arbitrator may ask questions of the Party and its counsel to assist the
Patent Arbitrator in making his determination of inventorship. During such oral
argument, the Parties may only use evidence that is of record in the Litigation
or set forth in or by reference in the Position or Rebuttal Binders, or was
otherwise developed in the Patent Arbitrator’s witness interviews.

 

2.6.7 Inventorship Determination. The Patent Arbitrator shall make a
determination regarding inventorship of each claim in the Naviaux Applications,
the von Borstel Applications and, if applicable, the Page Applications as soon
as practicable. The Patent Arbitrator’s determination of inventorship on a claim
by claim basis shall be set out in writing and shall contain a brief explanation
of the reasoning behind the determination with regard to each claim.

 

2.6.8 Interim Measures and Final Orders. The Patent Arbitrator may issue such
orders for interim or final relief as the Patent Arbitrator may deem necessary
to safeguard the property that is the subject matter of the patent arbitration,
to preserve evidence, and to protect trade secrets or other proprietary
information that might be disclosed during the arbitration.

 

2.7 Subsequent Patent and Trademark Office Action. If, at any time following the
determination of the Patent Arbitrator in the patent arbitration, as a result of
the prosecution of the applications that are the subject of the patent
arbitration set forth in this Section 2 or subsequent actions by the PTO or its
international equivalents, a modification of any one or more claims of an
application, the inventorship of which was the subject of the patent arbitration
described in this Section 2, results in a change of scope of such claims(s) such
that Wellstat, the Regents or, in the case of the Page Applications, Repligen
reasonably determine that the determination of inventorship by the Patent
Arbitrator does not reach such claim(s) as modified, the Parties agree to
cooperate in good faith to determine the inventorship of such claim(s) and

 

4

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

accordingly modify the patent application to appropriately set forth such
inventorship. In the event the Parties are unable to agree on the inventorship
of such claim(s), the Parties agree that, at the time a notice of allowance (or
its foreign equivalent) is issued with regard to a patent containing any such
claim(s), the inventorship of such claim(s) (and only such claim(s)) shall be
submitted to patent arbitration under the rules and procedures set forth in this
Section 2 and using the same Patent Arbitrator who conducted the arbitration
under this Section 2 (unless not available or unwilling). Notwithstanding the
foregoing, if the Patent Arbitrator, upon learning of the new scope of the
claim(s), does not believe a revision should be made in the inventorship
determination, the Patent Arbitrator may so decide in his or her sole discretion
without the formality of an arbitration proceeding and the Parties agree to be
so bound by such determination.

 

2.8 Fees. The Patent Arbitrator’s per-diem fee shall be agreed upon by Wellstat,
the Regents and the Patent Arbitrator prior to commencement of activities by the
Patent Arbitrator and all fees and expenses for arbitration with respect to the
Naviaux Applications and the von Borstel Applications shall be shared equally by
Wellstat and the Regents. To the extent that Repligen is a party to the
arbitration, all fees and expenses for arbitration apportionable to the Page
Applications shall be paid by Wellstat or Repligen or shared equally by Wellstat
and Repligen in accordance with Section 2.1.2.

 

 

5

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT D

 

Article 3 of Regents/Wellstat Settlement Agreement

 

(defined terms used in this Exhibit D are set forth in Exhibit H)

 

3. Ownership of Patent Rights.

 

3.1 Naviaux Applications.

 

3.1.1 If the Patent Arbitrator determines that no Wellstat Inventor is an
inventor on even a single claim in the Naviaux Applications, then (a) the
Regents will be the sole owner of the Naviaux Applications; (b) the Regents will
grant to Wellstat a license under all claims in the Naviaux Applications
pursuant to the terms and conditions of the Regents/Wellstat License Agreement;
and (c) the prosecution of the Naviaux Applications, including, but not limited
to, the national phase applications previously filed by Wellstat in Hungary,
Israel, Republic of Korea, Mexico, New Zealand, Russia and South Africa, shall
be controlled by the Regents and all costs of Patent Prosecution of the Naviaux
Applications and any patents resulting therefrom (including attorneys’ fees)
incurred after the date of the Patent Arbitrator’s determination shall be shared
as set forth in Section 5.7.

 

3.1.2 If the Patent Arbitrator determines that (a) a Wellstat Inventor is an
inventor on one or more claims in the Naviaux Applications and (b) that a
Regents Inventor and/or a Third Party Inventor is an inventor on one or more of
the claims in the Naviaux Applications, then (w) the Naviaux Applications will
be owned jointly by the Regents and Wellstat, (x) the Regents will grant to
Wellstat a license under all claims in the Naviaux Applications pursuant to the
terms and conditions of the Regents/Wellstat License Agreement; (y) the Regents
shall take all steps necessary to amend the applications to add such Wellstat
Inventor(s), Regents Inventor(s), and/or Third Party Inventor(s), as the case
may be, as an inventor and to make any other changes to reflect the
determination of the Patent Arbitrator; and (z) subject to the following
sentences of this Section 3.1.2, the prosecution of the Naviaux Applications
shall be controlled by the Regents and all costs of Patent Prosecution
(including attorneys’ fees) incurred after the date of the Patent Arbitrator’s
determination shall be shared as set forth in Section 5.7. If the Patent
Arbitrator determines that Wellstat Inventor(s) are the sole inventor(s) on any
of the claims in the Naviaux Applications that are to be owned jointly by the
Regents and Wellstat pursuant to (w) above, then to the extent reasonably
practicable, such claims shall be separated into one or more separate
applications (e.g., continuation applications). Regardless of whether such
claims are so separated, notwithstanding (z) above, the prosecution of all such
claims and separate applications shall be controlled by Wellstat and all costs
(including attorneys’ fees) of Patent Prosecution of such claims and separate
applications (and patents issuing therefrom) after the date of the Patent
Arbitrator’s determination shall be shared as set forth in Section 5.7.

 

3.1.3 If the Patent Arbitrator determines that Wellstat Inventors are the sole
inventors on all of the claims in the Naviaux Applications, then (a) Wellstat
shall be the sole owner of the Naviaux Applications; (b) the Regents will take
all steps necessary to amend the applications to add such Wellstat Inventor(s)
as the sole inventor(s) and to remove all other inventors; (c) Wellstat shall at

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

its sole cost and expense assume control of Patent Prosecution of such
applications and any patents resulting therefrom; and (d) Repligen shall be
released from any and all obligations under the December 2000 License, as
amended, with respect to such Naviaux Applications.

 

3.2 Von Borstel Applications.

 

3.2.1 If the Patent Arbitrator determines no Regents Inventor or Third Party
Inventor is an inventor on even a single claim in the von Borstel Applications,
then (a) Wellstat will be the sole owner of the von Borstel Applications and (b)
Patent Prosecution of the von Borstel Applications shall be controlled by
Wellstat at its sole cost and expense.

 

3.2.2 If the Patent Arbitrator determines that (a) a Regents Inventor and/or a
Third Party Inventor is an inventor on one or more of the claims in the von
Borstel Applications and (b) a Wellstat Inventor is an inventor on one or more
of the claims in such applications, then the (v) the von Borstel Applications
will be owned jointly by the Regents and Wellstat; (w) the Regents will grant
Wellstat a license under the claims in the von Borstel Applications pursuant to
the terms and conditions of the Regents/Wellstat License Agreement; (x) Wellstat
shall take all steps necessary to amend the applications to add such Regents
Inventor(s) and/or Third Party Inventor(s), as the case may be, as an inventor
and to make any other changes to reflect the determination of the Patent
Arbitrator; (y) the claims in the von Borstel Applications will be included in
the Amended Repligen Licenses to the extent provided therein; and (z) subject to
the following sentences of this Section 3.2.2, the prosecution of the von
Borstel Applications shall be controlled by Wellstat and all costs of Patent
Prosecution (including attorneys’ fees) incurred after the date of the Patent
Arbitrator’s determination shall be shared as set forth in Section 5.7. If the
Patent Arbitrator determines that Regents Inventor(s) and/or Third Party
Inventor(s) are the only inventor(s) on any of the claims in the von Borstel
Applications that are to be owned jointly by the Regents and Wellstat pursuant
to (v) above, then to the extent reasonably practicable, such claims shall be
separated into one or more separate applications (e.g., continuation
applications). Regardless of whether such claims are so separated,
notwithstanding (z) above, the prosecution of all such claims and separate
applications shall be controlled by the Regents and all costs (including
attorneys’ fees) of Patent Prosecution of such claims and separate applications
and patents incurred by the Regents after the date of the Patent Arbitrator’s
determination shall be shared as set forth in Section 5.7.

 

3.2.3 If the Patent Arbitrator determines that Regents Inventors and/or Third
Party Inventors are the only inventors on all of the claims in the von Borstel
Applications, then (a) the Regents will be the sole owner of the von Borstel
Applications; (b) the Regents will grant to Wellstat a license under all claims
in the von Borstel Applications pursuant to the terms and conditions of the
Regents/Wellstat License Agreement; (c) Wellstat shall take all steps necessary
to amend the applications to add such Regents Inventor(s) and/or Third Party
Inventor(s) as the sole inventor(s) and to remove all other inventors; (d) the
claims in the von Borstel Applications will be included in the December 2000
License, as amended, to the extent provided therein; and (e) the prosecution of
the von Borstel Applications shall be controlled by the Regents and all costs of
Patent Prosecution (including attorneys’ fees) incurred after the date of the
Patent Arbitrator’s determination shall be shared as set forth in Section 5.7.

 

2

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

3.3 Page Applications.

 

3.3.1 If the Patent Arbitrator reviews the inventorship of the Page Applications
and determines that the inventors identified in such applications are incorrect
in any way, then the Regents shall use its best efforts to take the necessary
steps to have the inventorship amended to reflect the determination of the
Patent Arbitrator. If the Patent Arbitrator does not review the inventorship of
the Page Applications or if the Patent Arbitrator determines Page to be an
inventor on the Page Applications, then to the extent it is able to do so, the
Regents will grant Wellstat a license under the claims in the Page Applications
on the terms and conditions of the Regents/Wellstat License Agreement.

 

3.3.2 The Parties acknowledge that the Regents’ ability to grant Wellstat such
an exclusive license is subject to the appropriate adjustment of Repligen’s
contractual obligations to Deborah Brewer and Charles Moseley (and/or the
assignment of such obligations to Wellstat) to reflect the fact that Repligen
will not be commercializing Acylated Pyrimidines. The Parties will work in good
faith to effectuate such adjustment or assignment promptly. To the extent the
Regents is not able to grant Wellstat such an exclusive license, it shall grant
Wellstat a license under all the claims in the Page Applications on the terms
and conditions set forth in the Regents/Wellstat License Agreement.

 

3.3.3 If the Patent Arbitrator does not review the inventorship of the Page
Applications or if the Patent Arbitrator reviews the inventorship of the Page
Applications and determines that Deborah Brewer or Charles Moseley is an
inventor on one or more of the Page Applications, then the prosecution of the
Page Applications shall continue to be controlled by Repligen and any costs of
Patent Prosecution of the Page Applications and patents resulting therefrom
(including attorneys’ fees) incurred after the date of the Patent Arbitrator’s
decision shall be shared as set forth in Section 5.7. If, however, the Patent
Arbitrator determines that neither Deborah Brewer nor Charles Moseley is an
inventor on the Page Applications, then the prosecution of the Page Applications
shall be controlled by the Regents and any costs of Patent Prosecution of the
Page Applications and patents resulting therefrom (including attorneys’ fees)
incurred after the Patent Arbitrator’s decision shall be shared as set forth in
Section 5.7.

 

3

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT E

 

Rights Charts

 

These charts generally reflect the allocation of the patent rights under the
Regents/Wellstat Settlement Agreement, the Regents/Wellstat License Agreement,
and the Amended Repligen Licenses (Regents/Repligen License Agreements dated
November 28, 2000 and December 13, 2000, each as amended as of even date
herewith), before and after termination of the Regents/Wellstat License
Agreement (and assume the Amended Repligen Licenses are still in effect).

 

Pre Termination of Regents/Wellstat License Agreement

 

Inventor(s) on

Patent Claims

--------------------------------------------------------------------------------

 

Reserved Rights

under such

Patent Claim

--------------------------------------------------------------------------------

 

UC Rights

under such

Patent Claims

--------------------------------------------------------------------------------

 

Repligen Rights

under such

Patent Claims

--------------------------------------------------------------------------------

 

Wellstat Rights

under such

Patent Claims

--------------------------------------------------------------------------------

von Borstel Invented Claims (Wellstat Inventors alone)   Reserved rights for
Brewer, and Moseley, if any   No right to practice   *   * Jointly Invented
Claims (Wellstat and either Repligen or Regents Inventors, or all three parties’
inventors)   Reserved rights for Brewer and Moseley   Rights for research,
educational, and publication purposes   *   * Naviaux/Page Invented Claims
(Repligen and/or Regents Inventors)   Reserved rights for Brewer and Moseley  
Rights for research, educational, and publication purposes   *   *

 

Notes:

 

(1) Acylated Pyrimidines in weight percentages greater than a Permitted Impurity
and a Permitted Impurity of compounds that are not Acylated Pyrimidines covered
by a Valid Claim

 

(2) Compounds that are not Acylated Pyrimidines covered by a Valid Claim in
weight percentages greater than a Permitted Impurity and a Permitted Impurity of
Acylated Pyrimidines

 

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Post Termination of Regents/Wellstat License Agreement

 

Inventor(s) on

Patent Claims

--------------------------------------------------------------------------------

 

Reserved Rights

under such

Patent Claim

--------------------------------------------------------------------------------

 

UC Rights

under such

Patent Claims

--------------------------------------------------------------------------------

 

Repligen Rights

under such

Patent Claims

--------------------------------------------------------------------------------

 

Wellstat Rights

under such

Patent Claims

--------------------------------------------------------------------------------

von Borstel Invented Claims (Wellstat Inventors)   Reserved rights for Brewer
and Moseley, if any   No right to practice   *   * Jointly Invented Claims
(Wellstat and either Repligen or Regents, or all three parties’ inventors)  
Reserved rights for Brewer and Moseley   Rights for research, educational, and
publication purposes   *   * Naviaux/Page Invented Claims (Repligen and/or
Regents Inventors)   Reserved rights for Brewer and Moseley   Rights for
research, educational, and publication purposes   *   *

 

Notes:

 

1 Acylated Pyrimidines in weight percentages greater than a Permitted Impurity
and a Permitted Impurity of compounds that are not Acylated Pyrimidines covered
by a Valid Claim

 

2 Compounds that are not Acylated Pyrimidines covered by a Valid Claim in weight
percentages greater than a Permitted Impurity and a Permitted Impurity of
Acylated Pyrimidines

 

1

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT F

 

Section 5.1.3 of Regents/Wellstat Settlement Agreement

 

(defined terms used in this Exhibit F are set forth in Exhibit H)

 

  5.1.3 If Wellstat or Repligen does not want to pay the cost of Patent
Prosecution of a patent application or patent in any particular country,
Wellstat or Repligen, as the case may be, shall give prompt written notice (a
“Withdrawal Notice”) of such fact to the Regents and to Wellstat or Repligen, as
the case may be, and any license that the withdrawing party had prior to such
Withdrawal Notice to any patent rights in such country shall thereafter be
modified as provided in Section 2.3.5(c) of the Regents/Wellstat License
Agreement in the case of Wellstat, and in Section 5.1(b)(3) of the Amended
Repligen Licenses in the case of Repligen. From and after the date of delivery
of the Withdrawal Notice, the withdrawing party shall not be obligated to pay
any cost of Patent Prosecution of a patent application or patent in such
country. For the avoidance of doubt, (a) until and unless both Wellstat and
Repligen give a Withdrawal Notice to the Regents, the non-withdrawing party(ies)
shall remain liable for such costs to the Regents in accordance with Section 5.7
and (b) from and after the date of delivery of Withdrawal Notices from both
Wellstat and Repligen, the Regents shall, at its sole discretion, have the right
but not the obligation to prosecute such patent applications and claims in such
patent applications and maintain such patents.

 

2

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT G

 

Section 3.4.6 of Wellstat/Repligen Settlement Agreement

 

(defined terms used in this Exhibit G are set forth in Exhibit H)

 

3.4.6 The apportionment of costs for the Patent Prosecution of patents and/or
patent applications within Patent Rights set forth herein shall be binding as
between Wellstat and Repligen, but, subject to Paragraph 3.4.3 of this
Agreement, Wellstat and Repligen shall each be jointly and severally liable to
the Regents for any such costs incurred by the Regents after the date on which
the Patent Arbitrator makes a determination regarding inventorship of claims
within the Patent Rights pursuant to Section 2.6.7 of the Regents/Wellstat
Settlement Agreement that are obligated to be reimbursed by Wellstat or
Repligen. Any such costs shall be paid within thirty (30) days following receipt
by the party obligated to pay such costs of an itemized invoice from the party
initially incurring such costs. The apportionment of costs for the Patent
Prosecution of patents and/or patent applications shall be as follows,
regardless of which party controls the prosecution:

 

Naviaux/Von Borstel Patent Prosecution Cost Sharing

 

Inventorship

Determination

--------------------------------------------------------------------------------

 

Applications for

Non-Acylated

Pyrimidines Only*

--------------------------------------------------------------------------------

 

Applications for

Acylated

Pyrimidines Only*

--------------------------------------------------------------------------------

 

Any Application

Containing Both

Acylated & Non-

Acylated

Pyrimidines

Claims*

--------------------------------------------------------------------------------

If only Regents Inventors and/or Third Party Inventors are determined to be the
inventors:   Repligen pays 100%   Wellstat pays 100%  

Repligen pays 50%

Wellstat pays 50%

If only Wellstat Inventors are determined to be the inventors:   Wellstat pays
100%   Wellstat pays 100%   Wellstat pays 100% If both (i) Regents Inventors
and/or Third Party Inventors & (ii) Wellstat Inventors are determined to be the
inventors:  

Repligen pays 50%

Wellstat pays 50%

  Wellstat pays 100%  

Repligen pays 25%

Wellstat pays 75%

 

3

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Page Patent Prosecution Cost Sharing

 

Inventor

Determination

--------------------------------------------------------------------------------

 

Cost Sharing

--------------------------------------------------------------------------------

If neither Repligen nor Wellstat requests de novo review of Page Application:  

Repligen pays 75%

Wellstat pays 25%

If Patent Arbitrator determines Page is the only inventor:  

Repligen pays 50%

Wellstat pays 50%

If Patent Arbitrator determines Page and either Brewer or Moseley are inventors:
 

Repligen pays 75%

Wellstat pays 25%

If Patent Arbitrator determines Brewer and/or Moseley are the only inventors:  

Repligen pays 50%

Wellstat pays 50%

 

* Determined by whether the making (or the use in practicing a claimed method)
of Acylated Pyrimidines or Non-Acylated Pyrimidines would literally infringe the
claim.

 

 

4

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

EXHIBIT H

 

Article 1 of Regents/Wellstat Settlement Agreement

 

1. Definitions. For purposes of this Agreement, each of the following terms or
phrases shall have the meaning ascribed thereto.

 

1.1 Actions and Claims” mean any and all claims, demands, obligations or causes
of action for compensatory or punitive damages, unjust enrichment, costs,
losses, expenses, attorney’s fees and compensation, whether based on statute,
tort, contract or other theory of recovery, that have accrued or may accrue as a
result of events which have already occurred, and that relate to the subject
matter referenced in the Complaint, the First, Second and Third Amended
Complaints, the Cross-Complaint and the Amended Cross-Complaint filed in the
Litigation, excluding claims of interference proceedings as described in Section
2.1.5 of this Agreement and/or claims of inventorship, which will be governed by
arbitration as set forth in Section 2 of this Agreement.

 

1.2 Acylated Pyrimidines” means a derivative of a uridine nucleoside or
nucleotide or a derivative of a cytidine nucleoside or nucleotide in which an
acyl substituent derived from a carboxylic acid is attached to one or more of
the free hydroxyl groups of the ribose moiety of the nucleoside with an ester
linkage and/or where such a substituent is attached to the amine substituent of
the pyrimidine ring of cytidine, with an amide linkage. Such acyl substituents
are derived from carboxylic acids which include, but are not limited to,
compounds selected from the group consisting of a fatty acid, an amino acid,
nicotinic acid, dicarboxylic acids, lactic acid, p-aminobenzoic acid and orotic
acid. A compound is included in “Acylated Pyrimidines” based on its chemical
structure, regardless of the manner in which it is made. By way of example and
not limitation, Acylated Pyrimidines include, but are not limited to
2’,3’,5’-tri-O-acetyluridine, 2’-O-propanoyluridine, N4-acetylcytidine,
2’-O-acetyl-3’-O-ethoxyuridine, uridine 2’-O-malonate, and
2’,3’-diacetyluridine-5’-monophosphate. By way of example and not limitation,
Acylated Pyrimidines exclude uridine, cytidine, acyl derivatives of
6-carboxycytidine, 2’-O-carboxypropyluridine, 3’-O-acetoxyethyluridine, and
uridine-5’-monophosphate.

 

1.3 “Affiliate” means any Person that controls, is controlled by, or is under
common control with a specified Person. For purposes of this Section, “control”
shall mean (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (b) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interest with the power to direct the management and policies of such
non-corporate entities.

 

1.4 “Amended Repligen Licenses” means the License Agreement dated November 28,
2000 (the “November 2000 License”) between Repligen and the Regents for Case No.
SD 2000-166 “Treatment for Hyperuricosuric Autism” and the License

 

5

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Agreement dated December 13, 2000 (the “December 2000 License”) between Repligen
and the Regents for Case No. SD 1999-068 “The Use of PN401 in the Treatment of
Mitochondrial Disease,” each as amended as of even date herewith. The Amended
Repligen Licenses shall be attached hereto as Exhibit A and Exhibit B.

 

1.5 “CTA” means the August 1995 Clinical Trial Agreement between the Regents and
Wellstat, attached hereto as Exhibit C.

 

1.6 “Effective Date” means the date on which the last-to-sign party executes a
counterpart of the last-to-be-executed of any of the Resolution Documents.

 

1.7 “FDA” means the United States Food and Drug Administration.

 

1.8 “Naviaux Applications” means U.S. Application No. 60/121,588 and the
corresponding PCT application WO 00/50043 and any continuing applications
thereof, including continuations, divisions, substitutions,
continuations-in-part, and any patents issued with respect to any such
applications, including any reissue, re-examination, renewal or extension of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all foreign counterparts of any of the
foregoing. Naviaux Applications shall include, inter alia, the national phase
applications based on WO 00/50043 filed by Wellstat in Hungary, Israel, Republic
of Korea, Mexico, New Zealand, Russia and South Africa.

 

1.9 “Naviaux Study” means Naviaux’s treatment of patients with mitochondrial
disorders with PN401.

 

1.10 “Neutral” shall mean a third party who, during the pendancy of his or her
involvement in matters specified in Section 2 and/or Section 15 of this
Agreement, does not and shall not have any “conflict of interest” (personal or
imputed) with any of the Parties, as that term is defined in the Model Rules of
Professional Conduct approved by the American Bar Association House of
Delegates, August 2002, unless such conflict has been expressly waived by the
non-conflicted Party or Parties. For purposes of interpreting conflict of
interest provisions of the Model Rules, (i) a party appearing in a separate
current matter before an arbitrator or mediator shall be deemed a “client” of
the arbitrator or mediator, (ii) a personal “conflict of interest” in one or
more members of a given ADR organization shall not create an imputed “conflict
of interest” in the other members of such ADR organization and (iii) none of the
Regents, Wellstat and Repligen will be considered a “client” of the Hon. Herbert
B. Hoffman solely by virtue of his acting as a mediator in the negotiation of
the Resolution Documents.

 

1.11 “Non-Acylated Pyrimidines” means any pyrimidine, derivative of a
pyrimidine, or pyrimidine-based nucleoside, other than an Acylated Pyrimidine.

 

1.12 “Page Applications” means U.S. Application No. 09/689,551 and the
corresponding PCT application WO 02/30354 and any continuing applications
thereof, including continuations, divisions, substitutions,
continuations-in-part, and any patents issued with respect to any such
applications, including any reissue, re-examination, renewal or extension of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all foreign counterparts of any of the
foregoing.

 

6

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

1.13 “Patent Arbitrator” means a single, Neutral arbitrator, who is a member of
the patent bar.

 

1.14 “Patent Prosecution” means the preparation, filing, prosecution and
maintenance of patent and/or patent applications, including, without limitation,
activities in connection with any patentability opinions, inventorship
determinations, re-examinations, reissues, interferences and/or opposition
activities arising out of the foregoing, but excluding interferences and/or
opposition activities in connection with interferences and/or oppositions
between the Regents, Wellstat, and/or Repligen. For the avoidance of doubt,
Patent Prosecution shall not include activities in connection with the patent
arbitration contemplated by Article 2 of this Agreement.

 

1.15 “Patent Rights” means all rights under patent laws anywhere in the world in
and to the Naviaux Applications, the von Borstel Applications and/or the Page
Applications.

 

1.16 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, union, unincorporated organization, corporation, limited
partnership, limited liability partnership, limited liability company,
governmental agency or department, or other entity or organization.

 

1.17 “Proprietary Information” means all proprietary information and
confidential information owned by, licensed to, or controlled by Wellstat, which
may include, but is not limited to, materials, compounds, specifications,
chemical formulas, formulations, devices, apparatuses, instrumentation,
preparations, processes, methods, assays, data, preclinical and clinical data,
laboratory methods, manufacturing and production methods, methods of detection,
mechanisms of action, results from on-going investigations, studies, reports or
summaries relating to FDA and other regulatory compliance, chemistry,
toxicology, pharmacology and pharmacokinetics information, research and
development plans, clinical plans and protocols, market research, business
plans, sales and marketing information, financial information, technical
information, know-how, show-how, and other sensitive business information.
Without limiting the breadth of the foregoing, Wellstat specifically considers
its Investigators’ Drug Brochures, the specifications and particle size of PN401
and unpublished clinical data relating to PN401 to be Proprietary Information.
Proprietary Information shall not include: (a) information which at the time of
disclosure to the Regents or its Affiliates is in the public domain through no
breach of any confidentiality obligation on the part of the Regents or its
Affiliates, agents or employees (provided that information in the public domain
as a result of a breach of a confidentiality obligation alleged by Wellstat in
the Litigation shall be excluded from the definition of Proprietary
Information); (b) information which, after disclosure to the Regents or its
Affiliates, becomes part of the public domain by publication or otherwise
through no act or omission of the Regents or its Affiliates, agents or
employees; (c) information received by the Regents or its Affiliates from a
third party who did not receive such information under an obligation of
confidentiality to

 

7

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Wellstat or its Affiliates; (d) information which is required to be disclosed by
the Regents to comply with applicable laws or regulations (including the
California Public Records Act); or (e) information that the Regents can
establish by written records was in its possession at the time of disclosure to
the Regents or its Affiliates; provided, that (i) the exception described in
subparagraph (e) does not apply to information received by the Regents or its
Affiliates as a result of the Litigation or to information relating to Acylated
Pyrimidines that the Regents or its Affiliates, agents or employees previously
has received from Wellstat or Repligen and (ii) Proprietary Information shall
not be deemed to be in the public domain merely because part of such Proprietary
Information is embodied in general disclosures or because individual features,
components or combinations of such Proprietary Information are now or become
known to the public.

 

1.18 “PTO” means the United States Patent and Trademark Office.

 

1.19 “Regents Inventor” means, with respect to a claim, Naviaux, Dr. Theodore
Page (“Page”), or any Person who is obliged to assign rights in the invention
disclosed in such claim to the Regents other than pursuant to Section 3, and
shall expressly exclude von Borstel and Dr. Joel Saydoff.

 

1.20 “Regents Released Parties” means any or all of (a) the Regents, (b) the
current or former Affiliates of the Regents, (c) the successors and assigns of
the entities and individuals described in clauses (a) and (b) of this Section,
and (d) the officers, directors, trustees and employees of the entities and
individuals described in clauses (a), (b) and (c) of this Section, including
Naviaux.

 

1.21 “Regents/Repligen Settlement Agreement” means that certain Regents/Repligen
Settlement Agreement of even date herewith between the Regents, Repligen and
Naviaux and attached hereto as Exhibit D.

 

1.22 “Regents/Wellstat License Agreement” means that certain License Agreement
of even date herewith between the Regents and Wellstat and attached hereto as
Exhibit E.

 

1.23 “Resolution Documents” means this Agreement, the Regents/Repligen
Settlement Agreement, the Wellstat/Repligen Settlement Agreement, the
Regents/Wellstat License Agreement, and each of the Amended Repligen Licenses.

 

1.24 “Selection Representative” shall have the meaning set forth in Section 2.2.

 

1.25 “Sponsor Rights” means the overriding obligations to the Federal government
under 35 U.S. C. §§ 200-212 and applicable governmental implementing regulations
that may exist based on federal grant monies received by Naviaux and/or Page as
of the date the Naviaux Applications and/or the Page Applications, respectively,
were filed.

 

1.26 “Term Sheet Effective Date” means July 11, 2003.

 

1.27 “Third Party Inventor” means Deborah Brewer or Charles Moseley.

 

1.28 “TTIPS” means the Office of Technology Transfer and Intellectual Property
Services at UCSD.

 

8

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

1.29 “UCSD” means the University of California, San Diego.

 

1.30 “von Borstel Applications” means U.S. Application Nos. 09/144,096,
09/838,136, 09/930,494, 09/763,955, and the corresponding PCT applications WO
00/11952 and WO 03/15516, and any continuing applications thereof, including
continuations, divisions, substitutions, continuations-in-part, and any patents
issued with respect to any such applications, including any reissue,
re-examination, renewal or extension of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent,
and all foreign counterparts of any of the foregoing, but specifically excludes
U.S. Patent No. 6,472,378.

 

1.31 “Wellstat Inventor” means, with respect to a claim, von Borstel or any
other Person who is obliged to assign rights in the invention disclosed in such
claim to Wellstat or one or more of its Affiliates other than pursuant to
Section 3 and shall expressly exclude Naviaux, Page, Deborah Brewer and Charles
Moseley.

 

1.32 “Wellstat Released Parties” means any or all of (a) Wellstat, (b) the
current and former Affiliates of Wellstat, (c) the successors and assignees of
the entities and individuals described in clauses (a) and (b) of this Section
and (d) the officers, directors and employees of the entities and individuals
described in clauses (a), (b) and (c) of this Section, including von Borstel.

 

1.33 “Wellstat/Repligen Settlement Agreement” means that certain
Wellstat/Repligen Settlement Agreement dated as of even date herewith between
Wellstat and Repligen and attached hereto as Exhibit F.

 

1.34 “Yu Study” means the program of treatment of patients with 5’ Nucleotidase
Excess Disorder with PN401 by Dr. Alice Yu and her colleagues.

 

9

 

* CONFIDENTIAL TREATMENT REQUESTED